Exhibit 10.1

Execution Copy

DEBTOR IN POSSESSION TERM LOAN AND SECURITY AGREEMENT

by and among

TRAILER BRIDGE, INC.,

a Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy Code,

as Borrower

and

LAW DEBENTURE TRUST COMPANY OF NEW YORK,

as Agent

and

THE LENDERS FROM TIME TO TIME PARTY HERETO,

as Lenders

Dated: November 21, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.    

  DEFINITIONS.      1   

SECTION 2.

  CREDIT FACILITIES.      17   

2.1

  Loans.      17   

2.2

  Mandatory Prepayments.      18   

2.3

  Optional Prepayments.      18   

2.4

  No Discharge; Survival of Claim.      18   

2.5

  Repayment of Loans; Evidence of Debt.      18   

SECTION 3.    

  INTEREST AND FEES      19   

3.1

  Interest.      19   

3.2

  Upfront Fee.      19   

3.3

  Agent Fees.      20   

3.4

  Yield Protection.      20   

SECTION 4.    

  CONDITIONS PRECEDENT.      23   

4.1

  Conditions Precedent to All Loans.      23   

4.2

  Conditions Precedent to Interim Funding Date.      25   

4.3

  Conditions Precedent to Final Funding Date.      28   

SECTION 5.    

  GRANT AND PERFECTION OF SECURITY INTEREST; PRIORITY OF LIENS.      28   

5.1

  Grant of Security Interest.      28   

5.2

  Perfection and Priority of Security Interests.      28   

5.3

  Further Actions.      29   

5.4

  Additional Collateral Matters      29   

SECTION 6.    

  COLLECTION AND ADMINISTRATION.      32   

6.1

  Cash Management.      32   

6.2

  Payments and Application of Proceeds.      32   



--------------------------------------------------------------------------------

6.3

  Authorization to Make Loans.      34   

6.4

  Use of Proceeds.      34   

6.5

  Pro Rata Treatment.      34   

6.6

  Sharing of Payments, Etc.      34   

6.7

  Settlement Procedures.      35   

6.8

  Obligations Several; Independent Nature of Lenders’ Rights.      36   

SECTION 7.    

  COLLATERAL REPORTING AND COVENANTS.      36   

7.1

  Collateral Reporting.      36   

7.2

  Accounts Covenants.      37   

7.3

  Motor Vehicle and Cargo Container Covenants.      37   

7.4

  Equipment and Real Property Covenants.      38   

7.5

  Power of Attorney.      39   

7.6

  Right to Cure.      40   

7.7

  Access to Premises.      40   

7.8

  Vessel and Barge Covenants.      40   

SECTION 8.    

  REPRESENTATIONS AND WARRANTIES.      41   

8.1

  Corporate Existence, Power and Authority.      41   

8.2

  Name; State of Organization; Chief Executive Office; Collateral Locations.   
  42   

8.3

  Financial Statements; No Material Adverse Change.      42   

8.4

  Perfected Liens; Title to Properties.      42   

8.5

  Tax Returns.      42   

8.6

  Litigation.      43   

8.7

  Compliance with Other Agreements and Applicable Laws; No Consents.      43   

8.8

  Environmental Compliance.      43   

8.9

  Employee Benefits.      44   

8.10

  Bank Accounts.      45   

8.11

  Intellectual Property.      45   

8.12

  Subsidiaries; Affiliates; Capitalization.      45   

8.13

  Labor Disputes.      46   

8.14

  Material Contracts.      46   



--------------------------------------------------------------------------------

8.15

  Payable Practices.      46   

8.16

  Accuracy and Completeness of Information.      46   

8.17

  Use of Proceeds.      46   

8.18

  Status of Obligations.      47   

8.19

  AML Laws.      47   

8.20

  Survival of Warranties; Cumulative.      47   

SECTION 9.    

  AFFIRMATIVE AND NEGATIVE COVENANTS.      48   

9.1

  Maintenance of Existence.      48   

9.2

  Location of Books and Records.      48   

9.3

  Compliance with Laws, Regulations, Etc.      48   

9.4

  Payment of Taxes and Claims.      49   

9.5

  Maintenance of Property; Insurance.      49   

9.6

  Financial Statements and Other Information.      50   

9.7

  Sale of Assets, Consolidation, Merger, Dissolution, Etc.      52   

9.8

  Encumbrances.      53   

9.9

  Indebtedness.      55   

9.10

  Loans, Investments, Acquisitions, Etc.      55   

9.11

  Dividends and Redemptions.      56   

9.12

  Transactions with Affiliates.      56   

9.13

  Subsidiaries.      57   

9.14

  Compliance with ERISA.      57   

9.15

  End of Fiscal Years; Fiscal Quarters.      57   

9.16

  Change in Business.      57   

9.17

  Variation Covenants.      57   

9.18

  License Agreements.      58   

9.19

  After Acquired Real Property.      59   

9.20

  Subordination.      59   

9.21

  Costs and Expenses.      59   

9.22

  Further Assurances.      60   

9.23

  Modification of Material Documents.      60   

9.24

  Accounting Policies.      60   

9.25

  Additional Bankruptcy Matters.      60   



--------------------------------------------------------------------------------

9.26

  Certain Milestones.      61   

9.27

  Prepayments of Prepetition Obligations.      62   

9.28

  Postpetition Obligations.      62   

9.29

  Chief Restructuring Officer.      62   

9.30

  Post-Closing Covenant.      62   

SECTION 10.    

  EVENTS OF DEFAULT AND REMEDIES.      63   

10.1

  Events of Default.      63   

10.2

  Remedies.      65   

SECTION 11.    

  JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW.      69   

11.1

  Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.      69
  

11.2

  Waiver of Notices.      71   

11.3

  Amendments and Waivers.      71   

11.4

  Waiver of Counterclaims.      72   

11.5

  Indemnification.      72   

SECTION 12.    

  THE AGENT.      73   

12.1

  Appointment, Powers and Immunities.      73   

12.2

  Reliance by Agent.      74   

12.3

  Events of Default.      74   

12.4

  Indemnification.      74   

12.5

  Non-Reliance on Agent and Other Lenders.      75   

12.6

  Failure to Act.      75   

12.7

  Concerning the Collateral and the Related Financing Agreements.      75   

12.8

  Field Audit, Examination Reports and other Information; Disclaimer by Lenders.
     75   

12.9

  Collateral Matters.      76   

12.10

  Agency for Perfection.      77   

12.11

  Successor Agent.      78   

12.12

  Limited Effect.      78   



--------------------------------------------------------------------------------

SECTION 13.    

  TERM OF AGREEMENT; MISCELLANEOUS.      78   

13.1

  Term.      78   

13.2

  Interpretative Provisions.      79   

13.3

  Notices.      80   

13.4

  Partial Invalidity.      82   

13.5

  Confidentiality.      82   

13.6

  Successors.      83   

13.7

  Assignments; Participations.      83   

13.8

  Entire Agreement.      85   

13.9

  Counterparts, Etc.      85   

13.10

  USA PATRIOT Act.      86   



--------------------------------------------------------------------------------

INDEX TO

EXHIBITS AND SCHEDULES

 

Schedule I        

  Commitments

Exhibit A        

  Form of Assignment and Acceptance

Exhibit B        

  Information Certificate

Exhibit C        

  Form of Compliance Certificate

Exhibit D        

  Form of Budget Variance Report

Exhibit E        

  Approved Budget

Exhibit F        

  Form of 13-Week Budget Variance Report

Exhibit G        

  Initial Approved 13-Week Budget



--------------------------------------------------------------------------------

DEBTOR IN POSSESSION TERM LOAN AND SECURITY AGREEMENT

This Debtor in Possession Term Loan and Security Agreement (this “Agreement”)
dated November 21, 2011 is entered into by and among Trailer Bridge, Inc., a
Delaware corporation and a debtor and debtor-in-possession (“Borrower”) in a
case pending under chapter 11, title 11 of the United States Code (the
“Bankruptcy Code”), the financial institutions from time to time parties hereto
as lenders, whether by execution of this Agreement or an Assignment and
Acceptance (each individually, a “Lender” and collectively, “Lenders”) and Law
Debenture Trust Company of New York, a New York banking corporation duly
organized and existing under the laws of the State of New York, as agent for
Lenders (together with its successors and assigns, the “Agent”).

RECITALS

WHEREAS, on November 16, 2011 (the “Filing Date”), the Borrower filed a
voluntary petition for relief under chapter 11 of the Bankruptcy Code in the
United States Bankruptcy Court for the Middle District of Florida (such court,
together with any other court having competent jurisdiction over the Case from
time to time, the “Bankruptcy Court”) and commenced a case number 3:11-bk-08348
(the “Case”) and has continued in the possession and operation of its assets and
in the management of its businesses pursuant to sections 1107 and 1108 of the
Bankruptcy Code;

WHEREAS, the Borrower has requested that the Lenders provide a term credit
facility in an aggregate principal amount not to exceed $15,000,000 to fund the
working capital requirements of the Borrower and to pay reasonable fees and
expenses related to this Agreement and the borrowings made hereunder;

WHEREAS, to provide security for the repayment of the Loans (as hereinafter
defined), and the payment of the other Obligations (as hereinafter defined) of
the Borrower hereunder and under the other Financing Agreements (as hereinafter
defined), the Borrower will provide and grant to the Agent, for the benefit of
the Lenders and the Agent, certain security interests, liens and superpriority
administrative expense claims pursuant to Bankruptcy Code sections 364(c), as
more fully described herein.

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

SECTION 1.    DEFINITIONS. For purposes of this Agreement, the following terms
shall have the respective meanings given to them below:

1.1 “Affiliate” shall mean, with respect to a specified Person, any other Person
which directly or indirectly, through one or more intermediaries, controls or is
controlled by or is under common control with such Person, and without limiting
the generality of the foregoing, includes (a) any Person which beneficially owns
or holds ten (10%) percent or more of any class of Voting Stock of such Person
or other equity interests in such Person, (b) any Person of which such



--------------------------------------------------------------------------------

Person beneficially owns or holds ten (10%) percent or more of any class of
Voting Stock or in which such Person beneficially owns or holds ten
(10%) percent or more of the equity interests and (c)any director or executive
officer of such Person. For the purposes of this definition, the term “control”
(including with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of Voting
Stock, by agreement or otherwise.

1.2 “Agent” shall have the meaning set forth in the preamble to this Agreement.

1.3 “Agent Fee Letter” shall mean that certain Fee Schedule as Administrative
Agent, executed by Borrower as of the date hereof.

1.4 “Agent Payment Account” shall mean a non-interest bearing account Agent may
from time to time designate to Borrower as the Agent Payment Account for
purposes of this Agreement and the other Financing Agreements.

1.5 “Agreement” shall have the meaning set forth in the preamble hereto.

1.6 “Approved Budget” shall mean the budget attached hereto as Exhibit E, which
sets forth in reasonable detail all receipts and disbursements of the Borrower
including, without limitation, any costs and expenses associated with the Case,
on a calendar month basis from the Filing Date through and including the
calendar month during which the date that is five months after the Closing Date
occurs. Any amendments or modifications to the Approved Budget must be consented
to in writing by the Lenders prior to the implementation thereof. Upon any such
written consent, the Approved Budget, as so amended or modified, shall be deemed
to be the Approved Budget for all purposes in respect of the Financing
Agreements.

1.7 “Approved 13-Week Budget” shall mean 13-week budget in form and substance
satisfactory to the Required Lenders in their sole discretion exercised in good
faith, prepared in accordance with Section 9.6(g), as such budget shall be
updated in accordance with Section 9.6(g) and otherwise amended from time to
time with the consent of the Required Lenders.

1.8 “Assignment and Acceptance” shall mean an Assignment and Acceptance
substantially in the form of Exhibit A attached hereto (with blanks
appropriately completed) delivered to Agent in connection with an assignment of
a Lender’s interest hereunder in accordance with the provisions of Section 13.7
hereof.

1.9 “Audited Financial Statements” shall have the meaning set forth in
Section 4.2(b)(i) hereof.

1.10 “Bankruptcy Court” shall have the meaning set forth in the recitals to this
Agreement.

1.11 “Bankruptcy Code” shall have the meaning set forth in the preamble to this
Agreement.

1.12 “Bankruptcy Rules”: the Federal Rules of Bankruptcy Procedure and local
rules of the Bankruptcy Court, each as amended, and applicable to the Case.

 

2



--------------------------------------------------------------------------------

1.13 “Barge” shall mean, collectively, the Barge SAN JUAN – JAX BRIDGE (Official
No. 667317), the Barge JAX – SAN JUAN BRIDGE (Official No. 667879) and each
other barge owned by Borrower from time to time.

1.14 “Borrower” shall have the meaning set forth in the preamble to this
Agreement.

1.15 “Budget Variance Report” shall mean a variance report in substantially the
form of Exhibit D hereto setting forth actual cash receipts and disbursements
for the prior month and setting forth all the variances, on a line-item basis,
from the amount set forth for such month in the Approved Budget; each such
report shall include explanations for all material variances, shall be certified
by a Responsible Officer of the Borrower as being prepared in good faith and
fairly presenting in all material respects the information set forth therein.

1.16 “Business Day” shall mean any day other than a Saturday, Sunday, or other
day on which commercial banks and trust companies in the City of New York are
authorized or obligated by law, regulation or executive order to close.

1.17 “Capital Leases” shall mean, as applied to any Person, any lease of (or any
agreement conveying the right to use) any property (whether real, personal or
mixed) by such Person as lessee which in accordance with GAAP, is required to be
reflected as a liability on the balance sheet of such Person.

1.18 “Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of such
Person’s capital stock or partnership, limited liability company or other equity
interests at any time outstanding, and any and all rights, warrants or options
exchangeable for or convertible into such capital stock or other interests (but
excluding any debt security that is exchangeable for or convertible into such
capital stock).

1.19 “Carve-Out” shall mean (i) all fees required to be paid to the Clerk of the
Bankruptcy Court and to the Office of the United States trustee pursuant to 28
U.S.C. § 1930(a) and (ii) after the occurrence and during the continuance of an
Event of Default an amount not exceeding $2,000,000 in the aggregate, which
amount may be used subject to the terms of the Orders, to pay any fees or
expenses incurred by the Borrower and any statutory committees appointed in the
Case (each, a “Committee”) that remain unpaid subsequent to the payment of such
fees and expenses from available funds remaining in the Borrower’s estate for
such creditors, in respect of (A) allowances of compensation for services
rendered or reimbursement of expenses awarded by the Bankruptcy Court to the
Borrower’s or any Committee’s professionals and (B) the reimbursement of
expenses allowed by the Bankruptcy Court incurred by the Committee members in
the performance of their duties (but excluding fees and expenses of third party
professionals employed by such members), provided, that (x) the dollar
limitation in this clause (ii) on fees and expenses shall neither be reduced nor
increased by the amount of any compensation or reimbursement of expenses
incurred, awarded or paid prior to the occurrence of an Event of Default in
respect of which the Carve-Out is invoked to the extent (A) allowed by the
Bankruptcy Court, including pursuant to sections 328, 330 and 331 of Bankruptcy
Code, at any time or which are incurred, awarded or paid pursuant to the Orders
and (y) nothing herein shall be

 

3



--------------------------------------------------------------------------------

construed to impair the ability of any party to object to the fees, expenses,
reimbursement or compensation described in clauses (A) and (B) above.
Notwithstanding the foregoing, the Carve-Out shall not include, apply to or be
available for any fees or expenses incurred by any Person, including the
Borrower or any Committee, or their respective professionals, (1) in connection
with the initiation or prosecution of any claims, causes of action, adversary
proceedings or other litigation against any of the Lenders, the Agent, or their
respective advisers and counsel, including, without limitation, challenging the
amount, validity, perfection, priority or enforceability of or asserting any
defense, counterclaim or offset to, the Obligations and the liens granted
hereunder in favor of the Agent, for the benefit of the Lenders or (2) after the
conversion of the Case to a case under chapter 7 of the Bankruptcy Code or in
connection with or for the purpose of furthering such conversion.

1.20 “Case” shall have the meaning set forth in the recitals to this Agreement.

1.21 “Cash Equivalents” shall mean, at any time, (a) any evidence of
Indebtedness with a maturity date of ninety (90) days or less issued or directly
and fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof; provided, that, the full faith and credit of the United
States of America is pledged in support thereof; (b) certificates of deposit or
bankers’ acceptances with a maturity of ninety (90) days or less of any
financial institution that is a member of the Federal Reserve System having
combined capital and surplus and undivided profits of not less than
$1,000,000,000; (c) commercial paper (including variable rate demand notes) with
a maturity of ninety (90) days or less issued by a corporation (except an
Affiliate of Borrower) organized under the laws of any State of the United
States of America or the District of Columbia and rated at least A-1 by
Standard & Poor’s Ratings Service, a division of The McGraw-Hill Companies, Inc.
or at least P-1 by Moody’s Investors Service, Inc.; (d) repurchase obligations
with a term of not more than thirty (30) days for underlying securities of the
types described in clause (a) above entered into with any financial institution
having combined capital and surplus and undivided profits of not less than
$1,000,000,000; (e) repurchase agreements and reverse repurchase agreements
relating to marketable direct obligations issued or unconditionally guaranteed
by the United States of America or issued by any governmental agency thereof and
backed by the full faith and credit of the United States of America, in each
case maturing within ninety (90) days or less from the date of acquisition;
provided, that, the terms of such agreements comply with the guidelines set
forth in the Federal Financial Agreements of Depository Institutions with
Securities Dealers and Others, as adopted by the Comptroller of the Currency on
October 31, 1985; and (f) investments in money market funds and mutual funds
which invest substantially all of their assets in securities of the types
described in clauses (a) through (e) above.

1.22 “Cash Flow” shall mean an amount equal to (i) the aggregate cash receipts
of the Borrower for the period from the Interim Funding Date to December 31,
2012, minus (ii) the aggregate cash disbursement of the Borrower for the period
from the Interim Funding Date to December 31, 2012.

1.23 “Change in Law” shall mean the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by

 

4



--------------------------------------------------------------------------------

any Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

1.24 “Change of Control” shall mean (a) the transfer (in one transaction or a
series of transactions) of all or substantially all of the assets of Borrower to
any Person or group (as such term is used in Section 13(d)(3) of the Exchange
Act); (b) the liquidation or dissolution of Borrower or the adoption of a plan
by the stockholders of Borrower relating to the dissolution or liquidation of
Borrower; (c) the acquisition by any Person or group (as such term is used in
Section 13(d)(3) of the Exchange Act) of beneficial ownership, directly or
indirectly, of a majority of the voting power of the total outstanding Voting
Stock of Borrower or the Board of Directors of Borrower; (d) individuals who on
the Filing Date constituted the Board of Directors of Borrower cease for any
reason to constitute a majority of the Board of Directors of Borrower then still
in office; or (e) a change in the senior management of the Borrower.

1.25 “Closing Date” shall mean the date on which the conditions precedent set
forth in Sections 4.1 and 4.2 shall have satisfied or waived.

1.26 “Code” shall mean, except as otherwise provided herein, the Internal
Revenue Code of 1986, as the same now exists or may from time to time hereafter
be amended, modified, recodified or supplemented, together with all rules,
regulations and interpretations thereunder or related thereto.

1.27 “Collateral” shall have the meaning set forth in Section 5.1 hereof.

1.28 “Collateral Access Agreement” shall mean an agreement in writing, in form
and substance satisfactory to Agent and Required Lenders, from any lessor of
premises to Borrower, or any other person to whom any Collateral is consigned or
who has custody, control or possession of any such Collateral or is otherwise
the owner or operator of any premises on which any of such Collateral is
located, in favor of Agent with respect to the Collateral at such premises or
otherwise in the custody, control or possession of such lessor, consignee or
other person.

1.29 “Commitment” shall mean, at any time, as to each Lender, such Lender’s
Interim Funding Commitment and Final Funding Commitment; sometimes being
collectively referred to herein as “Commitments”.

1.30 “Connection Income Taxes” means Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

1.31 “Default” shall mean an act, condition or event which with notice or
passage of time or both would constitute an Event of Default.

1.32 “Defaulting Lender” shall have the meaning set forth in Section 6.7 hereof.

 

5



--------------------------------------------------------------------------------

1.33 “Deposit Account Control Agreement” shall mean an agreement in writing, in
form and substance satisfactory to Prepetition Agent, by and among Prepetition
Agent and Borrower and the bank at which such deposit account is at any time
maintained which provides that such bank will comply with instructions
originated by Prepetition Agent directing disposition of the funds in the
deposit account without further consent by Borrower and has such other terms and
conditions as Prepetition Agent may require.

1.34 “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including as a result of casualty or condemnation, any
purchase price adjustment or earn-out in respect of any acquisition and any sale
and leaseback transaction) of any property by any Person (or the granting of any
option or other right to do any of the foregoing), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

1.35 “Eligible Transferee” shall mean (a) any Lender; (b) the parent company of
any Lender and/or any Affiliate of such Lender which is at least fifty
(50%) percent owned by such Lender or its parent company; (c) any person
(whether a corporation, partnership, trust or otherwise) that is engaged in the
business of making, purchasing, holding or otherwise investing in bank loans and
similar extensions of credit in the ordinary course of its business and is
administered or managed by a Lender or with respect to any Lender that is a fund
which invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor, and in each case is approved by Agent; and (d) any other commercial
bank, financial institution or “accredited investor” (as defined in Regulation D
under the Securities Act of 1933), provided, that, neither Borrower nor any
Affiliate of Borrower shall qualify as an Eligible Transferee.

1.36 “Enforcement Action” shall mean the exercise by Agent in good faith of any
of its material enforcement rights and remedies hereunder or under the other
Financing Agreements, applicable law or otherwise at any time on and after and
during the continuation of an Event of Default (including, without limitation,
the demand for the immediate payment of all of the Obligations, the solicitation
of bids from third parties to conduct the liquidation of the Collateral, the
engagement or retention of sales brokers, marketing agents, investment bankers,
accountants, appraisers, auctioneers or other third parties for the purposes of
valuing, marketing, promoting and selling the Collateral, the commencement of
any action to foreclose on the security interests or liens of Agent in all or
any material portion of the Collateral, notification of account debtors to make
payments to Agent, any action to take possession of all or any material portion
of the Collateral or commencement of any legal proceedings or actions against or
with respect to Borrower or all or any portion of the Collateral).

1.37 “ERISA” shall mean the United States Employee Retirement Income Security
Act of 1974, together with all rules, regulations and interpretations thereunder
or related thereto.

1.38 “ERISA Affiliate” shall mean any person required to be aggregated with
Borrower under Sections 414(b), 414(c), 414(m) or 414(o) of the Code.

1.39 “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Plan; (b) the adoption of

 

6



--------------------------------------------------------------------------------

any amendment to a Plan that would require the provision of security pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA; (c) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (d) the
filing pursuant to Section 412 of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (e) the occurrence of a “prohibited transaction” with respect to which
Borrower is a “disqualified person” (within the meaning of Section 4975 of the
Code) or with respect to which Borrower could otherwise be liable; (f) a
complete or partial withdrawal by Borrower or any ERISA Affiliate from a
Multiemployer Plan or a cessation of operations which is treated as such a
withdrawal or notification that a Multiemployer Plan is in reorganization;
(g) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the Pension Benefit Guaranty Corporation to
terminate a Plan; (h) an event or condition which might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (i) the imposition of any
liability under Title IV of ERISA, other than the Pension Benefit Guaranty
Corporation premiums due but not delinquent under Section 4007 of ERISA, upon
Borrower or any ERISA Affiliate in excess of $250,000 and (j) any other event or
condition with respect to a Plan including any Plan subject to Title IV of ERISA
maintained, or contributed to, by any ERISA Affiliate that could reasonably be
expected to result in liability of Borrower in excess of $250,000.

1.40 “Environmental Laws” shall mean all foreign, Federal, State and local laws
(including common law), legislation, rules, codes, licenses, permits (including
any conditions imposed therein), authorizations, judicial or administrative
decisions, injunctions or agreements between Borrower and any Governmental
Authority, (a) relating to pollution and the protection, preservation or
restoration of the environment (including air, water vapor, surface water,
ground water, drinking water, drinking water supply, surface land, subsurface
land, plant and animal life or any other natural resource), or to human health
or safety, (b) relating to the exposure to, or the use, storage, recycling,
treatment, generation, manufacture, processing, distribution, transportation,
handling, labeling, production, release or disposal, or threatened release, of
Hazardous Materials, or (c) relating to all laws with regard to recordkeeping,
notification, disclosure and reporting requirements respecting Hazardous
Materials. The term “Environmental Laws” includes (i) the Federal Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the Federal
Superfund Amendments and Reauthorization Act, the Federal Water Pollution
Control Act of 1972, the Federal Clean Water Act, the Federal Clean Air Act, the
Federal Resource Conservation and Recovery Act of 1976 (including the Hazardous
and Solid Waste Amendments thereto), the Federal Solid Waste Disposal and the
Federal Toxic Substances Control Act, the Federal Insecticide, Fungicide and
Rodenticide Act, and the Federal Safe Drinking Water Act of 1974,
(ii) applicable state counterparts to such laws and (iii) any common law or
equitable doctrine that may impose liability or obligations for injuries or
damages due to, or threatened as a result of, the presence of or exposure to any
Hazardous Materials.

1.41 “Excluded Taxes” means any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office

 

7



--------------------------------------------------------------------------------

located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of a Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 3.4(b),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.4(b)(v) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

1.42 “Existing Indebtedness” means the Indebtedness existing on the Filing Date
and set forth on Schedule 9.9 to the Information Certificate.

1.43 “Extraordinary Receipt” means any cash received by or paid to or for the
account of any Person not in the ordinary course of business, including tax
refunds, pension plan reversions, proceeds of insurance, condemnation awards
(and payments in lieu thereof), indemnity payments, downward purchase price
adjustments and any similar receipt outside of the ordinary course.

1.44 “Event of Default” shall mean the occurrence or existence of any event or
condition described in Section 10.1 hereof.

1.45 “FATCA” means Sections 1471 through 1474 of the Code, as of the date of
this Agreement and any current or future regulations or official interpretations
thereof.

1.46 “Filing Date” shall have the meaning set forth in the recitals to this
Agreement.

1.47 “Final Funding Commitment” shall mean the principal amount designated as
the “Final Funding Commitment” on Schedule I hereto or on Schedule 1 to the
Assignment and Acceptance Agreement pursuant to which such Lender became a
Lender hereunder in accordance with the provisions of Section 13.7 hereof, as
the same may be adjusted from time to time in accordance with the terms hereof;
sometimes being collectively referred to herein as the “Final Funding
Commitments”.

1.48 “Final Funding Date” shall have the meaning set forth in Section 2.1 of
this Agreement.

1.49 “Final Loans” shall have the meaning set forth in Section 2.1 of this
Agreement.

1.50 “Final Order” shall mean, collectively, the order of the Bankruptcy Court
entered in the Case after a final hearing under Bankruptcy Rule 4001(c)(2) or
such other procedures as approved by the Bankruptcy Court, which order shall be
satisfactory in form and substance to the Required Lenders and Agent, in their
sole discretion, and from which no appeal or motion to reconsider has been
timely filed and such order in any respect is subject of a stay pending appeal
(unless the Required Lenders waive such requirement), together with all
extensions, modifications and amendments thereto, in form and substance
satisfactory to the Required Lenders and Agent, which, among other matters but
not by way of limitation, authorizes the Borrower to obtain credit and grant
liens under this Agreement and the other Financing Agreements, as the case may
be, and provides for the super priority of the Lenders’ claims contemplated by
this Agreement.

 

8



--------------------------------------------------------------------------------

1.51 “Final Order Entry Date” shall mean the date on which the Final Order is
entered by the Bankruptcy Court.

1.52 “Financing Agreements” shall mean, collectively, this Agreement and all
notes, fee letters, guarantees, security agreements, deposit account control
agreements, investment property control agreements, intercreditor agreements and
all other agreements, documents and instruments now or at any time hereafter
executed and/or delivered by Borrower in connection with this Agreement.

1.53 “First Day Orders” shall mean all orders entered or to be entered by the
Bankruptcy Court granting the relief requested in the motions filed with the
Bankruptcy Court on the Filing Date or within five Business Days of the Filing
Date or based on motions filed on or about the Filing Date, which shall each be
in form and substance satisfactory to the Required Lenders in their sole
discretion in all respects.

1.54 “Foreign Lender” shall mean a Lender that is not a U.S. Person.

1.55 “GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time as set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board which are applicable to the circumstances
as of the date of determination consistently applied.

1.56 “Governing Documents” shall mean with respect to (a) a corporation, its
articles or certificate of incorporation, continuance or amalgamation and
by-laws, (b) a partnership, its certificate of limited partnership or
partnership declaration, as applicable, and partnership agreement, (c) a limited
liability company, its certificate of formation and operating agreement and
(d) any other Person, the other organizational or governing documents of such
Person.

1.57 “Governmental Authority” shall mean any nation or government, any state,
province, or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

1.58 “Hazardous Materials” shall mean any hazardous, toxic or dangerous
substances, materials and wastes, including hydrocarbons (including naturally
occurring or man-made petroleum and hydrocarbons), flammable explosives,
asbestos, urea formaldehyde insulation, radioactive materials, biological
substances, polychlorinated biphenyls, pesticides, herbicides and any other kind
and/or type of pollutants or contaminants (including materials which include
hazardous constituents), sewage, sludge, industrial slag, solvents and/or any
other similar substances, materials, or wastes and including any other
substances, materials or wastes that are or become regulated under any
Environmental Law (including any that are or become classified as hazardous or
toxic under any Environmental Law).

1.59 “Indebtedness” shall mean, with respect to any Person, any liability,
whether or not

 

9



--------------------------------------------------------------------------------

contingent, (a) in respect of borrowed money (whether or not the recourse of the
lender is to the whole of the assets of such Person or only to a portion
thereof) or evidenced by bonds, notes, debentures or similar instruments;
(b) representing the balance deferred and unpaid of the purchase price of any
property or services (except any such balance that constitutes an account
payable to a trade creditor (whether or not an Affiliate) created, incurred,
assumed or guaranteed by such Person in the ordinary course of business of such
Person in connection with obtaining goods, materials or services that is not
overdue by more than ninety (90) days, unless the trade payable is being
contested in good faith); (c) all obligations as lessee under leases which have
been, or should be, in accordance with GAAP recorded as Capital Leases; (d) any
contractual obligation, contingent or otherwise, of such Person to pay or be
liable for the payment of any indebtedness described in this definition of
another Person, including, without limitation, any such indebtedness, directly
or indirectly guaranteed, or any agreement to purchase, repurchase, or otherwise
acquire such indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof, or to maintain solvency,
assets, level of income, or other financial condition; (e) all obligations with
respect to redeemable stock and redemption or repurchase obligations under any
Capital Stock or other equity securities issued by such Person; (f) all
reimbursement obligations and other liabilities of such Person with respect to
surety bonds (whether bid, performance or otherwise), letters of credit,
banker’s acceptances, drafts or similar documents or instruments issued for such
Person’s account; (g) all indebtedness of such Person in respect of indebtedness
of another Person for borrowed money or indebtedness of another Person otherwise
described in this definition which is secured by any consensual lien, security
interest, collateral assignment, conditional sale, mortgage, deed of trust, or
other encumbrance on any asset of such Person, whether or not such obligations,
liabilities or indebtedness are assumed by or are a personal liability of such
Person, all as of such time; (h) all obligations, liabilities and indebtedness
of such Person (marked to market) arising under swap agreements, cap agreements
and collar agreements and other agreements or arrangements designed to protect
such person against fluctuations in interest rates or currency or commodity
values; (i) all obligations owed by such Person under License Agreements with
respect to non-refundable, advance or minimum guarantee royalty payments; and
(j) the principal and interest portions of all rental obligations of such Person
under any synthetic lease or similar off-balance sheet financing where such
transaction is considered to be borrowed money for tax purposes but is
classified as an operating lease in accordance with GAAP.

1.60 “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Financing Agreement and (b) to the extent not otherwise
described in (a), Other Taxes.

1.61 “Information Certificate” shall mean the Information Certificate of
Borrower constituting Exhibit B hereto containing material information with
respect to Borrower, its businesses and assets provided by or on behalf of
Borrower to Agent in connection with the preparation of this Agreement and the
other Financing Agreements and the financing arrangements provided for herein.

1.62 “Intellectual Property” shall mean Borrower’s now owned and hereafter
arising or acquired: patents, patent rights, patent applications, copyrights,
works which are the subject matter of copyrights, copyright applications,
copyright registrations, trademarks, trade names, trade styles, trademark and
service mark applications, and licenses and rights to use any of the

 

10



--------------------------------------------------------------------------------

foregoing; all extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing; all rights to sue for past,
present and future infringement of any of the foregoing; inventions, trade
secrets, formulae, processes, compounds, drawings, designs, blueprints, surveys,
reports, manuals, and operating standards; goodwill (including any goodwill
associated with any trademark or the license of any trademark); customer and
other lists in whatever form maintained; trade secret rights, copyright rights,
rights in works of authorship, domain names and domain name registration;
software and contract rights relating to computer software programs, in whatever
form created or maintained.

1.63 “Interest Rate” shall mean:

(a) Subject to clause (b) of this definition, a rate per annum equal to seven
percent (7%).

(b) After the occurrence and during the continuance of any Default or Event of
Default under the Financing Agreements, the “Interest Rate” shall be the rate
per annum set forth in (a), above, plus two percent (2%).

1.64 “Interim Funding Commitment” shall mean the principal amount designated as
the “Interim Funding Commitment” on Schedule I hereto or on Schedule 1 to the
Assignment and Acceptance Agreement pursuant to which such Lender became a
Lender hereunder in accordance with the provisions of Section 13.7 hereof, as
the same may be adjusted from time to time in accordance with the terms hereof;
sometimes being collectively referred to herein as the “Interim Funding
Commitments”.

1.65 “Interim Funding Date” shall have the meaning set forth in Section 2.1 of
this Agreement.

1.66 “Interim Loans” shall have the meaning set forth in Section 2.1 of this
Agreement.

1.67 “Interim Order” shall mean the order of the Bankruptcy Court entered in the
Case after an interim hearing (assuming satisfaction of the standards prescribed
in section 364 of the Bankruptcy Code and Bankruptcy Rule 4001 and other
applicable law), together with all extension, modification and amendments
thereto, in form and substance satisfactory to the Required Lenders and Agent,
in their sole discretion, which, among other matters, but not by way of
limitation, authorizes, on an interim basis, the Borrower and the Lenders to
execute and perform under the terms of this Agreement and the other Financing
Documents.

1.68 “Interim Order Entry Date” shall mean the date on which the Interim Order
is entered by the Bankruptcy Court.

1.69 “Lenders” shall have the meaning set forth in the preamble to this
Agreement.

1.70 “License Agreement” shall have the meaning set forth in Section 8.11 of
this Agreement.

1.71 “Loans” shall mean, collectively, the Interim Loans and the Final Loans.

 

11



--------------------------------------------------------------------------------

1.72 “Material Adverse Effect” shall mean a material adverse effect on
(a) condition (financial or otherwise), business, performance, operations,
assets, liabilities, properties or prospects of Borrower; (b) the legality,
validity or enforceability of this Agreement or any of the other Financing
Agreements; (c) the legality, validity, enforceability, perfection or priority
of the security interests and liens of Agent upon the Collateral; (d) the
Collateral or its value; (e) the ability of Borrower to repay the Obligations or
of Borrower to perform its obligations under this Agreement or any of the other
Financing Agreements as and when to be performed; or (f) the ability of Agent or
any Lender to enforce the Obligations or realize upon the Collateral or
otherwise with respect to the rights and remedies of Agent and Lenders under
this Agreement or any of the other Financing Agreements; provided, that a
“Material Adverse Effect” shall not be deemed to have occurred on account of any
events, occurrences and circumstances arising (i) in connection with an event of
default occurring under the Prepetition Revolver, Prepetition Term Loan or
Prepetition Notes on or prior to the Filing Date and (ii) in connection with the
commencement of the Case.

1.73 “Material Contract” shall mean (a) any contract or other agreement (other
than the Financing Agreements), written or oral, of Borrower involving monetary
liability of or to any Person in an amount in excess of $500,000 in any fiscal
year and (b) any other contract or other agreement (other than the Financing
Agreements), whether written or oral, to which Borrower is a party as to which
the breach, nonperformance, cancellation or failure to renew by any party
thereto would have a Material Adverse Effect.

1.74 “Maturity Date” shall mean the earliest to occur of (a) the date one
(1) year from the Filing Date, (b) the date thirty (30) days following the
Bankruptcy Court’s entry of the Interim Order if the Bankruptcy Court has not
had a hearing for the Final Order by the end of such date, (c) the date three
(3) days following the Bankruptcy Court’s hearing for the Final Order if the
Bankruptcy Court has not entered the Final Order by the end of such date,
(d) the effective date of a plan of reorganization that is confirmed pursuant to
an order entered by the Bankruptcy Court in the Case and (e) the acceleration of
any Loans and the termination of the Commitment in accordance with the terms of
this Agreement and the other Financing Agreements.

1.75 “Multiemployer Plan” shall mean a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by Borrower or any
ERISA Affiliate.

1.76 “Net Cash Proceeds” shall mean:

(a) with respect to any Disposition by the Borrower, or any Extraordinary
Receipt received or paid to the account of the Borrower, the excess, if any, of
(i) the sum of cash and Cash Equivalents received in connection with such
transaction (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset and that is required by
the Bankruptcy Court to be repaid in connection with such transaction (other
than Indebtedness under the Financing Agreements), (B) the reasonable and
customary out-of-pocket expenses incurred by the Borrower in connection with
such transaction, (C) if, as of the date of such Disposition, no Default shall
have

 

12



--------------------------------------------------------------------------------

occurred and be continuing, in the case of insurance proceeds or condemnation
awards, the amount of proceeds that are used to replace the property of the
Borrower that was lost, damaged or destroyed within 180 days after such
Disposition, provided, that the aggregate amount Borrower may reinvest pursuant
to this clause (C) in any fiscal year shall be $100,000 and (D) income taxes
reasonably estimated to be actually payable within two years of the date of the
relevant transaction as a result of any gain recognized in connection therewith;
provided that, if the amount of any estimated taxes pursuant to subclause
(D) exceeds the amount of taxes actually required to be paid in cash in respect
of such Disposition, the aggregate amount of such excess shall constitute Net
Cash Proceeds; and

(b) with respect to the sale or issuance of any Capital Stock by the Borrower or
the incurrence or issuance of any Indebtedness by the Borrower, the excess of
(i) the sum of the cash and Cash Equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by the Borrower in
connection therewith.

1.77 “Note” and “Notes” shall have the meanings set forth in Section 2.5(c) of
this Agreement.

1.78 “Obligations” shall mean any and all Loans and all other obligations,
liabilities and indebtedness of every kind, nature and description owing by
Borrower to Agent or any Lender and/or any of their Affiliates, including
principal, interest, charges, fees, costs and expenses, however evidenced,
whether as principal, surety, endorser, guarantor or otherwise, arising under
this Agreement or any of the other Financing Agreements, whether now existing or
hereafter arising, whether arising before, during or after the initial or any
renewal term of this Agreement, whether direct or indirect, absolute or
contingent, joint or several, due or not due, primary or secondary, liquidated
or unliquidated, or secured or unsecured.

1.79 “Orders” shall mean the Interim Order or the Final Order or both, as the
context may require.

1.80 “Other Connection Taxes” means, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Financing Agreement, or sold or assigned an interest in any Loan or Financing
Agreement).

1.81 “Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Financing Agreement.

1.82 “Participant” shall mean any financial institution that acquires and holds
a participation in the interest of any Lender in any of the Loans in conformity
with the provisions of Section 13.7 of this Agreement governing participations.

 

13



--------------------------------------------------------------------------------

1.83 “Permit” shall have the meaning set forth in Section 8.7 of this Agreement.

1.84 “Permitted Indebtedness” shall mean Indebtedness permitted under
Section 9.9.

1.85 “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects subchapter S
status under the Code), limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

1.86 “Postpetition” when used with respect to any agreement or instrument, any
claim or proceeding or any other matter, shall refer to an agreement or
instrument that was entered into or became effective, a claim or proceeding that
first arose or was first instituted, or another matter that first occurred,
after the commencement of the Case.

1.87 “Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which Borrower sponsors, maintains, or to which it makes, is making, or is
obligated to make contributions, or in the case of a Multiemployer Plan has made
contributions at any time during the immediately preceding six (6) plan years.

1.88 “Prepetition”: when used with respect to any agreement or instrument, any
claim or proceeding or any other matter, shall refer to an agreement or
instrument that was entered into or became effective, a claim or proceeding that
first arose or was first instituted, or another matter that first occurred,
prior the commencement of the Case.

1.89 “Prepetition Agent” means Wells Fargo, N.A. (f/k/a Wachovia Bank, National
Association) in its capacity as agent under each of the Prepetition Revolver and
the Prepetition Term Loan.

1.90 “Prepetition Notes” means those certain 9 1/4% Senior Secured Notes due
2011, issued pursuant to the Indenture, dated as of December 1, 2004, between
Borrower and Wells Fargo Bank, National Association, as trustee.

1.91 “Prepetition Payment” means a payment (by way of adequate protection or
otherwise) of principal or interest or otherwise on account of any Prepetition
(i) Indebtedness, (ii) “critical vendor payments” or (iii) trade payables
(including, without limitation, in respect of reclamation claims), or any other
Prepetition claims against Borrower.

1.92 “Prepetition Revolver” means that certain Loan and Security Agreement,
dated as of April 23, 2004 (as amended, supplement or modified and in effect as
of the Filing Date), among Borrower, the Prepetition Agent and the lenders from
time to time party thereto.

1.93 “Prepetition Term Loan” that certain Term Loan and Security Agreement,
dated as of June 14, 2007 (as amended, supplement or modified and in effect as
of the Filing Date), among Borrower, the Prepetition Agent and the lenders from
time to time party thereto.

1.94 “Proposed 13-Week Budget” shall have the meaning set forth in
Section 9.6(g) hereof.

 

14



--------------------------------------------------------------------------------

1.95 “Pro Rata Share” shall mean the fraction (expressed as a percentage) the
numerator of which is such Lender’s Commitment and the denominator of which is
the aggregate amount of all of the Commitments of the Lenders, as adjusted from
time to time in accordance with the provisions of Section 13.7 hereof; provided,
that, if the Commitments have been terminated, the numerator shall be the unpaid
amount of such Lender’s Loans and the denominator shall be the aggregate amount
of all unpaid Loans.

1.96 “Real Property” shall mean all now owned and hereafter acquired real
property of Borrower, including leasehold interests, together with all
buildings, structures, and other improvements located thereon and all licenses,
easements and appurtenances relating thereto, wherever located.

1.97 “Recipient” means (a) the Agent or (b) any Lender, as applicable.

1.98 “Records” shall mean all of Borrower’s present and future books of account
of every kind or nature, purchase and sale agreements, invoices, ledger cards,
bills of lading and other shipping evidence, statements, correspondence,
memoranda, credit files and other data relating to the Collateral or any account
debtor, together with the tapes, disks, diskettes and other data and software
storage media and devices, file cabinets or containers in or on which the
foregoing are stored (including any rights of Borrower with respect to the
foregoing maintained with or by any other person).

1.99 “Register” shall have the meaning set forth in Section 13.7 hereof.

1.100 “Required Lenders” shall mean, at any time, those Lenders whose Pro Rata
Shares aggregate more than fifty percent (50%) of the aggregate of the
Commitments of all Lenders, or if the Commitments shall have been terminated,
Lenders to whom more than fifty percent (50%) of the then outstanding
Obligations are owing.

1.101 “Responsible Officer” shall mean either Acting Chief Executive Officer.

1.102 “Second Priority DIP Collateral” shall mean any Collateral that is subject
to a valid lien in existence on the Filing Date that was perfected and
non-avoidable on the Filing Date or is subsequently perfected pursuant to
section 546(b) of the Bankruptcy Code.

1.103 “Special Agent Advances” shall have the meaning set forth in Section 12.9
hereof.

1.104 “Subsidiary” or “subsidiary” shall mean, with respect to any Person, any
corporation, limited liability company, limited liability partnership or other
limited or general partnership, trust, association or other business entity of
which an aggregate of at least a majority of the outstanding Capital Stock or
other interests entitled to vote in the election of the board of directors of
such corporation (irrespective of whether, at the time, Capital Stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency), managers, trustees or other
controlling persons, or an equivalent controlling interest therein, of such
Person is, at the time, directly or indirectly, owned by such Person and/or one
or more subsidiaries of such Person.

1.105 “Superpriority Claim” means a claim against the Borrower in the Case that
is a

 

15



--------------------------------------------------------------------------------

superpriority administrative expense claim having priority over any or all
administrative expenses and other Postpetition claims of the kind specified in,
or otherwise arising or ordered under, any section of the Bankruptcy Code
(including, without limitation, sections 105, 326, 328, 330, 331, 503(b),
507(a), 507(b), 546(c), 726, 1113 and/or 1114 thereof), whether or not such
claim or expenses may become secured by a judgment lien or other non-consensual
lien, levy or attachment.

1.106 “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

1.107 “13-Week Budget Variance Report” shall mean a variance report in
substantially the form of Exhibit F hereto setting forth actual cash receipts
and disbursements for the prior week and setting forth all the variances, on a
line-item basis, from the amount set forth for such week in the Approved 13-Week
Budget; each such report shall include explanations for all material variances,
shall be certified by a Responsible Officer of the Borrower as being prepared in
good faith and fairly presenting in all material respects the information set
forth therein.

1.108 “UCC” shall mean the Uniform Commercial Code as in effect in the State of
Florida, and any successor statute, as in effect from time to time (except that
terms used herein which are defined in the Uniform Commercial Code as in effect
in the State of Florida on the date hereof shall continue to have the same
meaning notwithstanding any replacement or amendment of such statute except as
Agent may otherwise determine).

1.109 “Unaudited Financial Statements” shall have the meaning set forth in
Section 4.2(b)(ii) hereof.

1.110 “USA PATRIOT Act” shall have the meaning set forth in Section 8.19(a)
hereof.

1.111 “U.S. Person” means any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

1.112 “Vessel” shall mean all vessels owned by Borrower from time to time.

1.113 “Voting Stock” shall mean with respect to any Person, (a) one (1) or more
classes of Capital Stock of such Person having general voting powers to elect at
least a majority of the board of directors, managers or trustees of such Person,
irrespective of whether at the time Capital Stock of any other class or classes
have or might have voting power by reason of the happening of any contingency,
and (b) any Capital Stock of such Person convertible or exchangeable without
restriction at the option of the holder thereof into Capital Stock of such
Person described in clause (a) of this definition.

1.114 “Wells 507(b) Claim” means the section 507(b) claims provided to the
Prepetition Agent pursuant to the Wells Order.

1.115 “Wells Order” shall means that certain Agreed Order Between the Debtor and
Wells Fargo, N.A., Regarding Adequate Protection filed with the Bankruptcy Court
in the Case authorizing Borrower to use certain cash collateral and providing
adequate protection with respect thereto.

 

16



--------------------------------------------------------------------------------

1.116 “Withholding Agent” shall mean the Borrower, the Agent or any Lender, as
applicable.

SECTION 2.    CREDIT FACILITIES.

2.1 Loans.

(a) Subject to and upon the terms and conditions contained herein, each Lender
severally (and not jointly) agrees to make Loans to the Borrower (i) on the
later to occur of (x) the Closing Date and (y) the Interim Order Entry Date if
the Interim Order Entry Date is prior to the Maturity Date (the “Interim Funding
Date”, such Loans made on the Interim Funding Date the “Interim Loans”) in an
amount equal to its Pro Rata Share of the aggregate Interim Funding Commitment
of all Lenders and (ii) on the Final Order Entry Date if the Final Order Entry
Date is prior to the Maturity Date (the “Final Funding Date”, such Loans made on
the Final Funding Date the “Final Loans”) in an amount equal to its Pro Rata
Share of the aggregate Final Funding Commitment of all Lenders. Each Lender’s
Interim Funding Commitment shall terminate immediately and without further
action on the earlier of the funding in full of such Lender’s Interim Loans and
the Maturity Date. Each Lender’s Final Funding Commitment shall terminate
immediately and without further action on the earlier of the funding in full of
such Lender’s Final Loans and the Maturity Date. Any amount borrowed under this
Agreement and repaid or prepaid may not be reborrowed.

(b) Borrower agrees that each Loan shall be (i) repaid, together with the
interest and other amounts payable thereunder, in accordance with the provisions
of this Agreement and the other Financing Agreements and (ii) secured by all of
the Collateral.

(c) In addition to the other conditions precedent to any Loan set forth in this
Agreement, prior to the making of each Loan, the Agent shall have received from
Borrower prior written notice of the proposed Loan, which notice shall specify
the following: (i) the proposed date and amount of the Loan and (ii) such other
information and documents as Agent may from time to time request with respect
thereto.

(d) Following receipt of a notice of a proposed Loan pursuant to Section 2.1(c),
Agent shall promptly notify each Lender of the amount of its Pro Rata Share of
such proposed Loan. Each applicable Lender shall make the amount of its Loan
available to Agent in immediately available funds at the account specified by
Agent from time to time not later than 1:00 p.m. on the Business Day specified
in the applicable notice. Upon satisfaction of the applicable conditions set
forth in (i) Section 4.1 and (ii)(A) if such borrowing is with respect to the
Interim Loan, Section 4.2 or (B) if such borrowing is with respect to the Final
Loan, Section 4.3, Agent shall make all funds so received available to Borrower
in like funds as received by Agent by wire transfer of such funds in accordance
with instructions provided to (and reasonably acceptable to) Agent by Borrower.

 

17



--------------------------------------------------------------------------------

2.2 Mandatory Prepayments.

Borrower shall, no later than one (1) Business Day following its receipt
thereof, prepay an aggregate principal amount of the Loans equal to 100% of the
Net Cash Proceeds of:

(a) any sale or issuance of Capital Stock or incurrence of Indebtedness after
the Filing Date by the Borrower, other than Permitted Indebtedness;

(b) any Disposition by the Borrower of any of its assets; provided, that a
prepayment hereunder shall (i) if such assets constitute Second Priority DIP
Collateral, be required hereunder solely to the extent that such Net Cash
Proceeds are greater than the aggregate amount of obligations secured on a first
lien basis by such Second Priority DIP Collateral and (ii) not be required if
such Disposition is permitted under Section 9.7(b)(i) or Section 9.7(b)(iii);
and

(c) any Extraordinary Receipts by the Borrower.

2.3 Optional Prepayments.

The Borrower may at any time and from time to time prepay the Loans made to it,
in whole or in part, without premium or penalty, upon irrevocable written notice
delivered to the Agent no later than 11:00 a.m. New York City time on the
proposed prepayment date, which notice shall specify the date and amount of
prepayment. Upon receipt of any such notice, the Agent shall promptly notify
each Lender thereof. If any such notice is given, the amount specified in such
notice shall be due and payable on the date specified therein, together with any
accrued interest thereon. So long as no Event of Default has occurred and is
continuing, the Agent shall apply such prepayment pro rata to each Lender’s Pro
Rata Share of outstanding Loans. If an Event of Default has occurred and is
continuing, the Agent shall apply such prepayment as set forth in Section 6.2(b)
hereof.

2.4 No Discharge; Survival of Claim.

The Borrower agrees that (a) its Obligations under the Finance Agreements shall
not be discharged by the entry of an order confirming a plan of reorganization
in the Case (and the Borrower, pursuant to section 1141(d)(4) of the Bankruptcy
Code, hereby waives any such discharge) and (ii) the Superpriority Claim granted
to the Agent and the Lenders pursuant to the Orders and the liens granted to the
Agent and the Lenders pursuant to the Orders shall not be affected in any manner
by the entry of an order confirming a plan of reorganization in the Case.

2.5 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Agent for the
account of the Lenders the principal amount of the Loans on the Maturity Date
(or on such earlier date on which the Loans become due and payable pursuant to
the terms of this Agreement).

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

 

18



--------------------------------------------------------------------------------

(c) The Borrower agrees that, upon the request to the Agent by any Lender and
notice thereof by the Agent to the Borrower, the Borrower will execute and
deliver to such Lender a promissory note in form and substance reasonably
satisfactory to such Lender (each a “Note” and collectively the “Notes”)
evidencing the Loans.

(d) The Agent, on behalf of the Borrower, shall maintain the Register pursuant
to Section 13.7(b), and a subacccount therein for each Lender, in which shall be
recorded (i) the amount of each Loan made hereunder and any Note evidencing such
Loan, (ii) the amount of any principal or interest due and payable or to become
due and payable from the Borrower to each Lender hereunder and (iii) both the
amount of any sum received by the Agent hereunder from the Borrower and each
Lender’s Pro Rata Share thereof.

(e) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.5(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded (absent manifest error); provided, however, that the
failure of any Lender or the Agent to maintain the Register or any such account,
or any error therein, shall not in any manner affect the obligation of the
Borrower to repay (with applicable interest) the Loans made to the Borrower by
such Lender in accordance with the terms of this Agreement.

SECTION 3.    INTEREST AND FEES

3.1 Interest.

(a) Borrower shall pay to Agent interest on the outstanding principal amount of
the Loans and other Obligations that are past due at the Interest Rate. All
interest accruing hereunder on and after the date of any Default or Event of
Default or termination or non-renewal hereof shall be payable on demand.

(b) Interest shall be payable by Borrower to Agent, for the account of Lenders,
monthly in arrears not later than 11:00 a.m. New York City time commencing on
December 1, 2011 and thereafter on the first Business Day of each calendar month
and shall be calculated on the basis of a three hundred sixty (360) day year for
the actual days elapsed. In no event shall charges constituting interest payable
by Borrower to Agent and Lenders exceed the maximum amount or the rate permitted
under any applicable law or regulation, and if any such part or provision of
this Agreement is in contravention of any such law or regulation, such part or
provision shall be deemed amended to conform thereto. For the purposes of
calculating interest on the Obligations, such payments or other funds received
will be applied (conditional upon final collection) to the Obligations, if
received prior to 11:00 a.m. New York City time, on the date of receipt of
immediately available funds by Agent in the Agent Payment Account, and, if
received after 11:00 a.m. New York City time, on the next Business Day following
receipt of immediately available funds by Agent in the Agent Payment Account,
provided such payments or other funds and notice thereof are received in
accordance with Agent’s usual and customary practices as in effect from time to
time and within sufficient time to credit Borrower’s loan account on such day,
and if not, then on the next Business Day.

3.2 Upfront Fee. Borrower shall pay to Agent, for the account of each Lender, on
the Interim Funding Date, a fully earned non-refundable upfront fee in an amount
equal to four percent (4%) of such Lender’s aggregate Commitment (including, for
the avoidance of doubt, such Lender’s Interim Funding Commitment and such
Lender’s Final Funding Commitment).

 

19



--------------------------------------------------------------------------------

3.3 Agent Fees. Borrower shall pay to Agent, for its own account, the fees and
at the times set forth in the Agent Fee Letter.

3.4 Yield Protection.

(a) Increased Costs.

(i) Increased Costs Generally. If any Change in Law shall:

(A) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

(B) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(C) impose on any Lender any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing or maintaining any Loan or
of maintaining its obligation to make any such Loan, or to increase the cost to
such Lender, or to reduce the amount of any sum received or receivable by such
Lender or other Recipient hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or other Recipient, the Borrower will
pay to such Lender or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender or other Recipient, as the case
may be, on an after-tax basis for such additional costs incurred or reduction
suffered.

(ii) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company on an after-tax basis for any such reduction suffered.

(iii) Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as specified

 

20



--------------------------------------------------------------------------------

in paragraph (i) or (ii) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

(b) Taxes.

(i) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Financing Agreement shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

(ii) Payment of Other Taxes. The Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Agent timely reimburse it for the payment of, any Other Taxes.

(iii) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient (and its direct and indirect beneficial owners), within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes (including
the full amount of Taxes of any kind imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient (or its
direct and indirect beneficial owners) or required to be withheld or deducted
from a payment to such Recipient (or its direct and indirect beneficial owners)
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Agent), or by the Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(iv) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 3.4(b), the
Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(v) Status of Lenders.

(A) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Financing Agreement shall deliver to
the Borrower and the Agent, at the time or times reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without

 

21



--------------------------------------------------------------------------------

withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrower or the Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in this paragraph
(v) (B)(1), (B)(2) and (B)(4) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(B) Without limiting the generality of the foregoing:

(1) any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(2) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

a     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Financing Agreement, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Financing Agreement, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

b     executed originals of IRS Form W-8ECI;

c     in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in form
and substance acceptable to the Agent to the effect that such Foreign Lender is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

d     to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate in form and substance acceptable to the Agent,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect

 

22



--------------------------------------------------------------------------------

partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate in form and
substance acceptable to the Agent on behalf of each such direct and indirect
partner;

(3) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and

(4) if a payment made to a Lender under any Financing Agreement would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (B), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

(vi) Survival. Each party’s obligations under this Section 3.4(b) shall survive
the resignation or replacement of the Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Financing
Agreement.

SECTION 4.    CONDITIONS PRECEDENT.

4.1 Conditions Precedent to All Loans. The agreement of each Lender to make any
Loan requested to be made by it on any date (including its Interim Loan and its
Final Loan) is subject to the satisfaction or waiver in writing by the Lenders
of the following conditions precedent:

(a) Each of the representations and warranties made by the Borrower in or
pursuant to the Financing Agreements shall be true and correct in all material
respects on the funding date for such Loan, provided that (i) any representation
or warranty qualified as to materiality shall be true and correct in all
respects and (ii) any representation or warranty made solely with respect to a
specified prior date shall be true and correct in all material respects (subject
to clause (i) of this proviso) as of such specified date.

 

23



--------------------------------------------------------------------------------

(b) No Default or Event of Default shall have occurred and be continuing on the
funding date for such Loan or would occur after giving effect to such Loan.

(c) No event or circumstance that has resulted or could result in a Material
Adverse Effect shall have occurred on the funding date for such Loan or would
occur after giving effect to such Loan, in the case of the Interim Funding Date,
since December 31, 2010 and in the case of the Final Funding Date, since the
Filing Date.

(d) No law, regulation, order, judgment or decree of any Governmental Authority
shall exist, and no action, suit, investigation, litigation or proceeding shall
be pending or threatened in any court or before any arbitrator or Governmental
Authority, which (i) purports to enjoin, prohibit, restrain or otherwise affect
(A) the making of such Loan, or (B) the consummation of the transactions
contemplated pursuant to the terms hereof or the other Financing Agreements or
(ii) has or has a reasonable likelihood of having a Material Adverse Effect.

(e) All governmental and third party approvals necessary or advisable in
connection with the Financing Agreements and the transactions contemplated
thereby and the continuing operations of the Borrower shall have been obtained
and be in full force and effect, all applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
which would restrain, prevent or otherwise impose adverse conditions on the
Financing Agreements and the transactions contemplated thereby and all
applicable legal requirements shall have been complied with.

(f) All costs, fees, expenses (including, without limitation, legal fees, fees
due and payable in accordance with Section 11.5 and expenses and the fees and
expenses of appraisers, consultants and other advisors) and other compensation
payable to the Agent and Lenders in connection the Financing Agreements and the
transactions contemplated thereby shall have been paid in accordance with the
terms of the Orders and the Financing Agreements and shall not have been
rescinded or challenged.

(g) Borrower shall be in compliance with all applicable foreign and U.S.
federal, state and local laws and regulations.

(h) The Lenders shall be satisfied, in their sole discretion, with (i) the final
structure of the Financing Agreements and the transactions contemplated thereby,
(ii) the sources and uses of proceeds used to consummate the Financing
Agreements and the transactions contemplated thereby (including the amount of
fees and expenses incurred in connection therewith), (iii) the terms and
provisions of all of the Financing Agreements, and all documents, agreements,
certificates and contracts related thereto, (iv) the ownership, corporate, legal
and tax structure of the Borrower, after giving effect to the Financing
Agreements and the transactions contemplated thereby, and (v) the management of
the Borrower after giving effect to the Financing Agreements and the
transactions contemplated thereby; provided, that, for the avoidance of doubt,
the satisfaction of the Lenders with respect to any of the foregoing as of the
Interim Funding Date shall not, if any material changes are made thereto, be
construed as the satisfaction of the Lenders with respect thereto as of the
Final Funding Date.

 

24



--------------------------------------------------------------------------------

(i) All corporate and other proceedings, and all documents, instruments and
other legal matters in connection with the transactions contemplated by this
Agreement and the other Financing Agreement shall be reasonably satisfactory in
form and substance to the Agent and the Lenders, and the Agent and the Lenders
shall have received such other documents and legal opinions in respect of any
aspect or consequence of the transactions contemplated hereby or thereby as it
shall reasonably request.

4.2 Conditions Precedent to Interim Funding Date.

The agreement of each Lender to make an Interim Loan requested to be made by it
is subject to the satisfaction or waiver in writing by the Lenders of the
following conditions precedent:

(a) The Agent’s and the Lenders’ receipt of the following, each of which shall
be originals, facsimiles, or in “portable document format” by electronic mail
(followed promptly by originals) unless otherwise specified, each of which shall
be properly executed by a Responsible Officer of the Borrower and shall be in
form and substance reasonably satisfactory to the Agent and Lenders:

(i) counterparts of this Agreement, the Information Certificate and a Note for
each Lender requesting the same, each duly executed and delivered by the
Borrower;

(ii) evidence satisfactory to the Lenders of the compliance by the Borrower with
its obligations under the Financing Agreements (including, without limitation,
its obligation to deliver to the Agent (A) UCC financing statements for filing
in all jurisdictions that the Lenders may deem necessary to perfect the security
interests created in the Collateral and (B) originals of certain other
securities, instruments and chattel paper constituting Collateral, except to the
extent that any such Collateral is Second Priority DIP Collateral and has been
delivered to the Person to whom the first priority lien on such Second Priority
DIP Collateral has been granted);

(iii) a favorable opinion of DLA Piper LLP, counsel to the Borrower, addressed
to the Agent and each Lender, in form and substance reasonably satisfactory to
the Agent and Lenders and covering such matters as the Agent and Lenders may
reasonably request;

(iv) a certificate of the secretary of the Borrower with appropriate insertions
and attachments, reasonably satisfactory in form and substance to the Agent and
Lenders, attaching, setting forth and certifying:

(A) the resolutions, in form and substance reasonably satisfactory to the Agent
and the Lenders, of the Board of Directors (or analogous body) of the Borrower
authorizing, as applicable, (1) the execution, delivery and performance of this
Agreement and the other Financing Agreements, (2) the borrowings contemplated
hereunder and (3) the granting by it of the liens created pursuant to the
Financing Agreements, which resolutions shall be in form and substance
reasonably satisfactory to the Agent and Lenders and shall state that the
resolutions thereby certified have not been amended, modified, revoked or
rescinded;

 

25



--------------------------------------------------------------------------------

(B) the incumbency and signature of the officers of the Borrower authorized to
execute any Financing Agreement, certificate, notice or other submission or
document related thereto, which certificate shall be reasonably satisfactory in
form and substance to the Agent and the Lenders, and shall be executed by a
Responsible Officer of the Borrower;

(C) true and complete copies of the Governing Documents of the Borrower
(including each exhibit and schedule thereto), certified as complete copies
thereof by a Responsible Officer of the Borrower, which certification shall be
in form and substance reasonably satisfactory to the Agent and Lenders; and

(D) certificates dated as of a recent date from the Secretary of State or other
appropriate authority, evidencing (1) the good standing of the Borrower in the
jurisdiction of its organization, (2) the Borrower’s annual report filing with
the Sectary of State of Illinois dated as of September 29, 2011 and (3) the
Borrower’s qualification to do business in each other jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires it to qualify as a foreign Person except in the case of Illinois and
where the failure to so qualify would not have a Material Adverse Effect;

(v) a certificate of a Responsible Officer of the Borrower reasonably
satisfactory in form and substance to the Agent and Lenders:

(A) stating that each of the representations and warranties made by the Borrower
in or pursuant to the Financing Agreements are true and correct in all material
respects on the Interim Funding Date, provided that (i) any representation or
warranty qualified as to materiality shall be true and correct in all respects
and (ii) any representation or warranty made solely with respect to a specified
prior date shall be true and correct in all material respects (subject to clause
(i) of this proviso) as of such specified date;

(B) stating that no Default or Event of Default has occurred and is continuing
on the Interim Funding Date or would occur after giving effect to the funding of
the Interim Loan;

(C) stating that there has not occurred since the Filing Date an event or
circumstance that has resulted or could result in a Material Adverse Effect; and

(D) (1) attaching copies of all governmental and third party approvals necessary
or advisable in connection with the Financing Agreements and the transactions
contemplated thereby and the continuing operations of the Borrower and stating
that such approvals have been obtained and be in full force and effect, all
applicable waiting periods with respect thereto have expired without any action
being taken or threatened by any competent authority which would restrain,
prevent or otherwise impose adverse conditions on the Financing Agreements and
the transactions contemplated thereby and all applicable legal requirements with
respect thereto have been complied with or (2) stating that no such approvals
are so required.

 

26



--------------------------------------------------------------------------------

(b) The Lenders shall be satisfied, in their sole discretion, with their review
of:

(i) the audited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower prepared in accordance with
GAAP for each of the three fiscal years prior to the Closing Date (the “Audited
Financial Statements”);

(ii) the unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower prepared in accordance with
general accounting standards for each fiscal month and quarter ending (A) after
the last fiscal year covered by the Audited Financial Statements and (B) prior
to 30 days prior to the Filing Date, setting forth in each case in comparative
form from the figures for the comparable periods of the preceding fiscal year
(the “Unaudited Financial Statements”);

(iii) the initial Approved 13-Week Budget; and

(iv) the Approved Budget, which shall also have been annexed to the Interim
Order.

(c) The Lenders shall have received evidence, in form and substance satisfactory
to the Lenders, that the Agent has a perfected security interest in the
Borrower’s assets, in its capacity as agent for the Lenders, as required
pursuant to Section 5 of this Agreement, with only such exceptions as are
acceptable to the Lenders in their discretion.

(d) All “first day” motions and related orders (including, without limitation,
in respect of cash management) entered by the Bankruptcy Court in the Case shall
be in form and substance reasonably satisfactory to the Lenders.

(e) Agent shall have received evidence of insurance required hereunder and under
the other Financing Agreements, in form and substance satisfactory to the
Lenders.

(f) The Interim Order shall have been entered by the Bankruptcy Court in the
Case.

(g) The Agent and the Lenders shall have received, sufficiently in advance of
the Closing Date, all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.

(h) The Agent’s receipt of the Agent Fee Letter, which shall be original,
facsimile, or in “portable document format” by electronic mail (followed
promptly by originals) unless otherwise specified, which shall be properly
executed by a Responsible Officer of the Borrower and shall be in form and
substance reasonably satisfactory to the Agent.

 

27



--------------------------------------------------------------------------------

4.3 Conditions Precedent to Final Funding Date.

The agreement of each Lender to make a Final Loan requested to be made by it is
subject to the satisfaction or waiver in writing by the Lenders of the following
condition precedent:

(a) The Final Order shall have been entered by the Bankruptcy Court in the Case.

(b) The Lenders shall be satisfied, in their sole discretion, with the results
of (i) legal, tax, accounting, environmental (including Phase I reviews and
reliance letters addressed to the Lenders by the preparer of such Phase I
reviews) and insurance due diligence on the Borrower, and (ii) other reviews,
including regulatory and collateral reviews of, and relating to, the Borrower
and the Financing Agreements.

SECTION 5.    GRANT AND PERFECTION OF SECURITY INTEREST; PRIORITY OF LIENS.

5.1 Grant of Security Interest. Pursuant to and as provided in the Orders, to
secure payment and performance of all Obligations, Borrower hereby grants to
Agent, for itself and the benefit of Lenders, subject to the Carve-Out, a
continuing security interest in, a lien upon, and a right of set off against,
and hereby assigns to Agent, for itself and the benefit of Lenders, as security,
all tangible and intangible property of the Borrower, whether now owned or
hereafter acquired or existing and wherever located, including, without
limitation, all inventory, accounts receivable, general intangibles, contracts,
chattel paper, owned real estate, real property leaseholds, fixtures, machinery,
equipment, ships, deposit accounts, commercial tort claims, securities accounts,
goods, instruments, investment property, letter-of-credit rights, payment
intangibles, documents, vehicles, Intellectual Property, securities, partnership
or membership interests in limited liability companies and capital stock,
including, without limitation, the products, proceeds and supporting obligations
thereof (collectively, the “Collateral”).

5.2 Perfection and Priority of Security Interests.

(a) All Obligations shall at all times, subject to the Carve-Out:

(i) pursuant to section 364(c)(1) of the Bankruptcy Code and subject to the
Wells 507(b) Claim as specifically provided for in the Wells Order, be entitled
to a Superpriority Claim against the Borrower, with priority over any and all
other claims against the Borrower, now existing or hereafter arising, of any
kind whatsoever, including any and all administrative expenses or other claims
of the kind specified in or arising under sections 105, 326, 328, 330, 331,
503(b), 506(c), 507, 546(c), 726, 1113 or 1114 of the Bankruptcy Code, whether
or not such expenses or claims may become secured by a judgment lien or other
non-consensual lien, levy or attachment, and shall at all times be senior to the
rights of the Borrower, the Borrower’s estate and any successor trustee, estate
representative or any creditor, in the Case or any subsequent cases or
proceedings under the Bankruptcy Code;

(ii) pursuant to section 364(c)(2) of the Bankruptcy Code, be secured by a
perfected first priority lien on all Collateral that is not Second Priority DIP
Collateral without the necessity of the execution of any mortgages, security
agreements, pledge agreements, financing statements or other agreements; and

 

28



--------------------------------------------------------------------------------

(iii) pursuant to section 364(c)(3) of the Bankruptcy Code, be secured by a
perfected lien in and on all Second Priority DIP Collateral, without the
necessity of the execution of any mortgages, security agreements, pledge
agreements, financing statements or other agreements, which such lien shall be
second priority to a valid lien in existence on the Filing Date that was
perfected and non-avoidable on the Filing Date or is subsequently perfected
pursuant to section 546(b) of the Bankruptcy Code but senior to any and all
other liens presently existing or hereinafter granted on such Second Priority
DIP Collateral.

(b) Each of the liens set forth in this Agreement shall be subordinate to the
Carve-Out.

(c) Without limiting the generality of anything contained in this Section 5, the
Borrowers shall execute and deliver to the Agent (for recordation or filing, as
appropriate) such mortgages and pledges (and other security instruments), and
authorize the filing of such financing statements, as shall be necessary (as
reasonably determined by the Agent and the Lenders) to evidence and secure the
Financing Agreements. The cost of such recordation and filing shall be set forth
in the Approved Budget.

5.3 Further Actions.

Borrower shall take any other actions reasonably requested by Agent of the
Lenders from time to time to cause the attachment, perfection and agreed
priority of, and the ability of Agent to enforce, the security interest of
Agent, for itself and for the benefit of the Lenders, in any and all of the
Collateral, including, without limitation, (a) executing, delivering and, where
appropriate, filing mortgages, financing statements and amendments relating
thereto under the UCC or other applicable law, to the extent, if any, that
Borrower’s signature thereon is required therefor, (b) complying with any
provision of any statute, regulation or treaty of the United States as to any
Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of Agent to enforce, the security interest
of Agent in such Collateral and (c) obtaining the consents and approvals of any
Governmental Authority or third party, including, without limitation, any
consent of any licensor, lessor or other person obligated on Collateral, and
taking all actions required by any earlier versions of the UCC or by other law,
as applicable in any relevant jurisdiction.

5.4 Additional Collateral Matters

(a) Borrower does not have any chattel paper (whether tangible or electronic) or
instruments as of the date hereof, except as set forth in the Information
Certificate. In the event that Borrower shall be entitled to or shall receive
any chattel paper or instrument after the date hereof, Borrower shall promptly
notify Agent thereof in writing. Promptly upon the receipt thereof by or on
behalf of Borrower (including by any agent or representative), Borrower shall
deliver, or cause to be delivered to Agent, all tangible chattel paper and
instruments that Borrower has or may at any time acquire, accompanied by such
instruments of transfer or assignment duly executed in blank as Agent may from
time to time specify, in each case except as Agent may otherwise agree. At
Agent’s option, Borrower shall, or Agent may at any time on behalf of Borrower,
cause the original of any such instrument or chattel paper to be conspicuously
marked in a form and manner acceptable to Agent with the following legend
referring to chattel paper or instruments as applicable: “This [chattel

 

29



--------------------------------------------------------------------------------

paper][instrument] is subject to the security interest of Law Debenture Trust
Company of New York, for itself and as agent for the lenders, and any sale,
transfer, assignment or encumbrance of this [chattel paper][instrument] violates
the rights of such secured parties.”

(b) In the event that Borrower shall at any time hold or acquire an interest in
any electronic chattel paper or any “transferable record” (as such term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction), Borrower shall promptly notify
Agent thereof in writing. Promptly upon Agent’s request, Borrower shall take, or
cause to be taken, such actions as Agent may request to give Agent control of
such electronic chattel paper under Section 9-105 of the UCC and control of such
transferable record under Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as in effect in such jurisdiction.

(c) Borrower does not have any deposit accounts as of the date hereof, except as
set forth in the Information Certificate. Borrower shall not, directly or
indirectly, after the date hereof open, establish or maintain any deposit
account unless each of the following conditions is satisfied: (i) Agent shall
have received not less than five (5) Business Days prior written notice of the
intention of Borrower to open or establish such account which notice shall
specify in reasonable detail and specificity acceptable to Agent the name of the
account, the owner of the account, the name and address of the bank at which
such account is to be opened or established, the individual at such bank with
whom Borrower is dealing and the purpose of the account, (ii) the bank where
such account is opened or maintained shall be acceptable to Agent, and (iii) on
or before the opening of such deposit account, Borrower shall either (A) deliver
to Prepetition Agent a Deposit Account Control Agreement with respect to such
deposit account duly authorized, executed and delivered by Borrower and the bank
at which such deposit account is opened and maintained, (B) arrange for
Prepetition Agent to become the customer of the bank with respect to the deposit
account on terms and conditions acceptable to Agent or (C) open such deposit
account at, and subject to the control of, Prepetition Agent. The terms of this
Section 5.4(c) shall not apply to deposit accounts specifically and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of Borrower’s salaried employees.

(d) Borrower does not own or hold, directly or indirectly, beneficially or as
record owner or both, any investment property, as of the date hereof, or have
any investment account, securities account, commodity account or other similar
account with any bank or other financial institution or other securities
intermediary or commodity intermediary as of the date hereof, in each case
except as set forth in the Information Certificate.

(e) In the event that Borrower shall be entitled to or shall at any time after
the date hereof hold or acquire any certificated securities, Borrower shall
promptly endorse, assign and deliver the same to Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as Agent may from
time to time specify. If any securities, now or hereafter acquired by Borrower
is uncertificated and are issued to Borrower or its nominee directly by the
issuer thereof, Borrower shall immediately notify Agent thereof and shall as
Agent may specify, either (i) cause the issuer to agree to comply with
instructions from Agent as to such securities, without further consent of
Borrower or such nominee, or (ii) arrange for Agent to become the registered
owner of the securities.

 

30



--------------------------------------------------------------------------------

(f) Borrower shall not, directly or indirectly, after the date hereof open,
establish or maintain any investment account, securities account, commodity
account or any other similar account (other than a deposit account) with any
securities intermediary or commodity intermediary unless each of the following
conditions is satisfied: (i) Agent shall have received not less than five
(5) Business Days prior written notice of the intention of Borrower to open or
establish such account which notice shall specify in reasonable detail and
specificity acceptable to Agent the name of the account, the owner of the
account, the name and address of the securities intermediary or commodity
intermediary at which such account is to be opened or established, the
individual at such intermediary with whom Borrower is dealing and the purpose of
the account, (ii) the securities intermediary or commodity intermediary (as the
case may be) where such account is opened or maintained shall be acceptable to
Agent, and (iii) on or before the opening of such investment account, securities
account or other similar account with a securities intermediary or commodity
intermediary, Borrower shall as Agent may specify either (A) execute and
deliver, and cause to be executed and delivered to Agent, an Investment Property
Control Agreement with respect thereto duly authorized, executed and delivered
by Borrower and such securities intermediary or commodity intermediary or
(B) arrange for Agent to become the entitlement holder with respect to such
investment property on terms and conditions acceptable to Agent.

(g) Borrower is not the beneficiary or otherwise entitled to any right to
payment under any letter of credit, banker’s acceptance or similar instrument as
of the date hereof, except as set forth in the Information Certificate. In the
event that Borrower shall be entitled to or shall receive any right to payment
under any letter of credit, banker’s acceptance or any similar instrument,
whether as beneficiary thereof or otherwise after the date hereof, Borrower
shall promptly notify Agent thereof in writing. Borrower shall immediately, as
Agent may specify, either (i) deliver, or cause to be delivered to Agent, with
respect to any such letter of credit, banker’s acceptance or similar instrument,
the written agreement of the issuer and any other nominated person obligated to
make any payment in respect thereof (including any confirming or negotiating
bank), in form and substance satisfactory to Agent, consenting to the assignment
of the proceeds of the letter of credit to Agent by Borrower and agreeing to
make all payments thereon directly to Agent or as Agent may otherwise direct or
(ii) cause Agent to become, at Borrower’s expense, the transferee beneficiary of
the letter of credit, banker’s acceptance or similar instrument (as the case may
be).

(h) Borrower does not have any commercial tort claims as of the date hereof,
except as set forth in the Information Certificate. In the event that Borrower
shall at any time after the date hereof have any commercial tort claims,
Borrower shall promptly notify Agent thereof in writing, which notice shall
(i) set forth in reasonable detail the basis for and nature of such commercial
tort claim and (ii) include the express grant by Borrower to Agent of a security
interest in such commercial tort claim (and the proceeds thereof). In the event
that such notice does not include such grant of a security interest, the sending
thereof by Borrower to Agent shall be deemed to constitute such grant to Agent.
Upon the sending of such notice, any commercial tort claim described therein
shall constitute part of the Collateral and shall be deemed included therein.
Without limiting the authorization of Agent provided in Section 5.2

 

31



--------------------------------------------------------------------------------

hereof or otherwise arising by the execution by Borrower of this Agreement or
any of the other Financing Agreements, Agent is hereby irrevocably authorized
from time to time and at any time to file such financing statements naming Agent
or its designee as secured party and Borrower as debtor, or any amendments to
any financing statements, covering any such commercial tort claim as Collateral.
In addition, Borrower shall promptly upon Agent’s request, execute and deliver,
or cause to be executed and delivered, to Agent such other agreements, documents
and instruments as Agent may require in connection with such commercial tort
claim.

(i) Borrower has no vehicles, trailers, chassis or other goods evidenced by
certificates of title as of the date hereof, except as set forth in the
Information Certificate. In the event that Borrower shall be entitled to or
shall receive any certificate of title for goods, Borrower shall promptly notify
Agent and shall deliver, or cause to be delivered, to Agent such certificate of
title which contains a notation thereon that Agent is the sole secured party
with respect thereto. Notwithstanding anything in this Agreement to the
contrary, Borrower shall not be required to take any action with respect to
perfecting Agent’s security interest in vehicles, trailers or chassis so long as
Agent’s security interest is perfected by the Orders.

(j) Borrower does not have any goods, documents of title or other Collateral in
the custody, control or possession of a third party as of the date hereof,
except as set forth in the Information Certificate and except for goods located
in the United States (including Puerto Rico) in transit to a location of
Borrower permitted herein in the ordinary course of business of Borrower in the
possession of the carrier transporting such goods. In the event that any goods,
documents of title or other Collateral are at any time after the date hereof in
the custody, control or possession of any other person not referred to in the
Information Certificate or such carriers, Borrower shall promptly notify Agent
thereof in writing. Promptly upon Agent’s request, Borrower shall deliver to
Agent a Collateral Access Agreement duly authorized, executed and delivered by
such person and Borrower.

(k) Notwithstanding anything in this Section 5 to the contrary, Borrower shall
not be required to deliver, endorse or grant control over any item of Collateral
so long as such item of Collateral is Second Priority DIP Collateral and has
been delivered or endorsed to, or is under the control of, the Person to whom a
first priority lien on such Second Priority DIP Collateral has been granted.

SECTION 6.    COLLECTION AND ADMINISTRATION.

6.1 Cash Management.

Borrower shall establish and maintain blocked accounts or lockboxes and related
blocked accounts and shall deposit and direct its account debtors to directly
remit payments on all account receivables to such blocked accounts or lockboxes,
each in accordance with the terms of the Prepetition Revolver.

6.2 Payments and Application of Proceeds.

(a) All Obligations shall be payable to the Agent Payment Account or such other
place as Agent may designate from time to time.

 

32



--------------------------------------------------------------------------------

(b) At any time after the occurrence and during the continuance of an Event of
Default, Agent shall apply payments received or collected from the Borrower or
for the account of Borrower (including the monetary proceeds of collections or
of realization upon any Collateral) as follows:

(i) first, to the payment in full of all costs, fees, expenses and indemnities
then due and payable to the Agent, including fees and expenses of attorneys,
accountants, consultants, financial advisers and other advisers;

(ii) second, to the payment in full of all costs, fees, expenses and indemnities
then due and payable to the Lenders, including fees and expenses of attorneys,
accountants, consultants, financial advisers and other advisers;

(iii) third, to the payment in full of all interest then due and payable on the
Loans and other Obligations under the Financing Agreements; and

(iv) fourth, to the payment in full of all of the principal of the Loans until
paid in full.

(c) All references to the term “payment in full” as used herein as to any type
or category of Obligations shall mean the payment of all of such type or
category of Obligations in cash or other immediately available funds and shall
include any amount within such category, whether principal, interest, fees,
costs or expense or reimbursement for costs or expenses, charges or indemnities,
in each case that would accrue but for the commencement of any case under the
Bankruptcy Code and whether or not allowed or allowable in any such case under
the Bankruptcy Code. In the event that after the receipt of any payment in
respect of any type or category of Obligations (whether with the proceeds of
Collateral or otherwise), Agent or any Lender is required to surrender or return
such payment to any Person for any reason, the Obligations intended to be
satisfied with such payment shall be reinstated and continue in full force and
effect as if such payment had not been received.

(d) At Agent’s option, all principal, interest, fees, costs, expenses and other
charges provided for in this Agreement or the other Financing Agreements may be
charged directly to the loan account(s) of Borrower maintained by Agent.
Borrower shall make all payments to Agent and Lenders on the Obligations free
and clear of, and without deduction or withholding for or on account of, any
setoff, counterclaim, defense, duties, taxes, levies, imposts, fees, deductions,
withholding, restrictions or conditions of any kind. If after receipt of any
payment of, or proceeds of Collateral applied to the payment of, any of the
Obligations, Agent or any Lender is required to surrender or return such payment
or proceeds to any Person for any reason, then the Obligations intended to be
satisfied by such payment or proceeds shall be reinstated and continue and this
Agreement shall continue in full force and effect as if such payment or proceeds
had not been received by Agent or such Lender. Borrower shall be liable to pay
to Agent, and do hereby indemnify and hold Agent and Lenders harmless for the
amount of any payments or proceeds surrendered or returned. This Section 6.2(d)
shall remain effective notwithstanding any contrary action which may be taken by
Agent or any Lender in reliance upon such payment or proceeds. This
Section 6.2(d) shall survive the payment of the Obligations and the termination
of this Agreement.

 

33



--------------------------------------------------------------------------------

6.3 Authorization to Make Loans. Agent and Lenders are authorized to make the
Loans based upon telephonic or other instructions received from anyone
purporting to be an officer of Borrower or other authorized person or, at the
discretion of Agent, if such Loans are necessary to satisfy any Obligations. All
requests for Loans hereunder shall specify the date on which the requested
advance is to be made (which day shall be a Business Day) and the amount of the
requested Loan. Requests received after 11:00 a.m. New York City time on any day
shall be deemed to have been made as of the opening of business on the
immediately following Business Day. All Loans under this Agreement shall be
conclusively presumed to have been made to, and at the request of and for the
benefit of, Borrower or when deposited to the credit of Borrower or otherwise
disbursed or established in accordance with the instructions of Borrower or in
accordance with the terms and conditions of this Agreement.

6.4 Use of Proceeds. Borrower shall use the proceeds of the Loans provided by
Agent to Borrower hereunder only (i) for the ongoing working capital
requirements of the Borrower, (ii) to pay reasonable fees and expenses
associated with the this Agreement and the transactions contemplated herein and
(iii) in accordance with the Approved Budget and the Approved 13-Week Budget.
None of the proceeds of the Loans shall be used in connection with (x) the
initiation or prosecution of any claims, causes of action, adversary proceeds or
other litigation against the Agent, the Lenders or any of their respective
agents, advisors, counsel or employees or (y) any purposes prohibited by the
Bankruptcy Code. Nothing herein shall in any way prejudice or prevent the Agent
or Lenders from objecting, for any reason, to any requests, motions or
applications made in the Bankruptcy Court, including, without limitation, any
applications for interim or final allowances of compensation for services
rendered or reimbursement of expenses incurred under sections 105(a), 330 or 331
of the Bankruptcy Code, by any party in interest.

6.5 Pro Rata Treatment. Except to the extent otherwise provided in this
Agreement: (a) the making of Loans shall be made among the Lenders based on
their respective Pro Rata Shares as to the Loans and (b) and each payment on
account of any Obligations to or for the account of one or more of Lenders in
respect of any Obligations due on a particular day shall be allocated among the
Lenders entitled to such payments based on their respective Pro Rata Shares and
shall be distributed accordingly

6.6 Sharing of Payments, Etc. (a) Subject to the Carve-Out and the Orders and
notwithstanding the provisions of section 362 of the Bankruptcy Code, Borrower
agrees that, in addition to (and without limitation of) any right of setoff,
banker’s lien or counterclaim Agent or any Lender may otherwise have, each
Lender shall be entitled, at its option (but subject, as among Agent and
Lenders, to the provisions of Section 12.3(b) hereof), to offset balances held
by it for the account of Borrower at any of its offices, in dollars or in any
other currency, against any principal of or interest on any Loans owed to such
Lender or any other amount payable to such Lender hereunder, that is not paid
when due (regardless of whether such balances are then due to Borrower), in
which case it shall promptly notify Borrower and Agent thereof; provided, that
such Lender’s failure to give such notice shall not affect the validity thereof.

(b) If any Lender (including Agent) shall obtain from Borrower payment of any
principal of or interest on any Loan owing to it or payment of any other amount
under this Agreement or any of the other Financing Agreements through the
exercise of any right of

 

34



--------------------------------------------------------------------------------

setoff, banker’s lien or counterclaim or similar right or otherwise (other than
from Agent as provided herein), and, as a result of such payment, such Lender
shall have received more than its Pro Rata Share of the principal of the Loans
or more than its share of such other amounts then due hereunder or thereunder by
Borrower to such Lender than the percentage thereof received by any other
Lender, it shall promptly pay to Agent, for the benefit of Lenders, the amount
of such excess and simultaneously purchase from such other Lenders a
participation in the Loans or such other amounts, respectively, owing to such
other Lenders (or such interest due thereon, as the case may be) in such
amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all Lenders shall share the benefit of such excess
payment (net of any expenses that may be incurred by such Lender in obtaining or
preserving such excess payment) in accordance with their respective Pro Rata
Shares or as otherwise agreed by Lenders. To such end all Lenders shall make
appropriate adjustments among themselves (by the resale of participation sold or
otherwise) if such payment is rescinded or must otherwise be restored.

(c) Borrower agrees that any Lender purchasing a participation (or direct
interest) as provided in this Section may exercise, in a manner consistent with
this Section, all rights of setoff, banker’s lien, counterclaim or similar
rights with respect to such participation as fully as if such Lender were a
direct holder of Loans or other amounts (as the case may be) owing to such
Lender in the amount of such participation.

(d) Nothing contained herein shall require any Lender to exercise any right of
setoff, banker’s lien, counterclaims or similar rights or shall affect the right
of any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other Indebtedness or obligation of Borrower. If, under any
applicable bankruptcy, insolvency or other similar law, any Lender receives a
secured claim in lieu of a setoff to which this Section applies, such Lender
shall, to the extent practicable, assign such rights to Agent for the benefit of
Lenders and, in any event, exercise its rights in respect of such secured claim
in a manner consistent with the rights of Lenders entitled under this Section to
share in the benefits of any recovery on such secured claim.

6.7 Settlement Procedures.

(a) Agent may assume that each Lender will make available to Agent such Lender’s
Pro Rata Share of the Loan requested or otherwise made on such day and Agent
may, in its discretion, but shall not be obligated to, cause a corresponding
amount to be made available to or for the benefit of Borrower on such day. If
Agent makes such corresponding amount available to Borrower and such
corresponding amount is not in fact made available to Agent by such Lender,
Agent shall be entitled to recover such corresponding amount on demand from such
Lender together with interest thereon for each day from the date such payment
was due until the date such amount is paid to Agent at the Federal Funds Rate
for each day during such period (as published by the Federal Reserve Bank of New
York or at Agent’s option based on the arithmetic mean determined by Agent of
the rates for the last transaction in overnight Federal funds arranged prior to
9:00 a.m. New York City time on that day by each of the three leading brokers of
Federal funds transactions in New York City selected by Agent) and if such
amounts are not paid within three (3) days of Agent’s demand, at the highest
Interest Rate provided for in Section 3.1 hereof applicable to Loans. During the
period in

 

35



--------------------------------------------------------------------------------

which such Lender has not paid such corresponding amount to Agent,
notwithstanding anything to the contrary contained in this Agreement or any of
the other Financing Agreements, the amount so advanced by Agent to or for the
benefit of Borrower shall, for all purposes hereof, be a Loan made by Agent for
its own account. Upon any such failure by a Lender to pay Agent, Agent shall
promptly thereafter notify Borrower of such failure and Borrower shall pay such
corresponding amount to Agent for its own account within five (5) Business Days
of Borrower’s receipt of such notice. A Lender who fails to pay Agent its Pro
Rata Share of any Loans made available by the Agent on such Lender’s behalf, or
any Lender who fails to pay any other amount owing by it to Agent, is a
“Defaulting Lender”. Agent shall not be obligated to transfer to a Defaulting
Lender any payments received by Agent for the Defaulting Lender’s benefit, nor
shall a Defaulting Lender be entitled to the sharing of any payments hereunder
(including any principal, interest or fees). Amounts payable to a Defaulting
Lender shall instead be paid to or retained by Agent. For purposes of voting or
consenting to matters with respect to this Agreement and the other Financing
Agreements and determining Pro Rata Shares, such Defaulting Lender shall be
deemed not to be a “Lender” and such Lender’s Commitment shall be deemed to be
zero (0). This Section shall remain effective with respect to a Defaulting
Lender until such default is cured. The operation of this Section shall not be
construed to increase or otherwise affect the Commitment of any Lender, or
relieve or excuse the performance by Borrower of its duties and obligations
hereunder.

(b) Nothing in this Section or elsewhere in this Agreement or the other
Financing Agreements shall be deemed to require Agent to advance funds on behalf
of any Lender or to relieve any Lender from its obligation to fulfill its
Commitment hereunder or to prejudice any rights that Borrower may have against
any Lender as a result of any default by any Lender hereunder in fulfilling its
Commitment.

6.8 Obligations Several; Independent Nature of Lenders’ Rights. The obligation
of each Lender hereunder is several, and no Lender shall be responsible for the
obligation or commitment of any other Lender hereunder. Nothing contained in
this Agreement or any of the other Financing Agreements and no action taken by
the Lenders pursuant hereto or thereto shall be deemed to constitute the Lenders
to be a partnership, an association, a joint venture or any other kind of
entity, and this sentence may not be amended or superseded without the consent
of all Lenders. The amounts payable at any time hereunder to each Lender shall
be a separate and independent debt, and subject to Section 12.3(b) hereof, each
Lender shall be entitled to protect and enforce its rights arising out of this
Agreement and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.

SECTION 7.    COLLATERAL REPORTING AND COVENANTS.

7.1 Collateral Reporting.

(a) Borrower shall provide Agent and Lenders with the following documents in a
form satisfactory to Agent and Required Lenders:

(i) on a regular basis as required by Agent and/or a Lender, schedules of sales
made, credits issued and cash received; and

 

36



--------------------------------------------------------------------------------

(ii) upon Agent’s or a Lender’s request, (A) copies of customer statements and
credit memos, remittance advices and reports, and copies of deposit slips and
bank statements, (B) copies of shipping and delivery documents, and (C) copies
of purchase orders, invoices and delivery documents for inventory and equipment
acquired by Borrower.

(b) Borrower shall provide Agent and Lenders with such reports as to the
Collateral as Agent and/or a Lender shall request from time to time.

(c) If Borrower’s records or reports of the Collateral are prepared or
maintained by an accounting service, contractor, shipper or other agent,
Borrower hereby irrevocably authorizes such service, contractor, shipper or
agent to deliver such records, reports, and related documents to Agent and
Lenders and to follow Agent’s or Lenders’ instructions with respect to further
services at any time that an Event of Default exists or has occurred and is
continuing.

7.2 Accounts Covenants. (a) Borrower shall notify Agent and Lenders promptly of:
(i) any material delay in Borrower’s performance of any of its material
obligations to any account debtor or the assertion of any material claims,
offsets, defenses or counterclaims by any account debtor, or any material
disputes with account debtors, or any settlement, adjustment or compromise
thereof and (ii) all material adverse information relating to the financial
condition of any account debtor. No credit, discount, allowance or extension or
agreement for any of the foregoing shall be granted to any account debtor
without Agent’s and Required Lenders’ written consent, except in the ordinary
course of Borrower’s business in accordance with practices and policies
previously disclosed in writing to Agent and except as set forth in the
schedules delivered to Agent pursuant to Section 7.1(a) above. So long as no
Event of Default exists or has occurred and is continuing, Borrower shall have
the right to settle, adjust or compromise any claim, offset, counterclaim or
dispute with any account debtor. At any time an Event of Default exists or has
occurred and is continuing, Agent, after receiving instructions from Required
Lenders, shall, at its option, have the exclusive right to settle, adjust or
compromise any claim, offset, counterclaim or dispute with account debtors or
grant any credits, discounts or allowances.

(b) Agent and Lenders shall have the right at any time or times, in Agent’s or
Lenders’ name or in the name of a nominee of Agent or a Lender, to verify the
validity, amount or any other matter relating to any accounts receivable or
other Collateral, by mail, telephone, facsimile transmission or otherwise.

7.3 Motor Vehicle and Cargo Container Covenants. With respect to equipment
consisting of motor vehicles and cargo containers: (a) Borrower shall at all
times maintain equipment records reasonably satisfactory to Agent and Required
Lenders, keeping correct and accurate records itemizing and describing the kind,
type, quality and quantity of such equipment, Borrower’s cost therefor and daily
withdrawals therefrom and additions thereto; (b) Borrower shall conduct a
physical count of such equipment at least once each year but at any time or
times as Agent or a Lender may request on or after an Event of Default, and
promptly following such physical inventory shall supply Agent with a report in
the form and with such specificity as may be satisfactory to Agent and Required
Lenders concerning such physical count; (c) Borrower shall not remove any such
equipment from the locations set forth or permitted herein, without the prior

 

37



--------------------------------------------------------------------------------

written consent of Agent and Required Lenders, except (i) to the extent
necessary to have such equipment repaired or maintained in the ordinary course
of business, (ii) to move such equipment directly from one location set forth or
permitted herein to another such location and (iii) for the movement of such
equipment used by Borrower in the ordinary course of its business; (d) upon
Agent’s or a Lender’s request, Borrower shall, at its expense, no more than two
(2) times in any twelve (12) month period, but at any time or times as Agent or
a Lender may request on or after an Event of Default, deliver or cause to be
delivered to Agent and Lenders written appraisals as to such equipment in form,
scope and methodology acceptable to Agent and Required Lenders and by an
appraiser acceptable to Agent and Required Lenders, addressed to Agent and
Lenders and upon which Agent and Lenders are expressly permitted to rely;
(e) Borrower shall produce, use, store and maintain such equipment with all
reasonable care and caution and in accordance with applicable standards of any
insurance and in conformity with applicable laws (including the requirements of
the Federal Fair Labor Standards Act of 1938, as amended and all rules,
regulations and orders related thereto); (f) none of such equipment or other
Collateral constitutes farm products or the proceeds thereof; (g) Borrower
assumes all responsibility and liability arising from or relating to the
production, use, sale or other disposition of such equipment; (h) Borrower shall
keep such equipment in good order, repair, running and marketable condition
(ordinary wear and tear excepted); (i) Borrower shall not, without prior written
notice to Agent and Lenders or the specific identification of such goods in a
report with respect thereto provided by Borrower to Agent and Lenders, acquire
or accept any goods on consignment or approval; (j) Borrower shall use such
equipment with all reasonable care and caution and in accordance with applicable
standards of any insurance and in conformity with all applicable laws; (k) such
equipment is and shall be used in Borrower’s business and not for personal,
family, household or farming use; and (l) such equipment is now and shall remain
personal property and Borrower shall not permit any of such equipment to be or
become a part of or affixed to real property.

7.4 Equipment and Real Property Covenants. With respect to the equipment (other
than equipment consisting of motor vehicles and cargo containers) and Real
Property: (a) upon Agent’s or a Lender’s request, Borrower shall, at their
expense, no more than two (2) times in any twelve (12) month period, but at any
time or times as Agent or a Lender may request on or after an Event of Default,
deliver or cause to be delivered to Agent and Lenders written appraisals as to
such equipment and/or the Real Property in form, scope and methodology
acceptable to Agent and Lenders and by an appraiser acceptable to Agent and
Required Lenders, addressed to Agent and Lenders and upon which Agent and
Lenders are expressly permitted to rely; (b) Borrower shall keep such equipment
in good order, repair, running and marketable condition (ordinary wear and tear
excepted); (c) Borrower shall use such equipment and Real Property with all
reasonable care and caution and in accordance with applicable standards of any
insurance and in conformity with all applicable laws; (d) such equipment is and
shall be used in the business of Borrower and not for personal, family,
household or farming use; (e) Borrower shall not remove any such equipment from
the locations set forth or permitted herein, except (i) to the extent necessary
to have any such equipment repaired or maintained in the ordinary course of its
business and (ii) to move any such equipment directly from one location set
forth or permitted herein to another such location; (f) such equipment is now
and shall remain personal property and Borrower shall not permit any of such
equipment to be or become a part of or affixed to real property; and
(g) Borrower assumes all responsibility and liability arising from the use of
such equipment and the Real Property.

 

38



--------------------------------------------------------------------------------

7.5 Power of Attorney. Borrower hereby irrevocably designates and appoints Agent
(and all persons designated by Agent) as Borrower’s true and lawful
attorney-in-fact, and authorizes Agent, in Borrower’s, or Agent’s name, after
receiving instructions from Required Lenders, to: (a) at any time an Event of
Default exists or has occurred and is continuing (i) demand payment on accounts
receivable or other Collateral, (ii) enforce payment of accounts receivable by
legal proceedings or otherwise, (iii) exercise all of Borrower’s rights and
remedies to collect any accounts receivable or other Collateral, (iv) sell or
assign any accounts receivable upon such terms, for such amount and at such time
or times as the Agent deems advisable, (v) settle, adjust, compromise, extend or
renew an account receivable, (vi) discharge and release any account receivable,
(vii) prepare, file and sign Borrower’s name on any proof of claim in bankruptcy
or other similar document against an account debtor or other obligor in respect
of any account receivable or other Collateral, (viii) notify the post office
authorities to change the address for delivery of remittances from account
debtors or other obligors in respect of accounts receivable or other proceeds of
Collateral to an address designated by Agent, and open and dispose of all mail
addressed to Borrower and handle and store all mail relating to the Collateral;
and (ix) do all acts and things which are necessary, in Agent’s determination,
after receiving instructions from Required Lenders, to fulfill Borrower’s
obligations under this Agreement and the other Financing Agreements and (b) at
any time to (i) take control in any manner of any item of payment in respect of
accounts receivable or constituting Collateral or otherwise received by Agent or
any Lender, (ii) have access to any lockbox or postal box into which remittances
from account debtors or other obligors in respect of accounts receivable or
other proceeds of Collateral are sent or received, (iii) endorse Borrower’s name
upon any items of payment in respect of accounts receivable or constituting
Collateral or otherwise received by Agent and any Lender and deposit the same in
Agent’s account for application to the Obligations, (iv) endorse Borrower’s name
upon any chattel paper, document, instrument, invoice, or similar document or
agreement relating to any account receivable or any goods pertaining thereto or
any other Collateral, including any warehouse or other receipts, or bills of
lading and other negotiable or non-negotiable documents, (v) clear inventory the
purchase of which was financed with through U.S. Customs or foreign export
control authorities in Borrower’s name, Agent’s name or the name of Agent’s
designee, and to sign and deliver to customs officials powers of attorney in
Borrower’s name for such purpose, and to complete in Borrower’s or Agent’s name,
any order, sale or transaction, obtain the necessary documents in connection
therewith and collect the proceeds thereof, (vi) execute and deliver in
Borrower’s name, Agent’s name or the name of Agent’s designee, to any Department
of Motor Vehicles or other Governmental Authority powers of attorney in
Borrower’s name, and to complete in Borrower’s or Agent’s name, any application
or other document or instrument required, in each case, in order to have the
lien and security interest of Agent with respect to any titled goods noted on
any certificate of title with respect to such titled goods, and (vii) sign
Borrower’s name on any verification of accounts receivable and notices thereof
to account debtors or any secondary obligors or other obligors in respect
thereof; provided, however, that Agent agrees that it shall not take any of the
foregoing actions with respect to any Collateral that is Second Priority DIP
Collateral and has been delivered or endorsed to, or is under the control of,
the Person to whom such the first priority lien on such Second Priority DIP
Collateral has been granted. Borrower hereby releases Agent and Lenders and
their respective officers, employees and designees from any liabilities arising
from any act or acts under this power of attorney and in furtherance thereof,
whether of omission or commission, except as a result of Agent’s or any Lender’s
own gross negligence or willful misconduct as determined pursuant to a final
non-appealable order of a court of competent jurisdiction.

 

39



--------------------------------------------------------------------------------

7.6 Right to Cure. Agent may, at its option, upon notice to Borrower, (a) cure
any default by Borrower under any material agreement with a third party that
affects the Collateral, its value or the ability of Agent to collect, sell or
otherwise dispose of the Collateral or the rights and remedies of Agent or any
Lender therein or the ability of Borrower to perform its obligations hereunder
or under any of the other Financing Agreements, (b) pay or bond on appeal any
judgment entered against Borrower, (c) discharge taxes, liens, security
interests or other encumbrances at any time levied on or existing with respect
to the Collateral and (d) pay any amount, incur any expense or perform any act
which, in Agent’s judgment, is necessary or appropriate to preserve, protect,
insure or maintain the Collateral and the rights of Agent and Lenders with
respect thereto. Agent may add any amounts so expended to the Obligations and
charge Borrower’s account therefor, such amounts to be repayable by Borrower on
demand. Agent and Lenders shall be under no obligation to effect such cure,
payment or bonding and shall not, by doing so, be deemed to have assumed any
obligation or liability of Borrower. Any payment made or other action taken by
Agent or any Lender under this Section shall be without prejudice to any right
to assert an Event of Default hereunder and to proceed accordingly.

7.7 Access to Premises. From time to time as requested by Agent or a Lender, at
the cost and expense of Borrower, (a) Agent or Lenders or their designee shall
have complete access to all of Borrower’s premises at any time and without
notice to Borrower, for the purposes of inspecting, verifying and auditing the
Collateral and all of Borrower’s books and records, including the Records, and
(b) Borrower shall promptly furnish to Agent and Lenders such copies of such
books and records or extracts therefrom as Agent or Lenders may request, and
(c) Agent or any Lender or Agent’s designee may use during normal business hours
such of Borrower’s personnel, equipment, supplies and premises as may be
reasonably necessary for the foregoing and if an Event of Default exists or has
occurred and is continuing for the collection of accounts receivable and
realization of other Collateral.

7.8 Vessel and Barge Covenants. The Vessels shall remain duly documented in the
name of Borrower under the laws of the United States with the appropriate office
of the United States Coast Guard at the National Vessel Documentation Center in
Falling Waters, West Virginia. Borrower will not cause or permit any Vessel or
Barge to be operated in any manner contrary to applicable law or regulation, or
in any manner not permitted by the Financing Agreements or by any insurances
required thereby and hereby, will not engage in any unlawful trade, violate any
law or carry any cargo that will expose any Vessel or Barge to penalty,
forfeiture or capture and will not do, or suffer or permit to be done, anything
which can or may injuriously affect the documentation of such Vessel or Barge
under the laws and regulations of the United States of America. Borrower shall
keep the operation of each Vessel and Barge within the permitted navigational
limits set forth in the trading warranties of the policies of insurance covering
the Vessels and Barges and in any case will not operate the Vessels or Barges,
or permit any Vessel or Barge to be operated, in any area where such insurance
would not be fully applicable and enforceable with respect to such Vessel or
Barge and its operation. If a libel is filed against any Vessel or Barge or if
it shall be arrested, attached, levied upon or taken into custody by virtue of
any proceeding in any court or tribunal or by any government or other authority,
Borrower shall promptly notify Agent and Lenders thereof by telecopier,
confirmed by overnight letter addressed to Agent and Lenders and delivered to
Agent and Lenders by an internationally recognized courier service, and within
three (3) days after any such libel, levy, attachment or taking into custody
will cause such Vessel or Barge to be released and will promptly notify Agent
and

 

40



--------------------------------------------------------------------------------

Lenders of such release in the manner aforesaid. Borrower may not change the
flag or documentation of any Vessel or Barge. Borrower will at all times and
without cost or expense to the Agent or Lenders cause to be maintained and
preserved the Barges in good running order and repair, so that the Vessels and
Barges shall be tight, staunch, strong and well and sufficiently tackled,
appareled, furnished, equipped and in every respect seaworthy and in good order
and operating condition, ordinary wear and tear excepted. Borrower will comply
with and cause the Vessels and Barges to comply with all applicable United
States Coast Guard Regulations. Borrower shall cause the Vessels and Barges to
be drydocked, cleaned and painted whenever required by good commercial marine
maintenance practice and the requirements of any insurance policy or entries
respecting the Vessels and Barges. All maintenance and repairs will be made in a
good and workmanlike manner by persons of appropriate skill and experience whose
work will not adversely affect the service life or marketability of any Vessel
or Barge. All repairs, parts, mechanisms, devices, replacements, improvements,
changes, additions and alterations to any Vessel or Barge shall immediately and
without further act, become part of such Vessel or Barge and subject to this
Agreement and the other Financing Agreements. Borrower shall promptly furnish to
Agent and Lenders copies of each damage survey with respect to damage to any
Vessel or Barge where the survey does not specifically quantify the cost of
total damages or where the survey states total damage in excess of $100,000.00.
Borrower will not make, or permit to be made, any change in the structure or
type of any Vessel or Barge or in its rig the could reasonably be expected to
materially diminish the market value of such Vessel or Barge or that could
materially and adversely affect the rights of the Agent and Lenders under the
Financing Agreements. Borrower shall furnish to Agent and Lenders annually and
not less than fifteen (15) days prior to the renewal or replacement of each
policy or entry thereafter, a report and an original signed certificate of
insurance by a nationally recognized first-class marine insurance broker
acceptable to Agent and Required Lenders, describing in reasonable detail the
insurance then carried and maintained on and with respect to the Vessels and
Barges, which shall be in form and substance reasonably acceptable to Agent and
Required Lenders.

SECTION 8.    REPRESENTATIONS AND WARRANTIES.

Borrower hereby represents and warrants to Agent and Lenders the following
(which shall survive the execution and delivery of this Agreement), the truth
and accuracy of which are a continuing condition of the making of Loans:

8.1 Corporate Existence, Power and Authority. Borrower is a corporation duly
organized and in good standing under the laws of its state of incorporation and
is duly qualified as a foreign corporation and in good standing in all states or
other jurisdictions where the nature and extent of the business transacted by it
or the ownership of assets makes such qualification necessary, except for those
jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect. The execution, delivery and performance of this Agreement, the
other Financing Agreements and the transactions contemplated hereunder and
thereunder (a) are all within Borrower’s corporate powers, and (b) have been
duly authorized and, subject to the entry of the Orders and the terms thereof,
(i) are not in contravention of law or the terms of Borrower’s certificate of
incorporation, by-laws, or other Governing Documents, or any indenture,
agreement or undertaking to which Borrower is a party or by which Borrower or
its property are bound and (ii) will not result in the creation or imposition
of, or require or give rise to any obligation to grant, any lien, security
interest, charge or other encumbrance upon any property of Borrower. This
Agreement and the other Financing Agreements to which Borrower is a party
constitute legal, valid and binding obligations of Borrower enforceable in
accordance with their respective terms.

 

41



--------------------------------------------------------------------------------

8.2 Name; State of Organization; Chief Executive Office; Collateral Locations.

(a) The exact legal name of Borrower is as set forth on the signature page of
this Agreement and in the Information Certificate. Borrower has not, during the
past five years, been known by or used any other corporate or fictitious name or
been a party to any merger or consolidation, or acquired all or substantially
all of the assets of any Person, or acquired any of its property or assets out
of the ordinary course of business, except as set forth in the Information
Certificate.

(b) Borrower is an organization of the type and organized in the jurisdiction
set forth in the Information Certificate. The Information Certificate accurately
sets forth the organizational identification number of Borrower or accurately
states that Borrower has none and accurately sets forth the federal employer
identification number of Borrower.

(c) The chief executive office and mailing address of Borrower and Borrower’s
Records concerning Accounts are located only at the address identified as such
in Schedule 8.2 to the Information Certificate and its only other places of
business and the only other locations of Collateral, if any, are the addresses
set forth in Schedule 8.2 to the Information Certificate. The Information
Certificate correctly identifies any of such locations which are not owned by
Borrower and sets forth the owners and/or operators thereof.

8.3 Financial Statements; No Material Adverse Change. All financial statements
relating to Borrower which have been or may hereafter be delivered by Borrower
to Agent and Lenders have been prepared in accordance with GAAP (except as to
any interim financial statements, to the extent such statements are subject to
normal year-end adjustments and do not include any notes) and fairly present in
all material respects the financial condition and the results of operation of
Borrower as at the dates and for the periods set forth therein. There has been
no act, condition or event which has had or is reasonably likely to have a
Material Adverse Effect since the Filing Date.

8.4 Perfected Liens; Title to Properties. Upon the entry of the Interim Order,
the security interests and liens granted to Agent under this Agreement and the
other Financing Agreements constitute valid and perfected liens and security
interests in and upon the Collateral with the priorities set forth in
Section 5.2 hereof. Borrower has good and marketable fee simple title to or
valid leasehold interests in all of its Real Property and good, valid and
merchantable title to all of its other properties and assets subject to no
liens, mortgages, pledges, security interests, encumbrances or charges of any
kind, except those granted to Agent and such others as are specifically listed
on Schedule 8.4 to the Information Certificate or permitted under Section 9.8
hereof. Schedules 8.4A to the Information Certificate lists all vehicles,
trailers, chassis and other titled goods of Borrower as of the date hereof,
together with the make, model and serial number thereof and the state and number
of the certificate of title (if any) with respect thereto.

8.5 Tax Returns. Borrower has filed, or caused to be filed, in a timely manner
all Tax returns, reports and declarations which are required to be filed by it.
All information in such Tax returns, reports and declarations is complete and
accurate in all material respects. Borrower has

 

42



--------------------------------------------------------------------------------

paid or caused to be paid all Taxes due and payable or claimed due and payable
in any assessment received by it, except Taxes the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to Borrower and with respect to which adequate reserves have been set
aside on its books. Adequate provision has been made for the payment of all
accrued and unpaid Federal, State, county, local, foreign and other Taxes
whether or not yet due and payable and whether or not disputed.

8.6 Litigation. Except for the Case and as set forth on Schedule 8.6 to the
Information Certificate, (a) there is no investigation by any Governmental
Authority pending or threatened against or affecting Borrower or its assets or
business and (b) there is no action, suit, proceeding or claim by any Person
pending or threatened against Borrower or its assets or goodwill that (i) is
against or affecting any transactions contemplated by this Agreement or
(ii) which if adversely determined against Borrower has or could have a Material
Adverse Effect.

8.7 Compliance with Other Agreements and Applicable Laws; No Consents.

(a) Borrower is not in default in any respect under, or in violation in any
respect of the terms of, any Postpetition agreement, contract, instrument, lease
or other commitment to which it is a party or by which it or any of its assets
are bound. Borrower is in compliance with the requirements of all applicable
laws, rules, regulations and orders of any Governmental Authority relating to
their respective businesses, including, without limitation, those set forth in
or promulgated pursuant to the Occupational Safety and Health Act of 1970, as
amended, the Fair Labor Standards Act of 1938, as amended, ERISA, the Code, as
amended, and the rules and regulations thereunder, and all Environmental Laws.

(b) Subject to the entry and terms of the Orders, Borrower has obtained all
material permits, licenses, approvals, consents, certificates, orders or
authorizations of any Governmental Authority required for the lawful conduct of
its business (the “Permits”). All of the Permits are valid and subsisting and in
full force and effect. There are no actions, claims or proceedings pending or to
the best of Borrower’s knowledge, threatened that seek the revocation,
cancellation, suspension or modification of any of the Permits.

(c) Subject to the entry and terms of the Orders, all governmental and third
party approvals necessary or advisable in connection with the Financing
Agreements and the transactions contemplated thereby and the continuing
operations of the Borrower shall have been obtained and be in full force and
effect, all applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority which would restrain,
prevent or otherwise impose adverse conditions on the Financing Agreements and
the transactions contemplated thereby and all applicable legal requirements
shall have been complied with.

8.8 Environmental Compliance.

(a) Except as set forth on Schedule 8.8 to the Information Certificate, Borrower
has not generated, used, stored, treated, transported, manufactured, handled,
produced or disposed of any Hazardous Materials, on or off its premises (whether
or not owned by it) in any manner which at any time violates in any material
respect any applicable Environmental Law or Permit, and the operations of
Borrower comply in all material respects with all Environmental Laws and all
Permits.

 

43



--------------------------------------------------------------------------------

(b) Except as set forth on Schedule 8.8 to the Information Certificate, there
has been no investigation by any Governmental Authority or any proceeding,
complaint, order, directive, claim, citation or notice by any Governmental
Authority or any other person nor is any pending or to the best of Borrower’s
knowledge threatened, with respect to any non-compliance with or violation of
the requirements of any Environmental Law by Borrower and any Subsidiary of
Borrower or the release, spill or discharge, threatened or actual, of any
Hazardous Material or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Materials or any
other environmental, health or safety matter, which adversely affects or could
reasonably be expected to adversely affect in any material respect Borrower or
its business, operations or assets or any properties at which Borrower has
transported, stored or disposed of any Hazardous Materials.

(c) Except as set forth on Schedule 8.8 to the Information Certificate, Borrower
has no material liability (contingent or otherwise) in connection with a
release, spill or discharge, threatened or actual, of any Hazardous Materials or
the generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials.

(d) Borrower has all Permits required to be obtained or filed in connection with
the operations of Borrower under any Environmental Law and all of such licenses,
certificates, approvals or similar authorizations and other Permits are valid
and in full force and effect.

8.9 Employee Benefits.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or State law. Each Plan which is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service and to the best of
Borrower’s knowledge, nothing has occurred which would cause the loss of such
qualification. Borrower and its ERISA Affiliates have made all required
contributions to any Plan subject to Section 412 of the Code, and no application
for a funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan.

(b) There are no pending, or to the best of Borrower’s knowledge, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan. There has been no prohibited transaction or violation of
the fiduciary responsibility rules with respect to any Plan.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) the
current value of each Plan’s assets (determined in accordance with the
assumptions used for funding such Plan pursuant to Section 412 of the Code) are
not less than such Plan’s liabilities under Section 4001(a)(16) of ERISA;
(iii) Borrower and its ERISA Affiliates, have not incurred and do not reasonably
expect to incur, any liability under Title IV of ERISA with respect to any Plan
(other than premiums due and not delinquent under Section 4007 of

 

44



--------------------------------------------------------------------------------

ERISA); (iv) Borrower and its ERISA Affiliates, have not incurred and do not
reasonably expect to incur, any liability (and no event has occurred which, with
the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) Borrower and its ERISA Affiliates, have not engaged in a
transaction that would be subject to Section 4069 or 4212(c) of ERISA.

8.10 Bank Accounts. All of the deposit accounts, investment accounts or other
accounts in the name of used by Borrower maintained at any bank or other
financial institution are set forth on Schedule 8.10 to the Information
Certificate, subject to the right of Borrower to establish new accounts in
accordance with Section 5.4(c).

8.11 Intellectual Property. Borrower owns or licenses or otherwise has the right
to use all Intellectual Property necessary for the operation of its business as
presently conducted or proposed to be conducted. As of the date hereof, Borrower
does not have any Intellectual Property registered, or subject to pending
applications, in the United States Patent and Trademark Office or any similar
office or agency in the United States, any State (including Puerto Rico)
thereof, any political subdivision thereof or in any other country, other than
those described in Schedule 8.11 to the Information Certificate and has not
granted any licenses with respect thereto other than as set forth in Schedule
8.11 to the Information Certificate. No event has occurred which permits or
would permit after notice or passage of time or both, the revocation, suspension
or termination of such rights. To the best of Borrower’s knowledge, no slogan or
other advertising device, product, process, method, substance or other
Intellectual Property or goods bearing or using any Intellectual Property
presently contemplated to be sold by or employed by Borrower infringes any
patent, trademark, servicemark, tradename, copyright, license or other
Intellectual Property owned by any other Person presently and no claim or
litigation is pending or threatened against or affecting Borrower contesting its
right to sell or use any such Intellectual Property. Schedule 8.11 to the
Information Certificate sets forth all of the agreements or other arrangements
of Borrower pursuant to which Borrower has a license or other right to use any
trademarks, logos, designs, representations or other Intellectual Property owned
by another person as in effect on the date hereof and the dates of the
expiration of such agreements or other arrangements of Borrower as in effect on
the date hereof (collectively, together with such agreements or other
arrangements as may be entered into by Borrower after the date hereof,
collectively, the “License Agreements” and individually, a “License Agreement”).
No trademark, servicemark, copyright or other Intellectual Property at any time
used by Borrower which is owned by another person, or owned by Borrower subject
to any security interest, lien, collateral assignment, pledge or other
encumbrance in favor of any person other than Agent, is affixed to any
inventory, except (a) to the extent permitted under the term of the license
agreements listed on Schedule 8.11 to the Information Certificate and (b) to the
extent the sale of inventory to which such Intellectual Property is affixed is
permitted to be sold by Borrower under applicable law (including the United
States Copyright Act of 1976).

8.12 Subsidiaries; Affiliates; Capitalization.

(a) Borrower does not have any direct or indirect Subsidiaries or Affiliates and
is not engaged in any joint venture or partnership.

 

45



--------------------------------------------------------------------------------

(b) The issued and outstanding shares of Capital Stock of Borrower are directly
and beneficially owned and held by the persons indicated in the Information
Certificate, and in each case all of such shares have been duly authorized and
are fully paid and non-assessable, free and clear of all claims, liens, pledges
and encumbrances of any kind, except as disclosed in writing to Agent prior to
the date hereof.

8.13 Labor Disputes.

(a) Set forth on Schedule 8.13 to the Information Certificate is a list
(including dates of termination) of all collective bargaining or similar
agreements between or applicable to Borrower and any union, labor organization
or other bargaining agent in respect of the employees of Borrower on the date
hereof.

(b) There is (i) no significant unfair labor practice complaint pending against
Borrower or, to the best of Borrower’s knowledge, threatened against it, before
the National Labor Relations Board, and no significant grievance or significant
arbitration proceeding arising out of or under any collective bargaining
agreement is pending on the date hereof against Borrower or, to best of
Borrower’s knowledge, threatened against it, and (ii) no significant strike,
labor dispute, slowdown or stoppage is pending against Borrower or, to the best
of Borrower’s knowledge, threatened against Borrower.

8.14 Material Contracts. Schedule 8.14 to the Information Certificate sets forth
all Material Contracts to which Borrower is a party or is bound as of the date
hereof. Borrower has delivered true, correct and complete copies of such
Material Contracts to Agent on or before the date hereof. Borrower is not in
breach or in default in any material respect of or under any Postpetition
Material Contract and has not received any notice of the intention of any other
party thereto to terminate any Postpetition Material Contract.

8.15 Payable Practices. Borrower has not made any material change in the
historical accounts payable practices from those in effect immediately prior to
the date hereof.

8.16 Accuracy and Completeness of Information. All information furnished by or
on behalf of Borrower in writing to Agent or any Lender in connection with this
Agreement or any of the other Financing Agreements or any transaction
contemplated hereby or thereby, including all information on the Information
Certificate is true and correct in all material respects on the date as of which
such information is dated or certified and does not omit any material fact
necessary in order to make such information not misleading. No event or
circumstance has occurred which has had or could reasonably be expected to have
a Material Adverse Effect after the Filing Date, which has not been fully and
accurately disclosed to Agent in writing prior to the date hereof.

8.17 Use of Proceeds. The proceeds of the Loans provided by Agent to Borrower
hereunder have only been used (a) for the ongoing working capital requirements
of the Borrower and (b) to pay reasonable fees and expenses associated with the
this Agreement and the transactions contemplated herein. None of the proceeds of
the Loans have been used in connection with the initiation or prosecution of any
claims causes of action, adversary proceeds or other litigation against the
Agent or the Lenders.

 

46



--------------------------------------------------------------------------------

8.18 Status of Obligations. The Obligations are, pursuant to section 364(c)(1)
of the Bankruptcy Code, entitled to a Superpriority Claim against the Borrower,
with priority over any and all other claims against the Borrower, now existing
or hereafter arising, of any kind whatsoever.

8.19 AML Laws. (a) Neither Borrower nor its Affiliates are in violation of any
applicable law relating to terrorism or money laundering (collectively, “AML
Laws”), including, but not limited to, Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56 (“USA PATRIOT Act”).

(b) Neither Borrower nor its Affiliates nor any broker or other agent of
Borrower acting or benefiting in any capacity in connection with the Loans, is
any of the following:

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of the Executive Order or any other applicable U.S. Treasury
Department Office of Foreign Assets Control (“OFAC”) regulation;

(ii) a Person owned or controlled by, or acting on behalf of, any Person that is
listed in the annex to, or is otherwise subject to the provisions of, the
Executive Order or any other applicable OFAC regulation;

(iii) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order or other applicable OFAC
regulations; or

(iv) a Person that is named as a “specially designated national” or “blocked
person” on the most current list published by OFAC at its official website,
currently available at www.treas.gov/offices/enforcement/ofac/ or any
replacement website or other replacement official publication of such list.

(c) Neither Borrower nor any broker or other agent of Borrower acting in any
capacity in connection with the Loans (i) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any person described in paragraph (b) above, (ii) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or other applicable OFAC
regulations, or (iii) engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any applicable AML Law.

8.20 Survival of Warranties; Cumulative. All representations and warranties
contained in this Agreement or any of the other Financing Agreements shall
survive the execution and delivery of this Agreement and shall be deemed to have
been made again to Agent and Lenders as provided for in this Agreement and the
Financing Agreements and shall be conclusively presumed to have been relied on
by Agent and Lenders regardless of any investigation made or information
possessed by Agent or any Lender. The representations and warranties set forth
herein shall be cumulative and in addition to any other representations or
warranties which Borrower shall now or hereafter give, or cause to be given, to
Agent or any Lender.

 

47



--------------------------------------------------------------------------------

SECTION 9.    AFFIRMATIVE AND NEGATIVE COVENANTS.

9.1 Maintenance of Existence.

(a) Borrower shall at all times preserve, renew and keep in full force and
effect its corporate existence and rights and franchises with respect thereto
and maintain in full force and effect all licenses, trademarks, tradenames,
approvals, authorizations, leases, contracts and Permits necessary to carry on
the business as presently or proposed to be conducted.

(b) Borrower shall not change its name unless each of the following conditions
is satisfied: (i) Agent shall have received not less than thirty (30) days prior
written notice from Borrower of such proposed change in its corporate name,
which notice shall accurately set forth the new name; and (ii) Agent shall have
received a copy of the amendment to the Certificate of Incorporation of Borrower
providing for the name change certified by the Secretary of State of the
jurisdiction of incorporation or organization of Borrower as soon as it is
available.

(c) Borrower shall not change its chief executive office or its mailing address
or organizational identification number (or if it does not have one, shall not
acquire one) unless Agent shall have received not less than thirty (30) days’
prior written notice from Borrower of such proposed change, which notice shall
set forth such information with respect thereto as Agent may require and Agent
shall have received such agreements as Agent may reasonably require in
connection therewith. Borrower shall not change its type of organization,
jurisdiction of organization or other legal structure.

9.2 Location of Books and Records. Borrower shall maintain all of its books and
records constituting Collateral at 10405 New Berlin Road East, Jacksonville,
Florida 32226.

9.3 Compliance with Laws, Regulations, Etc.

(a) Borrower shall at all times comply in all material respects with all laws,
rules, regulations, licenses, approvals, orders and other Permits applicable to
it and duly observe all requirements of any foreign, Federal, State or local
Governmental Authority and, except to the extent that the Borrower is exempt
from such compliance or observance, or is prohibited from complying or observing
under the Bankruptcy Code.

(b) Borrower shall give written notice to Agent immediately upon Borrower’s
receipt of any notice of, or Borrower’s otherwise obtaining knowledge of,
(i) the occurrence of any event involving the release, spill or discharge,
threatened or actual, of any Hazardous Material or (ii) any investigation,
proceeding, complaint, order, directive, claims, citation or notice with respect
to: (A) any non-compliance with or violation of any Environmental Law by
Borrower or (B) the release, spill or discharge, threatened or actual, of any
Hazardous Material other than in the ordinary course of business and other than
as permitted under any applicable Environmental Law. Copies of all environmental
surveys, audits, assessments, feasibility studies and results of remedial
investigations shall be promptly

 

48



--------------------------------------------------------------------------------

furnished, or caused to be furnished, by Borrower to Agent. Borrower shall take
prompt action to respond to any material non-compliance with any of the
Environmental Laws and shall regularly report to Agent on such response.

(c) Without limiting the generality of the foregoing, whenever Agent reasonably
determines that there is non-compliance, or any condition which requires any
action by or on behalf of Borrower in order to avoid any non-compliance, with
any Environmental Law, Borrower shall, at Agent’s request and Borrower’s
expense: (i) cause an independent environmental engineer reasonably acceptable
to Agent to conduct such tests of the site where non-compliance or alleged
non-compliance with such Environmental Laws has occurred as to such
non-compliance and prepare and deliver to Agent a report as to such
non-compliance setting forth the results of such tests, a proposed plan for
responding to any environmental problems described therein, and an estimate of
the costs thereof and (ii) provide to Agent a supplemental report of such
engineer whenever the scope of such non-compliance, or Borrower’s response
thereto or the estimated costs thereof, shall change in any material respect.

(d) Borrower shall indemnify and hold harmless Agent and Lenders and their
respective directors, officers, employees, agents, invitees, representatives,
successors and assigns, from and against any and all losses, claims, damages,
liabilities, costs, and expenses (including reasonable attorneys’ fees and
expenses) directly or indirectly arising out of or attributable to the use,
generation, manufacture, reproduction, storage, release, threatened release,
spill, discharge, disposal or presence of a Hazardous Material, including the
costs of any required or necessary repair, cleanup or other remedial work with
respect to any property of Borrower and the preparation and implementation of
any closure, remedial or other required plans. All representations, warranties,
covenants and indemnifications in this Section 9.3 shall survive the payment of
the Obligations and the termination of this Agreement.

9.4 Payment of Taxes and Claims. Borrower shall duly pay and discharge all
taxes, assessments, contributions and governmental charges upon or against it or
its properties or assets, except for taxes the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to Borrower and with respect to which adequate reserves have been set
aside on its books. Borrower will timely pay or cause to be paid all Taxes due
and payable by it, except for Taxes the validity of which are being contested in
good faith by appropriate proceedings diligently pursued and available to
Borrower and with respect to adequate reserves are set aside on its books.
Borrower shall be liable for any tax or penalties imposed on Agent or any Lender
as a result of the financing arrangements provided for herein and Borrower
agrees to indemnify and hold Agent harmless with respect to the foregoing, and
to repay to Agent, for the benefit of Lenders, on demand the amount thereof, and
until paid by Borrower such amount shall be added and deemed part of the Loans,
provided, that nothing contained herein shall be construed to require Borrower
to pay any income or franchise taxes attributable to the income of Lenders from
any amounts charged or paid hereunder to Lenders. The foregoing indemnity shall
survive the payment of the Obligations and the termination of this Agreement.

9.5 Maintenance of Property; Insurance.

(a) Borrower shall keep all property useful and necessary in its business in
good repair, working order and condition (normal wear and tear excepted), and
from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof consistent with industry practices.

 

49



--------------------------------------------------------------------------------

(b) Borrower shall at all times, maintain with financially sound and reputable
insurers insurance with respect to the Collateral against loss or damage and all
other insurance of the kinds and in the amounts customarily insured against or
carried by corporations of established reputation engaged in the same or similar
businesses and similarly situated. Said policies of insurance shall be
reasonably satisfactory to Agent and Required Lenders as to form, amount and
insurer. Borrower shall furnish certificates, policies or endorsements to Agent
as Agent and any Lender shall reasonably require as proof of such insurance,
and, if Borrower fails to do so, Agent is authorized, but not required, to
obtain such insurance at the expense of Borrower. All policies shall provide for
at least thirty (30) days prior written notice to Agent and Lenders of any
cancellation or reduction of coverage and that Agent may act as attorney for
Borrower in obtaining, and at any time an Event of Default exists or has
occurred and is continuing, adjusting, settling, amending and canceling such
insurance (except to the extent that such insured Collateral is Second Priority
DIP Collateral). Borrower shall cause Agent to be named as a loss payee (as its
interests may appear) and an additional insured (but without any liability for
any premiums) under such insurance policies and Borrower shall obtain
non-contributory lender’s loss payable endorsements to all insurance policies in
form and substance satisfactory to Agent and Required Lenders. Such lender’s
loss payable endorsements shall specify that the proceeds of such insurance
shall be payable to Agent as its interests may appear and further specify that
Agent and Lenders shall be paid regardless of any act or omission by Borrower of
any of its Affiliates; provided, that Agent’s right to receive such proceeds
shall be subordinated to the holders of a valid lien in existence on the Filing
Date that was perfected and non-avoidable on the Filing Date or is subsequently
perfected pursuant to section 546(b) of the Bankruptcy Code to the extent that
such insured Collateral is Second Priority DIP Collateral. Without limiting any
other rights of Agent or Lenders, any insurance proceeds received by Agent at
any time may be applied to payment of the Obligations, whether or not then due,
in any order and in such manner as Agent and Required Lenders may determine.

9.6 Financial Statements and Other Information.

(a) Borrower shall keep proper books and records in which true and complete
entries shall be made of all dealings or transactions of or in relation to the
Collateral and the business of Borrower in accordance with GAAP and permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired. Borrower shall promptly furnish
to Agent and Lenders all such financial and other information as Agent and any
Lender shall reasonably request relating to the Collateral and the assets,
business and operations of Borrower, and Borrower shall notify the auditors and
accountants of Borrower that Agent and Lenders are authorized to obtain such
information directly from them. Without limiting the foregoing, Borrower shall
furnish or cause to be furnished to Agent and Lenders, the following: (i) within
thirty (30) days after the end of each fiscal month, a list and description of
all investments in cash and Cash Equivalents, monthly unaudited consolidated
financial statements, and unaudited consolidating financial statements
(including in each case balance sheets, statements of income and loss,
statements of cash flow, and statements of shareholders’ equity), all in
reasonable detail, fairly presenting in all material respects the

 

50



--------------------------------------------------------------------------------

financial position and the results of the operations of Borrower as of the end
of and through such fiscal month, certified to be correct by the chief financial
officer of Borrower, subject to normal year-end adjustments and no footnotes and
accompanied by a compliance certificate substantially in the form of Exhibit C
hereto and (ii) within ninety (90) days after the end of each fiscal year,
audited consolidated financial statements and unaudited consolidating financial
statements of Borrower (including balance sheets, statements of income and loss,
statements of cash flow, and statements of shareholders’ equity), and the
accompanying notes thereto, all in reasonable detail, fairly presenting in all
material respects the financial position and the results of the operations of
Borrower as of the end of and for such fiscal year, together with the
unqualified opinion of independent certified public accountants with respect to
the audited consolidated financial statements, which accountants shall be an
independent accounting firm selected by Borrower and acceptable to Agent and
Required Lenders, that such audited consolidated financial statements have been
prepared in accordance with GAAP, and present fairly in all material respects
the results of operations and financial condition of Borrower as of the end of
and for the fiscal year then ended.

(b) Borrower shall promptly notify Agent and Lenders in writing of the details
of (i) any loss, damage, investigation, action, suit, proceeding or claim
relating to Collateral having a value of more than $100,000 or which if
adversely determined would result in a Material Adverse Effect, (ii) any
Postpetition Material Contract being terminated or amended or any new Material
Contract entered into (in which event Borrower shall provide Agent with a copy
of such Material Contract), (iii) any order, judgment or decree in excess of
$100,000 shall have been entered against Borrower any of its properties or
assets, (iv) any notification of a material violation of laws or regulations
received by Borrower, (v) the occurrence of any ERISA Event and (vi) the
occurrence of any Default or Event of Default.

(c) Borrower shall promptly after the sending or filing thereof furnish or cause
to be furnished to Agent and Lenders copies of all reports which Borrower sends
to its stockholders generally and copies of all reports and registration
statements which Borrower files with the Securities and Exchange Commission, any
national securities exchange or the National Association of Securities Dealers,
Inc.

(d) Borrower shall furnish or cause to be furnished to Agent and Lenders such
budgets, forecasts, projections and other information respecting the Collateral
and the business of Borrower, as Agent and any Lender may, from time to time,
reasonably request. Agent and Lenders are hereby authorized to deliver a copy of
any financial statement or any other information relating to the business of
Borrower to any court or other Governmental Authority, or to any Lender or
Participant or prospective Lender or Participant, or any Affiliate of any Lender
or Participant. Borrower hereby irrevocably authorizes and directs all
accountants or auditors to deliver to Agent and Lenders, at Borrower’s expense,
copies of the financial statements of Borrower and any reports or management
letters prepared by such accountants or auditors on behalf of Borrower and to
disclose to Agent and Lenders such information as they may have regarding the
business of Borrower. Any documents, schedules, invoices or other papers
delivered to Agent or any Lender may be destroyed or otherwise disposed of by
Agent or such Lender one (1) year after the same are delivered to Agent or such
Lender, except as otherwise designated by party to Agent or such Lender in
writing.

 

51



--------------------------------------------------------------------------------

(e) Without limiting the rights of Agent under any provision of this Agreement,
as soon as available, but in any event not later than fifteen (15) Business Days
after the end of each fiscal quarter, Borrower shall deliver to Agent and
Lenders, in form and substance satisfactory to Agent and Required Lenders,
certified by the chief financial officer of Borrower (in his capacity as such
and not individually) on behalf of Borrower as true and correct, a statement
confirming that all tariffs, road use taxes, other taxes payable by Borrower and
all license and permit fees accrued or payable in the immediately preceding
fiscal quarter have been paid in full.

(f) Borrower shall furnish to Agent and Lenders promptly, and in any event
within five (5) days after the same is available, copies of all pleading,
motions, applications, judicial information, financial information and other
documents filed by or on behalf of Borrower with the Bankruptcy Court in the
Case, or distributed by or on behalf of Borrower to any official committee
appointed in the Case.

(g) Approved 13-Week Budget. Borrower shall furnish to the Agent and the
Lenders, (i) in the case of the initial Approved 13-Week Budget, a budget
substantially in the form of Exhibit G hereto, approved by the Required Lenders
and (ii) thereafter, on the first Business Day of each calendar month, a
proposed Approved 13-Week Budget (the “Proposed 13-Week Budget”) for the
thirteen-week period commencing 14 days after the date such Proposed 13-Week
Budget is delivered, which Proposed 13-Week Budget shall become the Approved
13-Week Budget for such thirteen-week period, if approved by the Required
Lenders, in their sole discretion exercised in good faith, no later than three
(3) Business Days following delivery of such Proposed 13-Week Budget (and if not
so approved, the Required Lenders shall indicate their objections to the
Proposed 13-Week Budget in connection with their failure to approve the Proposed
13-Week Budget, and the Borrower shall deliver a revised Proposed 13-Week Budget
that shall be subject to the approval or disapproval of the Required Lenders, in
their sole discretion exercised in good faith, within three (3) Business Days
following receipt thereof).

(h) Variance Reports.

(i) Weekly 13-Week Budget Variance Report. Borrower shall furnish to the Agent
and Lenders no later than the second Business Day of each week, a 13-Week Budget
Variance Report for the prior week. Each such report shall include explanations
for all material variances from the Approved 13-Week Budget and shall be
certified by a Responsible Officer of the Borrower as being prepared in good
faith and fairly presenting in all material respects the information set forth
therein.

(ii) Monthly Budget Variance Report. Borrower shall furnish to the Agent and
Lenders no later than the second Business Day of each month, an Budget Variance
Report for the month just ended.

9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc. Borrower shall not
directly or indirectly:

(a) merge into or with or consolidate with any other Person or permit any other
Person to merge into or with or consolidate with it;

 

52



--------------------------------------------------------------------------------

(b) sell, issue, assign, lease, license, transfer, abandon or otherwise Dispose
of any Capital Stock or Indebtedness to any other Person or any of its assets to
any other Person, except for:

(i) sales of inventory in the ordinary course of business or dispositions
constituting the sale, transfer and disposition of notes or accounts receivable
in connection with the compromise, settlement or collection thereof,

(ii) dispositions of property or assets resulting from any casualty,
condemnation or other damage to such property or asset of Borrower to the extent
such property is adequately insured,

(iii) the sale or other disposition of equipment (including worn-out or obsolete
equipment or equipment no longer used or useful in the business of Borrower) so
long as such sales or other dispositions do not involve equipment having an
aggregate fair market value in excess of $100,000 for all such equipment
disposed of in any fiscal year of Borrower or as Agent may otherwise agree,

(iv) issuance and sale by Borrower of Capital Stock of Borrower after the date
hereof; provided, that, (A) Agent and Lenders shall have received not less than
ten (10) Business Days’ prior written notice of such issuance and sale by
Borrower, which notice shall specify the parties to whom such shares are to be
sold, the terms of such sale, the total amount which it is anticipated will be
realized from the issuance and sale of such stock and the Net Cash Proceeds
which it is anticipated will be received by Borrower from such sale,
(B) Borrower shall not be required to pay any cash dividends or repurchase or
redeem such Capital Stock or make any other payments in respect thereof, (C) the
terms of such Capital Stock, and the terms and conditions of the purchase and
sale thereof, shall not include any terms that include any limitation on the
right of Borrower to request or receive Loans or the right of Borrower to amend
or modify any of the terms and conditions of this Agreement or any of the other
Financing Agreements or otherwise in any way relate to or affect the
arrangements of Borrower with Agent and Lenders or are more restrictive or
burdensome to Borrower than the terms of any Capital Stock in effect on the date
hereof, (D) all of the Net Cash Proceeds of the sale and issuance of such
Capital Stock shall be paid to Agent for application to the Obligations in
accordance with Section 2.2(a) and (E) as of the date of such issuance and sale
and after giving effect thereto, no Default or Event of Default shall exist or
have occurred, and

(v) the issuance of Capital Stock of Borrower consisting of common stock
pursuant to an employee stock option or grant or similar equity plan or 401(k)
plans of Borrower for the benefit of its employees, directors and consultants,
provided, that, in no event shall Borrower be required to issue, or shall
Borrower issue, Capital Stock pursuant to such stock plans or 401(k) plans which
would result in a Change of Control or other Event of Default,

(c) wind up, liquidate or dissolve;

(d) agree to do any of the foregoing.

9.8 Encumbrances. Borrower shall not create, incur, assume or suffer to exist
any security interest, mortgage, pledge, lien, charge or other encumbrance of
any nature whatsoever

 

53



--------------------------------------------------------------------------------

on any of its assets or properties, including the Collateral, or file or permit
the filing of, or permit to remain in effect, any financing statement or other
similar notice of any security interest or lien with respect to any such assets
or properties, except:

(a) the security interests and liens of Agent for itself and the benefit of
Lenders;

(b) liens securing the payment of taxes, assessments or other governmental
charges or levies either not yet overdue or the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to Borrower and with respect to which adequate reserves have been set
aside on its books;

(c) non-consensual statutory liens (other than liens securing the payment of
taxes) arising in the ordinary course of Borrower’s business to the extent:
(i) such liens secure Indebtedness which is not overdue, (ii) such liens secure
Indebtedness relating to claims or liabilities which are fully insured and being
defended at the sole cost and expense and at the sole risk of the insurer or
being contested in good faith by appropriate proceedings diligently pursued and
available to Borrower, in each case prior to the commencement of foreclosure or
other similar proceedings and with respect to which adequate reserves have been
set aside on its books or (iii) for amounts as to which payment and enforcement
is stayed under the Bankruptcy Code or pursuant to orders of the Bankruptcy
Court;

(d) zoning restrictions, easements, licenses, covenants and other restrictions
affecting the use of Real Property which do not interfere in any material
respect with the use of such Real Property or ordinary conduct of the business
of Borrower as presently conducted thereon or materially impair the value of the
Real Property which may be subject thereto;

(e) pledges and deposits of cash by Borrower after the date hereof in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security benefits consistent
with the current practices of Borrower as of the date hereof;

(f) pledges and deposits of cash by Borrower after the date hereof to secure the
performance of tenders, bids, leases, trade contracts (other than for the
repayment of Indebtedness), statutory obligations and other similar obligations
in each case in the ordinary course of business consistent with the current
practices of Borrower as of the date hereof; provided, that, in connection with
any performance bonds issued by a surety or other person, the issuer of such
bond shall have waived in writing any rights in or to, or other interest in, any
of the Collateral in an agreement, in form and substance satisfactory to Agent;

(g) liens arising from (i) operating leases and the precautionary UCC financing
statement filings in respect thereof and (ii) equipment or other materials which
are not owned by Borrower located on the premises of Borrower (but not in
connection with, or as part of, the financing thereof) from time to time in the
ordinary course of business and consistent with current practices of Borrower
and the precautionary UCC financing statement filings in respect thereof;

 

54



--------------------------------------------------------------------------------

(h) judgments and other similar liens arising in connection with court
proceedings that do not constitute an Event of Default, provided, that, (i) such
liens are being contested in good faith and by appropriate proceedings
diligently pursued, (ii) adequate reserves or other appropriate provision, if
any, as are required by GAAP have been made therefor and (iii) a stay of
enforcement of any such liens is in effect;

(i) liens existing on the Filing Date; and

(j) liens created pursuant to the Interim Order or the Final Order.

9.9 Indebtedness. Borrower shall not incur, create, assume, become or be liable
in any manner with respect to, or permit to exist, any Indebtedness, or
guarantee, assume, endorse, or otherwise become responsible for (directly or
indirectly), the Indebtedness, performance, obligations or dividends of any
other Person, except:

(a) the Obligations;

(b) the Existing Indebtedness;

(c) Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, performance bonds, bid bonds, appeal bonds, surety bonds, financial
assurances and completion guarantees and similar obligations, in each case
provided in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;
and

(d) Indebtedness arising from (i) the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn by the
Borrower in the ordinary course of business against insufficient funds;
provided, however, that such Indebtedness is extinguished within first
(5) Business Days of incurrence or (ii) netting services and otherwise in
connection with deposit accounts.

9.10 Loans, Investments, Acquisitions, Etc. Borrower shall not directly or
indirectly, make any loans or advance money or property to any Person, or
Guarantee any obligation of any Person, or invest in (by capital contribution,
dividend or otherwise) or purchase, repurchase or otherwise acquire the Capital
Stock or Indebtedness or all or a substantial part of the assets or property of
any Person, or form or acquire any Subsidiaries, make or maintain any
investments in cash or Cash Equivalents or agree to do any of the foregoing,
except:

(a) the endorsement of instruments for collection or deposit in the ordinary
course of business;

(b) investments in cash or Cash Equivalents, provided, that, the terms and
conditions of Section 5.2 hereof shall have been satisfied with respect to the
deposit account, investment account or other account in which such cash or Cash
Equivalents are held;

(c) loans and advances by Borrower to employees of Borrower not to exceed the
principal amount of $50,000 in the aggregate at any time outstanding for:
(i) reasonably and necessary work-related travel or other ordinary business
expenses to be incurred by such

 

55



--------------------------------------------------------------------------------

employee in connection with their work for Borrower and (ii) reasonable and
necessary relocation expenses of such employees (including home mortgage
financing for relocated employees);

(d) stock or obligations issued to Borrower by any Person (or the representative
of such Person) in respect of Indebtedness of such Person owing to Borrower in
connection with the insolvency, bankruptcy, receivership or reorganization of
such Person or a composition or readjustment of the debts of such Person;
provided, that, the original of any such stock or instrument evidencing such
obligations shall be promptly delivered to Agent, upon Agent’s request, together
with such stock power, assignment or endorsement by Borrower as Agent may
request;

(e) obligations of account debtors to Borrower arising from account receivables
which are past due evidenced by a promissory note made by such account debtor
payable to Borrower; provided, that, promptly upon the receipt of the original
of any such promissory note by Borrower, such promissory note shall be endorsed
to the order of Agent by Borrower and promptly delivered to Agent as so
endorsed;

(f) the loans and advances existing as of the Filing Date, set forth on Schedule
9.10 to the Information Certificate; provided, that, as to such loans and
advances, (i) Borrower shall not, directly or indirectly, amend, modify, alter
or change the terms of such loans and advances or any agreement, document or
instrument related thereto and (ii) Borrower shall furnish to Agent all notices
or demands in connection with such loans and advances either received by
Borrower or on its behalf, promptly after the receipt thereof, or sent by
Borrower or on its behalf, concurrently with the sending thereof, as the case
may be.

9.11 Dividends and Redemptions. Borrower shall not, directly or indirectly,
declare or pay any dividends on account of any shares of class of any Capital
Stock of Borrower now or hereafter outstanding, or set aside or otherwise
deposit or invest any sums for such purpose, or redeem, retire, defease,
purchase or otherwise acquire any shares of any class of Capital Stock (or set
aside or otherwise deposit or invest any sums for such purpose) for any
consideration or apply or set apart any sum, or make any other distribution (by
reduction of capital or otherwise) in respect of any such shares or agree to do
any of the foregoing, except that Borrower may declare and pay such dividends or
redeem, retire, defease, purchase or otherwise acquire any shares of any class
of Capital Stock for consideration in the form of shares of common stock (so
long as after giving effect thereto no Change of Control or other Default or
Event of Default shall exist or occur).

9.12 Transactions with Affiliates.

Borrower shall not, directly or indirectly:

(a) purchase, acquire or lease any property from, or sell, transfer or lease any
property to, any officer, director or other Affiliate of Borrower, except in the
ordinary course of and pursuant to the reasonable requirements of Borrower’s
business (as the case may be) and upon fair and reasonable terms no less
favorable to Borrower than Borrower would obtain in a comparable arm’s length
transaction with an unaffiliated person; or

 

56



--------------------------------------------------------------------------------

(b) make any payments (whether by dividend, loan or otherwise) of management,
consulting or other fees for management or similar services, or of any
Indebtedness owing to any officer, employee, shareholder, director or any other
Affiliate of Borrower, except reasonable compensation to officers, employees and
directors for services rendered to Borrower in the ordinary course of business.

9.13 Subsidiaries.

Borrower shall not create or acquire any direct or indirect Subsidiaries and
shall not engage in any joint venture or partnership.

9.14 Compliance with ERISA.

Borrower shall, and shall cause each of its ERISA Affiliates, to: (a) maintain
each Plan in compliance in all material respects with the applicable provisions
of ERISA, the Code and other Federal and State law; (b) cause each Plan which is
qualified under Section 401(a) of the Code to maintain such qualification;
(c) not terminate any of such Plans so as to incur any material liability to the
Pension Benefit Guaranty Corporation; (d) not allow or suffer to exist any
prohibited transaction involving any of such Plans or any trust created
thereunder which would subject Borrower or such ERISA Affiliate to a material
tax or penalty or other liability on prohibited transactions imposed under
Section 4975 of the Code or ERISA; (e) make all required contributions to any
Plan which it is obligated to pay under Section 302 of ERISA, Section 412 of the
Code or the terms of such Plan; (f) not allow or suffer to exist any accumulated
funding deficiency, whether or not waived, with respect to any such Plan; or
(g) allow or suffer to exist any occurrence of a reportable event or any other
event or condition which presents a material risk of termination by the Pension
Benefit Guaranty Corporation of any such Plan that is a single employer plan,
which termination could result in any material liability to the Pension Benefit
Guaranty Corporation.

9.15 End of Fiscal Years; Fiscal Quarters. Borrower shall, for financial
reporting purposes, cause its (a) fiscal year to end on December 31 of each year
and (b) fiscal quarters to end on March 31, June 30, September 30, and
December 31 of each year.

9.16 Change in Business. Borrower shall not engage in any business other than
the business of Borrower on the Filing Date and any business reasonably related,
ancillary or complimentary to the business in which Borrower was engaged on the
Filing Date.

9.17 Variation Covenants.

(a) Borrower (i) shall not make disbursements in a manner that is materially
inconsistent with the Approved 13-Week Budget or the Approved Budget and
(ii) without limiting the forgoing, Borrower shall not make aggregate cash
disbursements in excess of one-hundred and ten percent (110%) of the aggregate
disbursements budgeted in the (A) Approved 13-Week Budget during the
effectiveness of such Approved 13-Week Budget or (B) the Approved Budget during
the effectiveness of such Approved Budget.

 

57



--------------------------------------------------------------------------------

(b) The Borrower shall not permit Cash Flow, as of any date of determination, to
be less than (i) the aggregate amount budgeted therefor in the Approved Budget
delivered as of the Closing Date, minus (ii) $1,000,000.

9.18 License Agreements.

(a) Borrower shall (i) promptly and faithfully observe and perform all of the
material terms, covenants, conditions and provisions of the material License
Agreements to which it is a party to be observed and performed by it, at the
times set forth therein, if any, (ii) not do, permit, suffer or refrain from
doing anything that could reasonably be expected to result in a default under or
breach of any of the terms of any material License Agreement, (iii) not cancel,
surrender, modify, amend, waive or release any material License Agreement in any
material respect or any term, provision or right of the licensee thereunder in
any material respect, or consent to or permit to occur any of the foregoing;
except, that, subject to Section 9.18(b) below, Borrower may cancel, surrender
or release any material License Agreement in the ordinary course of the business
of Borrower; provided, that, Borrower (as the case may be) shall give Agent and
Lenders not less than thirty (30) days prior written notice of its intention to
so cancel, surrender and release any such material License Agreement, (iv) give
Agent and Lenders prompt written notice of any material License Agreement
entered into by Borrower after the date hereof, together with a true, correct
and complete copy thereof and such other information with respect thereto as
Agent may request, (v) give Agent and Lenders prompt written notice of any
material breach of any obligation, or any default, by any party under any
material License Agreement, and deliver to Agent (promptly upon the receipt
thereof by Borrower in the case of a notice to Borrower and concurrently with
the sending thereof in the case of a notice from Borrower ) a copy of each
notice of default and every other notice and other communication received or
delivered by Borrower in connection with any material License Agreement which
relates to the right of Borrower to continue to use the property subject to such
License Agreement, and (vi) furnish to Agent and Lenders, promptly upon the
request of Agent or a Lender, such information and evidence as Agent or a Lender
may reasonably require from time to time concerning the observance, performance
and compliance by Borrower or the other party or parties thereto with the
material terms, covenants or provisions of any material License Agreement.

(b) Borrower will either exercise any option to renew or extend the term of each
material License Agreement to which it is a party in such manner as will cause
the term of such material License Agreement to be effectively renewed or
extended for the period provided by such option and give prompt written notice
thereof to Agent and Lenders or give Agent and Lenders prior written notice that
Borrower does not intend to renew or extend the term of any such material
License Agreement or that the term thereof shall otherwise be expiring, not less
than sixty (60) days prior to the date of any such non-renewal or expiration. In
the event of the failure of Borrower to extend or renew any material License
Agreement to which it is a party, Agent and Lenders shall have, and are hereby
granted, the irrevocable right and authority, at their option, to renew or
extend the term of such material License Agreement, whether in their own name
and behalf, or in the name and behalf of a designee or nominee of Agent or in
the name and behalf of Borrower, as Agent and Required Lenders shall determine
at any time that an Event of Default shall exist or have occurred and be
continuing. Agent and Lenders may, but shall not be required to, perform any or
all of such obligations of Borrower under any of the

 

58



--------------------------------------------------------------------------------

License Agreements, including, but not limited to, the payment of any or all
sums due from Borrower thereunder. Any sums so paid by Agent or Lenders shall
constitute part of the Obligations.

9.19 After Acquired Real Property. If Borrower hereafter acquires any Real
Property or fixtures, then if such Real Property or fixtures at any location (or
series of adjacent, contiguous or related locations, and regardless of the
number of parcels) has a fair market value in an amount equal to or greater than
$250,000 (or if a Default or Event of Default exists, then regardless of the
fair market value of such assets), without limiting any other rights of Agent or
any Lender, or duties or obligations of Borrower, promptly upon Agent’s or
Required Lenders’ request, Borrower shall execute and deliver to Agent a
mortgage, deed of trust or deed to secure debt, as Agent or Required Lenders may
determine, in form and substance satisfactory to Agent and Required Lenders,
granting to Agent a first and only lien and mortgage on and security interest in
such Real Property or fixtures (except as Borrower would otherwise be permitted
to incur hereunder or as otherwise consented to in writing by Agent) and such
other agreements, documents and instruments as Agent or Required Lenders may
require in connection therewith.

9.20 Subordination. Borrower shall cause all indebtedness and other obligations
now or hereafter owed by it to any of its Affiliates, to be subordinated in
right of payment to the Obligations pursuant to a subordination agreement, in
form and substance satisfactory to Agent, duly authorized, executed and
delivered by Borrower and each such Affiliate.

9.21 Costs and Expenses. Borrower shall pay to Agent or, as the case may be, to
any Lender, on demand all costs, expenses, filing fees and taxes paid or payable
in connection with the preparation, negotiation, execution, delivery, recording,
administration, collection, liquidation, enforcement and defense of the
Obligations, Agent’s rights in the Collateral, this Agreement, the other
Financing Agreements and all other documents related hereto or thereto,
including any amendments, supplements, waivers or consents which may hereafter
be contemplated (whether or not executed) or entered into in respect hereof and
thereof, including: (a) all costs and expenses of filing or recording (including
Uniform Commercial Code financing statement filing taxes and fees, documentary
taxes, intangibles taxes and mortgage recording taxes and fees, if applicable);
(b) costs and expenses and fees for insurance premiums, appraisal fees and
search fees, costs and expenses of remitting loan proceeds, collecting checks
and other items of payment, together with Agent’s customary charges and fees
with respect thereto; (c) costs and expenses of preserving and protecting the
Collateral; (d) costs and expenses paid or incurred in connection with obtaining
payment of the Obligations, enforcing the security interests and liens of Agent,
selling or otherwise realizing upon the Collateral, and otherwise enforcing the
provisions of this Agreement and the other Financing Agreements or defending any
claims made or threatened against Agent or any Lender arising out of the
transactions contemplated hereby and thereby (including preparations for and
consultations concerning any such matters); (e) all out-of-pocket expenses and
costs upon presentation of invoices by Agent, heretofore and from time to time
hereafter incurred by Agent during the course of periodic field examinations of
the Collateral and Borrower’s operations, plus a per diem charge at the then
standard rate for Agent’s field examiners in the field and office (which rate as
of the date hereof is of $800 per person per day); (f) the fees and
disbursements of counsel (including legal assistants) to Agent or any Lender in
connection with any of the foregoing; (g) costs and expenses of financial
advisers and other advisers to Agent and the Lenders; and (h) expenses incurred
in connection with due diligence prior to the Filing Date and travel, courier,
reproduction, printing and delivery expenses.

 

59



--------------------------------------------------------------------------------

9.22 Further Assurances. At the request of Agent or a Lender at any time and
from time to time, Borrower shall, at its expense, duly execute and deliver, or
cause to be duly executed and delivered, such further agreements, documents and
instruments, and do or cause to be done such further acts as may be necessary or
proper to evidence, perfect, maintain and enforce the security interests and the
priority thereof in the Collateral and to otherwise effectuate the provisions or
purposes of this Agreement or any of the other Financing Agreements; provided,
that Borrower shall not be required to deliver, endorse or grant control over
any item of Collateral so long as such item of Collateral is Second Priority DIP
Collateral and has been delivered or endorsed to, or is under the control of,
the Person to whom a first priority lien on such Second Priority DIP Collateral
has been granted. Agent or Lenders may at any time and from time to time request
a certificate from an officer of Borrower representing that all conditions
precedent to the making of Loans contained herein are satisfied. In the event of
such request by Agent or Lenders, Agent and Lenders may, at Agent’s and Lenders’
option, cease to make any further Loans until Agent and Lenders have received
such certificate and, in addition, Agent and Lenders have determined that such
conditions are satisfied.

9.23 Modification of Material Documents. The Borrower shall not amend, restate
or otherwise modify (i) its Governing Documents, (ii) any Financing Agreement or
(iii) any Material Contract without the prior written consent of the Required
Lenders.

9.24 Accounting Policies. The Borrower shall not change its accounting policies
without the prior written consent of the Required Lenders; provided that in the
event that any “Accounting Change” (as defined below) shall occur and such
change results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then the Borrower and the Required Lenders
agree to enter into negotiations in order to amend such provisions of this
Agreement so as to equitably reflect such Accounting Change with the desired
result that the criteria for evaluating the Borrower’s financial condition shall
be the same after such Accounting Change as if such Accounting Change had not
been made. Until such time as such an amendment shall have been executed and
delivered by the Borrower, the Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Change had not occurred. “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the Securities and Exchange Commission.

9.25 Additional Bankruptcy Matters.

(a) Extension of Exclusivity Periods. Borrower shall not file any motion or
application with the Bankruptcy Court seeking to extend the exclusivity periods
set forth in section 1121 of the Bankruptcy Code for any reason without the
prior written consent of the Required Lenders.

(b) Bankruptcy Court Orders. The Borrower shall cause:

(i) the Interim Order and the Final Order, and all motions relating thereto, to
be in form and substance satisfactory to the Lenders and Agent;

 

60



--------------------------------------------------------------------------------

(ii) the Interim Order to be entered by the Bankruptcy Court no later than three
(3) Business Days after the Filing Date and the Final Order to be entered by the
Bankruptcy Court no later than thirty (30) calendar days after the Filing Date;

(iii) the Orders to include, without limitation, provisions (A) modifying the
automatic stay to permit the creation and perfection of the Agent’s liens on the
Collateral, (B) providing for the automatic vacation of such stay to permit the
enforcement of the Agent’s and Lenders’ remedies under the Financing Agreements,
including, without limitation, the enforcement, upon five (5) days’ prior
written notice, of such remedies against the Collateral, requiring the
Borrower’s best efforts (subject to applicable law) to sell the Collateral if
requested by the Agent and directing that the Agent and its representatives be
granted access to all locations during the continuance of an Event of Default in
support of the enforcement and exercise of such remedies, (C) upon entry of the
Final Order, prohibiting the assertion of claims arising under section 506(c) of
the Bankruptcy Code against the Agent or any Lender or, except as expressly
permitted therein, the commencement of other actions adverse to the Agent or any
Lender or their respective rights and remedies under the Financing Agreements,
the Interim Order, the Final Order, or any other order, (D) prohibiting the
incurrence of Indebtedness, other than as permitted under the Financing
Agreements, with priority equal to or greater than the priority of the
Obligations, (E) prohibiting any granting or imposition of liens, other than as
permitted under the Financing Agreements, and (F) authorizing and approving the
Financing Agreements and the transactions contemplated thereby, including,
without limitation, the granting and perfection without the need for filing of
the super-priority status, security interests and liens set forth in Section 5
of this Agreement, the payment of all fees set forth in the Financing Agreements
and approving adequate protection in form and substance satisfactory to the
Lenders; and

(iv) the Final Order shall provide that, upon the entry thereof, (A) the Agent,
the Lenders and all of their respective counsel, advisors and consultants shall
be entitled to the benefit of a “good faith” finding pursuant to section 364(e)
of the Bankruptcy Code and (B) the Agent and the Lenders reserve the right to
credit bid (pursuant to section 364(k) of the Bankruptcy Code and/or applicable
law) the Obligations under the Financing Agreements, in whole or in part, in
connection with any sale or Disposition of assets of the Borrower in the Case.

(c) Confirmation Order. The Borrower shall use its best efforts to cause the
confirmation order for the plan of reorganization entered by the Bankruptcy
Court with respect to the Case to be effective immediate upon entrance thereof
without any stay period.

9.26 Certain Milestones.

The Borrower shall perform each of the following actions with respect to the
Case:

(a) file a plan of reorganization and disclosure statement with the Bankruptcy
Court that are reasonably acceptable in form and substance to the Lenders by the
45th day after the Filing Date; provided, that any plan that provides for paying
off the Obligations in full in cash upon consummation of the plan shall be
deemed to be reasonably satisfactory to Agent and the Lenders;

 

61



--------------------------------------------------------------------------------

(b) have a disclosure hearing with respect to such disclosure statement by the
85th day after the Filing Date;

(c) obtain an order from the Bankruptcy Court confirming such plan of
reorganization by the 135th day following such Filing Date; and

(d) consummate such plan of reorganization by the 15th day after the date on
which such order confirming such plan of reorganization is entered by the
Bankruptcy Court in the Case.

9.27 Prepayments of Prepetition Obligations.

Except as otherwise allowed pursuant to the First Day Orders or the Orders, the
Borrower shall not (a) make any payment or prepayment or redemption or
acquisition for value (including by way of depositing with the trustee with
respect thereto money or securities before due for the purpose of paying when
due) of any Prepetition obligations, (b) pay any interest on any Prepetition
obligation (whether in cash, in kind securities or otherwise), or (c) except as
provided in any order of the Bankruptcy Court (other than the Orders) and
approved by the Required Lenders, make any payment or create or permit any lien
pursuant to section 361 of the Bankruptcy Code (or pursuant to any other
provision of the Bankruptcy Code authorizing adequate protection); provided that
Borrower may make payments (i) permitted by the Orders and (ii) to such other
claimants and in such amounts as may be consented to be the Required Lenders and
approved by the Bankruptcy Court.

9.28 Postpetition Obligations.

Borrower shall pay, discharge or otherwise satisfy at or before maturity or
before they become delinquent, as the case may be, all its Postpetition
obligations of whatever nature, except (i) where such payment, discharge or
satisfaction is prohibited by the Bankruptcy Code, the Bankruptcy Rules or an
order of the Bankruptcy Court, or by this Agreement, the Approved Budget or the
Approved 13-Week Budget, or (b) where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the Borrower.

9.29 Chief Restructuring Officer.

Borrower shall not appoint any chief restructuring officer (“CRO”) unless the
identity of such CRO, the scope of such CRO’s duties and the terms and
conditions of such CRO’s engagement shall be acceptable in form and substance to
the Required Lenders. Borrower shall obtain the prior written consent of the
Required Lenders to the matters set forth in the immediately preceding sentence
prior to the filing of any motion or application to the Bankruptcy Court to
retain a CRO.

9.30 Post-Closing Covenant.

Within sixty (60) days after the Closing Date (subject to extension by Required
Lenders in their sole discretion), Borrower shall deliver to Agent loss payee
endorsements with respect to insurance required hereunder and under the other
Financing Agreements, in form and substance satisfactory to the Required
Lenders, and, if applicable, certificates of insurance policies and/or
endorsements naming Agent as loss payee or additional insured.

 

62



--------------------------------------------------------------------------------

SECTION 10.    EVENTS OF DEFAULT AND REMEDIES.

10.1 Events of Default. The occurrence or existence of any one or more of the
following events are referred to herein individually as an “Event of Default”,
and collectively as “Events of Default”:

(a) (i) Borrower fails to pay any of the Obligations when due; or (ii) Borrower
fails to perform any of the covenants contained in Section 7 or Section 9 (other
than Sections 9.3, 9.4, 9.14, or 9.16); or (iii) Borrower fails to perform any
of the terms, covenants, conditions or provisions contained in this Agreement or
any of the other Financing Agreements other than those described in Sections
10.1(a)(i) and 10.1(a)(ii) above and such failure shall continue for ten
(10) days; provided, that, such ten (10) day period shall not apply in the case
of: (A) any failure to observe any such covenant which is not capable of being
cured at all or within such ten (10) day period or which has been the subject of
a prior failure within a six (6) month period or (B) an intentional breach by
Borrower of any such covenant;

(b) any representation, warranty or statement of fact made by Borrower to Agent
or Lenders in this Agreement, the other Financing Agreements or any other
written agreement, schedule, confirmatory assignment or otherwise shall when
made or deemed made be false or misleading in any material respect;

(c) the Borrower revokes or terminates, or purports to revoke or terminate, or
fails to perform any of the terms, covenants, conditions or provisions of any
guarantee, endorsement or other agreement of such party in favor of Agent or any
Lender;

(d) (i) any judgments which are in excess of $250,000 in any one case or in
excess of $500,000 in the aggregate (to the extent not covered by insurance
where the insurer has assumed responsibility in writing for such judgment and
which arose Postpetition) shall be rendered against the Borrower and the
enforcement thereof shall not be stayed (by operation of law, the rules or
orders of a court with jurisdiction over the matter or by consent of the party
litigants) (ii) any judgment rendered against the Borrower other than for the
payment of money (which judgment arose Postpetition and is not stayed) or
(iii) any attachment, garnishment or execution is rendered against Borrower or
any of the Collateral having a value in excess of $250,000 (which judgment arose
Postpetition and is not stayed);

(e) Borrower dissolves or suspends or discontinues doing business;

(f) any default in respect of any Postpetition Indebtedness of Borrower (other
than Indebtedness owing to Agent and Lenders hereunder), in any case in an
amount in excess of $250,000, which default continues for more than the
applicable cure period, if any, with respect thereto and/or is not waived in
writing by the other parties thereto, or any default by Borrower under any
Postpetition Material Contract, which default continues for more than the
applicable cure period, if any, with respect thereto and/or is not waived in
writing by the other parties thereto;

 

63



--------------------------------------------------------------------------------

(g) any material provision hereof or of any of the other Financing Agreements
shall for any reason cease to be valid, binding and enforceable with respect to
any party hereto or thereto (other than Agent) in accordance with its terms, or
any such party shall challenge the enforceability hereof or thereof, or shall
assert in writing, or take any action or fail to take any action based on the
assertion that any provision hereof or of any of the other Financing Agreements
has ceased to be or is otherwise not valid, binding or enforceable in accordance
with its terms, or any security interest provided for herein or in any of the
other Financing Agreements shall cease to be a valid and perfected security
interest in any of the Collateral purported to be subject thereto with the
priority described in Section 5.2(a) hereof;

(h) an ERISA Event shall occur which results in or could reasonably be expected
to result in liability of Borrower in an aggregate amount in excess of $250,000;

(i) any Change of Control;

(j) the indictment by any Governmental Authority, or as Agent may reasonably and
in good faith determine, the threatened indictment by any Governmental Authority
of Borrower as to which there is a reasonable possibility of an adverse
determination, in the good faith determination of Agent, under any criminal
statute, or commencement or threatened commencement of criminal or civil
proceedings against Borrower pursuant to which statute or proceedings the
penalties or remedies sought or available include forfeiture of (i) any of the
Collateral having a value in excess of $250,000 or (ii) any other property of
Borrower which is necessary or material to the conduct of its business;

(k) any event shall occur as a result of which (i) contingent liabilities are
incurred by Borrower in excess of $250,000 which would be required to be
reflected in the footnotes to a balance sheet prepared in accordance with GAAP,
(ii) operations are suspended or terminated for thirty (30) days or more at any
facility of Borrower, (iii) any law, regulation, order, judgment or decree of
any Governmental Authority shall exist, or any action, suit, investigation,
litigation or proceeding shall be pending or threatened in writing in any court
or before any arbitrator or Governmental Authority that could reasonably be
expected to result in the loss of the ability to conduct any portion of the
business that accounted for more than ten (10%) of the revenues of Borrower in
the immediately preceding fiscal year, or (iv) the loss, suspension, revocation
or failure to renew any Permit or License now held or hereafter acquired by
Borrower required in connection with the conduct by Borrower of its business as
conducted on the date hereof;

(l) there shall be an event of default under any of the other Financing
Agreements; or

(m) Certain Bankruptcy Events.

(i) Dismissal or Conversion of Case. the Case shall be dismissed or converted to
a case under chapter 7 of the Bankruptcy Code or Borrower shall file a motion or
other pleading seeking the dismissal of the Case under section 1112 of the
Bankruptcy Code or otherwise without the consent of the Required Lenders; a
trustee under chapter 7 or chapter 11 of the Bankruptcy Code, a responsible
officer or an examiner with enlarged powers relating to the operation of the
business (powers beyond those set forth in section 1106(a)(3) and (4) of the

 

64



--------------------------------------------------------------------------------

Bankruptcy Code) under section 1106(b) of the Bankruptcy Code shall be appointed
in the Case; the Board of Directors of the Borrower shall authorize a
liquidation of Borrower’s business; or an application shall be filed by Borrower
for the approval of any other Superpriority Claim (other than the Carve-Out) in
the Case which is pari passu with or senior to the claims of the Agent and the
Lenders against the Borrower under the Financing Agreements, or there shall
arise or be granted any such pari passu or senior Superpriority Claim;

(ii) Relief from Automatic Stay. the Bankruptcy Court shall enter an order or
orders granting relief from the automatic stay applicable under section 362 of
the Bankruptcy Code to the holder or holders of any security interest to permit
foreclosure (or the granting of a deed in lieu of foreclosure or the like) on
any assets of the Borrower which have a value in excess of $250,000 in the
aggregate;

(iii) Orders. (A) an order of the Bankruptcy Court shall be entered reversing,
amending, supplementing, staying for a period of five (5) days or more, vacating
or otherwise amending, supplementing or modifying the Interim Order or the Final
Order, or the Borrower shall apply for authority to do so, without the prior
written consent of the Required Lenders, (B) the Interim Order or Final Order
shall cease to create a valid and perfected lien or to be in full force and
effect or (C) the Borrower shall fail to comply with the Orders; or

(iv) Prepetition Payments. except as permitted by the Orders or as otherwise
agreed to by the Required Lenders, the Borrower shall make any Prepetition
Payment other than any Prepetition Payment (A) in respect of accrued payroll and
related expenses as of Filing Date or (B) authorized by the Bankruptcy Court in
accordance with the First Day Orders or other orders of the Bankruptcy Court
entered with the consent of (or non-objection by) the Required Lenders;

(v) Invalid Plan. a plan shall be filed in the Case (A) that does not provide
for payment in full in cash of the Obligations under the Financing Agreements on
the effective date of such plan of reorganization or liquidation or (B) under
which the treatment of the claims of the Agent and the Lenders has not been
approved by the Agent and Lenders or the Borrower shall seek support, or fail to
contest in good faith the filing or confirmation of such a plan or the entry of
such an order; or

(vi) Material Impairment. the Borrower shall file a motion, pleading or
proceeding which could reasonably be expected to result in a material impairment
of the rights or interests of the Agent or Lenders or a determination by a court
with respect to a motion, pleading or proceeding brought by another party which
results in such a material impairment.

10.2 Remedies.

(a) At any time an Event of Default exists or has occurred and is continuing,
Agent and Lenders shall have all rights and remedies provided in this Agreement,
the other Financing Agreements, the UCC and other applicable law, all of which
rights and remedies may be exercised without notice to or consent by Borrower
and without further order of or application to the Bankruptcy Court, except as
such notice or consent is expressly provided for hereunder or required by
applicable law; provided, however, that prior to enforcing any liens or other
remedies with respect to the Collateral, Agent or Lenders shall provide to
Borrower (with

 

65



--------------------------------------------------------------------------------

copies to any official committee and the U.S. Trustee) five (5) Business Days
prior written notice; provided further, however, that, upon receipt of any such
notice, Borrower may only make distributions in the ordinary course of business
and with respect to the Carve-Out, but may not make any other disbursements;
provided further, however, that, in any hearing after the giving of such notice,
the only issue that may be raised by any party in opposition thereto shall be
whether, in fact, an Event of Default has occurred and is continuing. All
rights, remedies and powers granted to Agent and Lenders hereunder, under any of
the other Financing Agreements, the UCC or other applicable law, are cumulative,
not exclusive and enforceable, in Agent’s discretion, alternatively,
successively, or concurrently on any one or more occasions, and shall include,
without limitation, the right to apply to a court of equity for an injunction to
restrain a breach or threatened breach by Borrower of this Agreement or any of
the other Financing Agreements. Subject to Section 12 hereof, Agent may, and at
the direction of the Required Lenders shall, at any time or times, proceed
directly against Borrower to collect the Obligations without prior recourse to
the Collateral.

(b) Without limiting the generality of the foregoing, at any time an Event of
Default exists or has occurred and is continuing, Agent may, at its option and
shall upon the direction of the Required Lenders, (i) upon notice to Borrower,
accelerate the payment of all Obligations and demand immediate payment thereof
to Agent for itself and the benefit of Lenders and (ii) terminate the
Commitments and this Agreement and the other Financing Agreements.

(c) Notwithstanding anything to the contrary contained herein, except as the
Required Lenders may otherwise agree, Agent shall demand payment of the
Obligations and commence and pursue such Enforcement Actions reasonably
requested by Required Lenders within ninety (90) days after the date of the
receipt by Agent of written notice from Required Lenders requesting that Agent
demand payment of the Obligations and commence Enforcement Actions and notifying
Agent of an Event of Default described in Section 10.1(a)(i); provided, that, in
each case, (i) such Event of Default has not been waived or cured and is
otherwise continuing, (ii) in the good faith determination of Agent, taking the
Enforcement Action specified is permitted under the terms of this Agreement and
any applicable law, including, but not limited to, any bankruptcy or insolvency
laws, (iii) the taking the Enforcement Action specified shall not result in any
liability of Agent or Lenders to Borrower or any other person, (iv) Agent shall
be entitled to all of the benefits of Section 12 hereof and any other applicable
provisions of the Financing Agreements, (v) Agent shall not be required to take
an Enforcement Action so long as within the ninety (90) day period provided
above, Agent shall, at its option, either (A) appoint a Lender as an agent of
Agent for purposes of exercising the rights of Agent to take an Enforcement
Action, subject to the terms hereof or (B) resign as Agent and a Lender shall
automatically be deemed to be the successor Agent hereunder for purposes hereof.

(d) Without limiting the foregoing, at any time an Event of Default exists or
has occurred and is continuing, Agent may, in its discretion and upon the
direction of the Required Lenders, Agent shall (i) with or without judicial
process or the aid or assistance of others, enter upon any premises on or in
which any of the Collateral may be located and take possession of the Collateral
or complete processing, manufacturing and repair of all or any portion of the
Collateral, (ii) require Borrower, at Borrower’s expense, to assemble and make
available to Agent any part or all of the Collateral at any place and time
designated by Agent,

 

66



--------------------------------------------------------------------------------

(iii) collect, foreclose, receive, appropriate, setoff and realize upon any and
all Collateral, (iv) remove any or all of the Collateral from any premises on or
in which the same may be located for the purpose of effecting the sale,
foreclosure or other disposition thereof or for any other purpose, (v) sell,
lease, transfer, assign, deliver or otherwise dispose of any and all Collateral
(including entering into contracts with respect thereto, public or private sales
at any exchange, broker’s board, at any office of Agent or elsewhere) at such
prices or terms as Agent may deem reasonable, for cash, upon credit or for
future delivery, with the Agent having the right to purchase the whole or any
part of the Collateral at any such public sale, all of the foregoing being free
from any right or equity of redemption of Borrower, which right or equity of
redemption is hereby expressly waived and released by Borrower and/or
(vi) terminate this Agreement. If any of the Collateral is sold or leased by
Agent upon credit terms or for future delivery, the Obligations shall not be
reduced as a result thereof until payment therefor is finally collected by
Agent. If notice of disposition of Collateral is required by law, ten (10) days
prior notice by Agent to Borrower designating the time and place of any public
sale or the time after which any private sale or other intended disposition of
Collateral is to be made, shall be deemed to be reasonable notice thereof and
Borrower waives any other notice. In the event Agent institutes an action to
recover any Collateral or seeks recovery of any Collateral by way of prejudgment
remedy, Borrower waives the posting of any bond which might otherwise be
required.

(e) At any time or times that an Event of Default exists or has occurred and is
continuing, Agent may, in its discretion, and upon the direction of the Required
Lenders, Agent shall enforce the rights of Borrower against any account debtor,
secondary obligor or other obligor in respect of any of the accounts receivable.
Without limiting the generality of the foregoing, Agent may, in its discretion,
and upon the direction of the Required Lenders, Agent shall, at such time or
times (i) notify any or all account debtors, secondary obligors or other
obligors in respect thereof that the accounts receivable have been assigned to
Agent and that Agent has a security interest therein and Agent may direct any or
all account debtors, secondary obligors and other obligors to make payment of
the accounts receivable directly to Agent, (ii) extend the time of payment of,
compromise, settle or adjust for cash, credit, return of merchandise or
otherwise, and upon any terms or conditions, any and all accounts receivable or
other obligations included in the Collateral and thereby discharge or release
the account debtor or any secondary obligors or other obligors in respect
thereof without affecting any of the Obligations, (iii) demand, collect or
enforce payment of any accounts receivable or such other obligations, but
without any duty to do so, and Agent and Lenders shall not be liable for any
failure to collect or enforce the payment thereof nor for the negligence of its
agents or attorneys with respect thereto and (iv) take whatever other action
Agent may deem necessary or desirable for the protection of its interests and
the interests of Lenders. At any time that an Event of Default exists or has
occurred and is continuing, at Agent’s request, all invoices and statements sent
to any account debtor shall state that the accounts receivable and such other
obligations have been assigned to Agent and are payable directly and only to
Agent and Borrower shall deliver to Agent such originals of documents evidencing
the sale and delivery of goods or the performance of services giving rise to any
accounts receivable as Agent may require. In the event any account debtor
returns inventory when an Event of Default exists or has occurred and is
continuing, Borrower shall, upon Agent’s request, hold the returned inventory in
trust for Agent, segregate all returned inventory from all of its other
property, dispose of the returned inventory solely according to Agent’s
instructions, and not issue any credits, discounts or allowances with respect
thereto without Agent’s prior written consent.

 

67



--------------------------------------------------------------------------------

(f) To the extent that applicable law imposes duties on Agent or any Lender to
exercise remedies in a commercially reasonable manner (which duties cannot be
waived under such law), Borrower acknowledges and agrees that it is not
commercially unreasonable for Agent or any Lender (i) to fail to incur expenses
reasonably deemed significant by Agent or any Lender to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain consents of any
Governmental Authority or other third party for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against account debtors, secondary obligors or other persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (iv) to exercise collection remedies against account debtors
and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
persons, whether or not in the same business as Borrower, for expressions of
interest in acquiring all or any portion of the Collateral, (vii) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
(xi) to purchase insurance or credit enhancements to insure Agent or Lenders
against risks of loss, collection or disposition of Collateral or to provide to
Agent or Lenders a guaranteed return from the collection or disposition of
Collateral, or (xii) to the extent deemed appropriate by Agent, to obtain the
services of other brokers, investment bankers, consultants and other
professionals to assist Agent in the collection or disposition of any of the
Collateral. Borrower acknowledges that the purpose of this Section is to provide
non-exhaustive indications of what actions or omissions by Agent or any Lender
would not be commercially unreasonable in the exercise by Agent or any Lender of
remedies against the Collateral and that other actions or omissions by Agent or
any Lender shall not be deemed commercially unreasonable solely on account of
not being indicated in this Section. Without limitation of the foregoing,
nothing contained in this Section shall be construed to grant any rights to
Borrower or to impose any duties on Agent or Lenders that would not have been
granted or imposed by this Agreement or by applicable law in the absence of this
Section.

(g) For the purpose of enabling Agent to exercise the rights and remedies
hereunder, Borrower hereby grants to Agent, to the extent assignable, an
irrevocable, non-exclusive license (exercisable at any time an Event of Default
shall exist or have occurred and for so long as the same is continuing) without
payment of royalty or other compensation to Borrower, to use, assign, license or
sublicense any of the trademarks, service-marks, trade names, business names,
trade styles, designs, logos and other source of business identifiers and other
Intellectual Property and general intangibles now owned or hereafter acquired by
Borrower, wherever the same maybe located, including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer programs used for the compilation or printout thereof.

 

68



--------------------------------------------------------------------------------

(h) At any time an Event of Default exists or has occurred and is continuing,
Agent, after receiving instructions from Required Lenders, may apply the cash
proceeds of Collateral actually received by Agent from any sale, lease,
foreclosure or other disposition of the Collateral to payment of the
Obligations, in whole or in part and in accordance with the terms hereof,
whether or not then due or may hold such proceeds as cash collateral for the
Obligations. Borrower shall remain liable to Agent and Lenders for the payment
of any deficiency with interest at the highest rate provided for herein and all
costs and expenses of collection or enforcement, including attorneys’ fees and
expenses.

(i) Without limiting the foregoing, upon the occurrence of a Default or an Event
of Default, Agent and Lenders may, at Agent’s option, and upon the occurrence of
an Event of Default, at the direction of the Required Lenders, Agent and Lenders
shall, without notice, (i) refuse to make a Loan and/or (ii) terminate any
provision of this Agreement providing for any future Loans to be made by Agent
and Lenders to Borrower.

(j) In addition, the automatic stay provided in section 362 of the Bankruptcy
Code shall, as provided in the Interim Order or the Final Order, as the case may
be, be deemed automatically vacated without further action or order of the
Bankruptcy Court and the Agent and the Lenders shall be entitled to exercise all
of their respective rights and remedies with respect to the Collateral
(including rights and remedies under the UCC). In addition to the remedies set
forth above, the Agent may exercise any other remedies provided for by the
Financing Agreements and the Orders in accordance with the terms hereof and
thereof or any other remedies provided by applicable law.

SECTION 11.    JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW.

11.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

(a) THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AGREEMENT AND THE OTHER
FINANCING AGREEMENTS (EXCEPT AS OTHERWISE PROVIDED THEREIN) AND ANY DISPUTE
ARISING OUT OF THE RELATIONSHIP BETWEEN THE PARTIES HERETO, WHETHER IN CONTRACT,
TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, BUT EXCLUDING ANY PRINCIPLES OF CONFLICTS OF
LAW OR OTHER RULE OF LAW THAT WOULD CAUSE THE APPLICATION OF THE LAW OF ANY
JURISDICTION OTHER THAN THE LAWS OF THE STATE OF NEW YORK, AND, TO THE EXTENT
APPLICABLE, THE BANKRUPTCY CODE.

(b) BORROWER, AGENT AND LENDERS IRREVOCABLY CONSENT AND SUBMIT TO THE TO THE
EXCLUSIVE GENERAL JURISDICTION OF THE BANKRUPTCY COURT AND, IF THE BANKRUPTCY
COURT DOES NOT HAVE (OR ABSTAINS FROM) JURISDICTION, TO THE EXCLUSIVE GENERAL
JURISDICTION OF ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION SITTING IN

 

69



--------------------------------------------------------------------------------

NEW YORK COUNTY, NEW YORK AND WAIVE ANY OBJECTION BASED ON VENUE OR FORUM NON
CONVENIENS WITH RESPECT TO ANY ACTION INSTITUTED THEREIN ARISING UNDER THIS
AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF
THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE, AND AGREE THAT ANY
DISPUTE WITH RESPECT TO ANY SUCH MATTERS SHALL BE HEARD ONLY IN THE COURTS
DESCRIBED ABOVE (EXCEPT THAT AGENT AND LENDERS SHALL HAVE THE RIGHT TO BRING ANY
ACTION OR PROCEEDING AGAINST BORROWER OR ANY OBLIGOR OR ITS OR THEIR PROPERTY IN
THE COURTS OF ANY OTHER JURISDICTION WHICH AGENT DEEMS NECESSARY OR APPROPRIATE
IN ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE ITS RIGHTS AGAINST
BORROWER OR ANY OBLIGOR OR ITS OR THEIR PROPERTY).

(c) BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND
CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY CERTIFIED MAIL (RETURN
RECEIPT REQUESTED) DIRECTED TO ITS ADDRESS SET FORTH HEREIN AND SERVICE SO MADE
SHALL BE DEEMED TO BE COMPLETED FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO
DEPOSITED IN THE U.S. MAILS, OR, AT AGENT’S OPTION, BY SERVICE UPON BORROWER IN
ANY OTHER MANNER PROVIDED UNDER THE RULES OF ANY SUCH COURTS. WITHIN THIRTY
(30) DAYS AFTER SUCH SERVICE, BORROWER SHALL APPEAR IN ANSWER TO SUCH PROCESS,
FAILING WHICH BORROWER SHALL BE DEEMED IN DEFAULT AND JUDGMENT MAY BE ENTERED BY
AGENT AGAINST BORROWER FOR THE AMOUNT OF THE CLAIM AND OTHER RELIEF REQUESTED.

(d) BORROWER, AGENT AND LENDERS EACH HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT OR
ANY OF THE OTHER FINANCING AGREEMENTS OR (II) IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS
AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED
HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. BORROWER, AGENT AND LENDERS EACH
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT BORROWER, AGENT
OR ANY LENDER MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.

 

70



--------------------------------------------------------------------------------

(e) AGENT AND LENDERS SHALL NOT HAVE ANY LIABILITY TO BORROWER (WHETHER IN TORT,
CONTRACT, EQUITY OR OTHERWISE) FOR LOSSES SUFFERED BY BORROWER IN CONNECTION
WITH, ARISING OUT OF, OR IN ANY WAY RELATED TO THE TRANSACTIONS OR RELATIONSHIPS
CONTEMPLATED BY THIS AGREEMENT, OR ANY ACT, OMISSION OR EVENT OCCURRING IN
CONNECTION HEREWITH, UNLESS IT IS DETERMINED BY A FINAL AND NON-APPEALABLE
JUDGMENT OR COURT ORDER BINDING ON AGENT AND SUCH LENDER, THAT THE LOSSES WERE
THE RESULT OF ACTS OR OMISSIONS CONSTITUTING GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. IN ANY SUCH LITIGATION, AGENT AND LENDERS SHALL BE ENTITLED TO THE
BENEFIT OF THE REBUTTABLE PRESUMPTION THAT IT ACTED IN GOOD FAITH AND WITH THE
EXERCISE OF ORDINARY CARE IN THE PERFORMANCE BY IT OF THE TERMS OF THIS
AGREEMENT. BORROWER: (I) CERTIFIES THAT NEITHER AGENT, ANY LENDER NOR ANY
REPRESENTATIVE, AGENT OR ATTORNEY ACTING FOR OR ON BEHALF OF AGENT OR ANY LENDER
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT AGENT AND LENDERS WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE ANY OF THE WAIVERS PROVIDED FOR IN THIS
AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS AND (II) ACKNOWLEDGES THAT IN
ENTERING INTO THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS, AGENT AND
LENDERS ARE RELYING UPON, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS SET
FORTH IN THIS SECTION 11.1.

11.2 Waiver of Notices. Borrower hereby expressly waives demand, presentment,
protest and notice of protest and notice of dishonor with respect to any and all
instruments and chattel paper, included in or evidencing any of the Obligations
or the Collateral, and any and all other demands and notices of any kind or
nature whatsoever with respect to the Obligations, the Collateral and this
Agreement, except such as are expressly provided for herein. No notice to or
demand on Borrower which Agent or any Lender may elect to give shall entitle
Borrower to any other or further notice or demand in the same, similar or other
circumstances.

11.3 Amendments and Waivers.

(a) Neither this Agreement nor any other Financing Agreement nor any terms
hereof or thereof may be amended, waived, discharged or terminated unless such
amendment, waiver, discharge or termination is in writing signed by Agent and
the Required Lenders or at Agent’s option, by Agent with the authorization of
the Required Lenders, and as to amendments to any of the Financing Agreements
(other than with respect to any provision of Section 12 hereof), by Borrower;
except, that, no such amendment, waiver, discharge or termination shall:

(i) reduce the interest rate or any fees or extend the time of payment of
principal, interest or any fees or reduce the principal amount of any Loan, in
each case without the consent of each Lender directly affected thereby,

 

71



--------------------------------------------------------------------------------

(ii) increase the Commitment of any Lender over the amount thereof then in
effect or provided hereunder, in each case without the consent of the Lender
directly affected thereby,

(iii) release any Collateral (except as expressly provided hereunder or under
any of the other Financing Agreements or applicable law and except as permitted
under Section 12.9(b) hereof), without the consent of Agent and all of the
Lenders,

(iv) reduce any percentage specified in the definition of Required Lenders,
without the consent of Agent and all of the Lenders,

(v) consent to the assignment or transfer by Borrower of any of its rights and
obligations under this Agreement, without the consent of Agent and all of the
Lenders,

(vi) amend, modify or waive any terms of this Section 11.3, without the consent
of Agent and all of the Lenders,

(vii) amend, modify or waive the Superpriority Claim status of the Obligations
or release or subordinate all or substantially all of the liens or Collateral
granted to the Agent and the Lenders under any Financing Agreement or under the
Orders without the consent of the Agent and all of the Lenders, or

(viii) amend, modify or waive the terms of Sections 6.2, 6.5 or 6.6 hereof
without the consent of all of the Lenders directly affected thereby.

(b) Agent and Lenders shall not, by any act, delay, omission or otherwise be
deemed to have expressly or impliedly waived any of its or their rights, powers
and/or remedies unless such waiver shall be in writing and signed as provided
herein. Any such waiver shall be enforceable only to the extent specifically set
forth therein. A waiver by Agent or any Lender of any right, power and/or remedy
on any one occasion shall not be construed as a bar to or waiver of any such
right, power and/or remedy which Agent or any Lender would otherwise have on any
future occasion, whether similar in kind or otherwise.

(c) The consent of Agent shall be required for any amendment, waiver or consent
affecting the rights or duties of Agent hereunder or under any of the other
Financing Agreements, in addition to the consent of the Lenders otherwise
required by this Section 11.3.

11.4 Waiver of Counterclaims. Borrower waives all rights to interpose any
claims, deductions, setoffs or counterclaims of any nature (other then
compulsory counterclaims) in any action or proceeding with respect to this
Agreement, the Obligations, the Collateral or any matter arising therefrom or
relating hereto or thereto.

11.5 Indemnification. Borrower shall indemnify and hold Agent and each Lender,
and its officers, directors, agents, employees, advisors and counsel and their
respective Affiliates (each such person being an “Indemnitee”), harmless on an
after-tax basis from and against any and all losses, claims, damages,
liabilities, costs or expenses (including attorneys’ fees and expenses,
including local counsel, if any) imposed on, incurred by or asserted against any
of them in connection with any litigation, investigation, claim or proceeding
commenced or threatened

 

72



--------------------------------------------------------------------------------

related to the negotiation, preparation, execution, delivery, enforcement,
performance or administration of this Agreement, any other Financing Agreements,
or any undertaking or proceeding related to any of the transactions contemplated
hereby or any actual or proposed use of the proceeds of the Loans or any act,
omission, event or transaction related or attendant thereto, including amounts
paid in settlement, court costs, and the fees and expenses of counsel. To the
extent that the undertaking to indemnify, pay and hold harmless set forth in
this Section may be unenforceable because it violates any law or public policy,
Borrower shall pay the maximum portion which it is permitted to pay under
applicable law to Agent and Lenders in satisfaction of indemnified matters under
this Section. To the extent permitted by applicable law, Borrower shall not
assert, and Borrower hereby waives any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any of the other Financing Agreements or any
undertaking or transaction contemplated hereby. All amounts due under this
Section shall be payable upon demand. The foregoing indemnity shall survive the
payment of the Obligations and the termination or non-renewal of this Agreement.

SECTION 12.    THE AGENT.

12.1 Appointment, Powers and Immunities. Each Lender irrevocably designates,
appoints and authorizes Law Debenture Trust Company of New York to act as Agent
hereunder and under the other Financing Agreements with such powers as are
specifically delegated to Agent by the terms of this Agreement and of the other
Financing Agreements, together with such other powers as are reasonably
incidental thereto. Agent (a) shall promptly apply any amounts received from or
on behalf of Borrower, or as proceeds of any Collateral, as set forth herein,
(b) shall promptly following the request of any Lender, deliver to such Lender
copies of any report, notice, request or other document in any form received
from Borrower pursuant to any Financing Agreement, (c) shall promptly notify
Lenders if Agent becomes aware of the non-payment of any principal, interest or
fee payable to any Lender under any Financing Agreement, (d) shall otherwise
have no duties or responsibilities except those expressly set forth in this
Agreement and in the other Financing Agreements, and shall not by reason of this
Agreement or any other Financing Agreement be a trustee or fiduciary for any
Lender; (e) shall not be responsible to Lenders for any recitals, statements,
representations or warranties contained in this Agreement or in any of the other
Financing Agreements, or in any certificate or other document referred to or
provided for in, or received by any of them under, this Agreement or any other
Financing Agreement, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Financing Agreement
or any other document referred to or provided for herein or therein or for any
failure by Borrower or any other Person to perform any of its obligations
hereunder or thereunder; and (f) shall not be responsible to Lenders for any
action taken or omitted to be taken by it hereunder or under any other Financing
Agreement or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith, except for its own
gross negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction. Agent may employ agents and
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any such agents or attorneys-in-fact selected by it in good faith. Agent may
consult with legal counsel (who may be counsel for Borrower, Lenders or
otherwise), independent accountants and other experts selected by it and shall
not be liable for any action taken or not taken by it in accordance with the
advice of such counsel, accountants, experts or professionals. Agent may deem
and treat the payee of any

 

73



--------------------------------------------------------------------------------

note as the holder thereof for all purposes hereof unless and until the
assignment thereof pursuant to an agreement (if and to the extent permitted
herein) in form and substance satisfactory to Agent shall have been delivered to
and acknowledged by Agent.

12.2 Reliance by Agent. Agent shall be entitled to rely upon any certification,
notice or other communication (including any thereof by telephone, telecopy,
telex, telegram or cable) believed by it to be genuine and correct and to have
been signed or sent by or on behalf of the proper Person or Persons, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by Agent. As to any matters not expressly provided for by this
Agreement or any other Financing Agreement, Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder or thereunder in
accordance with instructions given by the Required Lenders or all of Lenders as
is required in such circumstance, and such instructions of such Agents and any
action taken or failure to act pursuant thereto shall be binding on all Lenders.

12.3 Events of Default. (a) Agent shall not be deemed to have knowledge or
notice of the occurrence of a Default or an Event of Default or other failure of
a condition precedent to the Loans hereunder, unless and until Agent has
received written notice from a Lender, or Borrower specifying such Event of
Default or any unfulfilled condition precedent, and stating that such notice is
a “Notice of Default or Failure of Condition”. In the event that Agent receives
such a Notice of Default or Failure of Condition, Agent shall give prompt notice
thereof to the Lenders. Agent shall (subject to Section 12.6) take such action
with respect to any such Event of Default or failure of condition precedent as
shall be directed by the Required Lenders to the extent provided for herein;
provided, that, unless and until Agent shall have received such directions,
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to or by reason of such Event of Default or
failure of condition precedent, as it shall deem advisable in the best interest
of Lenders.

(b) Except with the prior written consent of Agent, acting at the instruction of
the Required Lenders, no Lender may assert or exercise any enforcement right or
remedy in respect of the Loans or other Obligations, as against Borrower or any
of the Collateral or other property of Borrower.

12.4 Indemnification. Lenders agree to indemnify Agent (to the extent not
reimbursed by Borrower hereunder and without limiting any obligations of
Borrower hereunder) ratably, in accordance with their Pro Rata Shares, for any
and all claims of any kind and nature whatsoever that may be imposed on,
incurred by or asserted against Agent (including by any Lender) arising out of
or by reason of any investigation in or in any way relating to or arising out of
this Agreement or any other Financing Agreement or any other documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the costs and expenses that Agent is
obligated to pay hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents, provided, that, no Lender shall be
liable for any of the foregoing to the extent it arises from the gross
negligence or willful misconduct of the party to be indemnified as determined by
a final non-appealable judgment of a court of competent jurisdiction. The
foregoing indemnity shall survive the payment of the Obligations and the
termination or non-renewal of this Agreement.

 

74



--------------------------------------------------------------------------------

12.5 Non-Reliance on Agent and Other Lenders. Each Lender agrees that it has,
independently and without reliance on Agent or other Lender, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis of Borrower and has made its own decision to enter into this Agreement
and that it will, independently and without reliance upon Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under this Agreement or any of the other Financing Agreements.
Agent shall not be required to keep itself informed as to the performance or
observance by Borrower of any term or provision of this Agreement or any of the
other Financing Agreements or any other document referred to or provided for
herein or therein or to inspect the properties or books of Borrower. Agent will
use reasonable efforts to provide Lenders with any information received by Agent
from Borrower which is required to be provided to Lenders or which is deemed to
be requested by Lenders hereunder and with a copy of any Notice of Default or
Failure of Condition received by Agent from Borrower or any Lender; provided,
that, Agent shall not be liable to any Lender for any failure to do so, except
to the extent that such failure is attributable to Agent’s own gross negligence
or willful misconduct as determined by a final non-appealable judgment of a
court of competent jurisdiction. Except for notices, reports and other documents
expressly required to be furnished to Lenders by Agent or deemed requested by
Lenders hereunder, Agent shall not have any duty or responsibility to provide
any Lender with any other credit or other information concerning the affairs,
financial condition or business of Borrower that may come into the possession of
Agent.

12.6 Failure to Act. Except for action expressly required of Agent hereunder and
under the other Financing Agreements, Agent shall in all cases be fully
justified in failing or refusing to act hereunder and thereunder unless it shall
receive further assurances to its satisfaction from Lenders of their
indemnification obligations under Section 12.4 hereof against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.

12.7 Concerning the Collateral and the Related Financing Agreements. Each Lender
authorizes and directs Agent to enter into this Agreement and the other
Financing Agreements. Each Lender agrees that any action taken by Agent or
Required Lenders in accordance with the terms of this Agreement or the other
Financing Agreements and the exercise by Agent or Required Lenders of their
respective powers set forth therein or herein, together with such other powers
that are reasonably incidental thereto, shall be binding upon all of the
Lenders.

12.8 Field Audit, Examination Reports and other Information; Disclaimer by
Lenders. By signing this Agreement, each Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report prepared
or received by Agent (each field audit or examination report being referred to
herein as a “Report” and collectively, “Reports”), appraisals with respect to
the Collateral and financial statements with respect to Borrower received by
Agent;

(b) expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, appraisal or
financial statement or (ii) shall not be liable for any information contained in
any Report, appraisal or financial statement;

 

75



--------------------------------------------------------------------------------

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or any other party performing any audit or
examination will inspect only specific information regarding Borrower and will
rely significantly upon Borrowers’ books and records, as well as on
representations of Borrower’s personnel; and

(d) agrees to keep all Reports confidential and strictly for its internal use in
accordance with the terms of Section 13.5 hereof, and not to distribute or use
any Report in any other manner.

12.9 Collateral Matters.

(a) Agent may, at its option, from time to time, at any time on or after an
Event of Default and for so long as the same is continuing or upon any other
failure of a condition precedent to the Loans hereunder, make such disbursements
and advances (“Special Agent Advances”) which Agent, in its sole discretion,
deems necessary or desirable either (i) to preserve or protect the Collateral or
any portion thereof or (ii) to enhance the likelihood or maximize the amount of
repayment by Borrower of the Loans and other Obligations, provided, that, the
aggregate principal amount of the Special Agent Advances pursuant to this clause
(ii) shall not exceed the aggregate amount equal to ten (10%) percent of the
aggregate Commitments as of the Closing Date or (iii) to pay any other amount
chargeable to Borrower pursuant to the terms of this Agreement or any of the
other Financing Agreements consisting of costs, fees and expenses. Special Agent
Advances shall be repayable on demand and together with all interest thereon
shall constitute Obligations secured by the Collateral. Special Agent Advances
shall not constitute Loans but shall otherwise constitute Obligations hereunder.
Interest on Special Agent Advances shall be payable at the Interest Rate then
applicable to Loans and shall be payable on demand. Agent shall notify each
Lender and Borrower in writing of each such Special Agent Advance, which notice
shall include a description of the purpose of such Special Agent Advance.
Without limitation of its obligations pursuant to Section 6.8, each Lender
agrees that it shall make available to Agent, upon Agent’s demand, in
immediately available funds, the amount equal to such Lender’s Pro Rata Share of
each such Special Agent Advance. If such funds are not made available to Agent
by such Lender, then such Lender shall be deemed a Defaulting Lender and Agent
shall be entitled to recover such funds, on demand from such Lender together
with interest thereon for each day from the date such payment was due until the
date such amount is paid to Agent at the Federal Funds Rate for each day during
such period (as published by the Federal Reserve Bank of New York or at Agent’s
option based on the arithmetic mean determined by Agent of the rates for the
last transaction in overnight Federal funds arranged prior to 9:00 a.m. New York
City time on that day by each of the three leading brokers of Federal funds
transactions in New York City selected by Agent) and if such amounts are not
paid within three (3) days of Agent’s demand, at the highest Interest Rate
provided for in Section 3.1 hereof applicable to Loans.

 

76



--------------------------------------------------------------------------------

(b) Lenders hereby irrevocably authorize Agent, at its option and in its
discretion to release any security interest in, mortgage or lien upon, any of
the Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations and delivery of cash collateral to the
extent required under Section 13.1 below, or (ii) constituting property being
sold or disposed of if Borrower certifies to Agent that the sale or disposition
is made in compliance with Section 9.7 hereof (and Agent may rely conclusively
on any such certificate, without further inquiry), or (iii) constituting
property in which Borrower did not own an interest at the time the security
interest, mortgage or lien was granted or at any time thereafter, or (iv) if
required or permitted under the terms of any of the other Financing Agreements
or any Order, including any intercreditor agreement, or (v) if approved,
authorized or ratified in writing by all of Lenders. Except as provided above,
Agent will not release any security interest in, mortgage or lien upon, any of
the Collateral without the prior written authorization of all of Lenders. Upon
request by Agent at any time, Lenders will promptly confirm in writing Agent’s
authority to release particular types or items of Collateral pursuant to this
Section.

(c) Without any manner limiting Agent’s authority to act without any specific or
further authorization or consent by the Required Lenders, each Lender agrees to
confirm in writing, upon request by Agent, the authority to release Collateral
conferred upon Agent under this Section. Agent shall (and is hereby irrevocably
authorized by Lenders to) execute such documents as may be necessary to evidence
the release of the security interest, mortgage or liens granted to Agent upon
any Collateral to the extent set forth above; provided, that, (i) Agent shall
not be required to execute any such document on terms which, in Agent’s opinion,
would expose Agent to liability or create any obligations or entail any
consequence other than the release of such security interest, mortgage or liens
without recourse or warranty and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or any security interest, mortgage
or lien upon (or obligations of Borrower in respect of) the Collateral retained
by Borrower.

(d) Agent shall have no obligation whatsoever to any Lender or any other Person
to investigate, confirm or assure that the Collateral exists or is owned by
Borrower or any Obligor or is cared for, protected or insured or has been
encumbered, or that any particular items of Collateral meet the eligibility
criteria applicable in respect of the Loans hereunder, or whether any particular
reserves are appropriate, or that the liens and security interests granted to
Agent pursuant hereto or any of the Financing Agreements or the Orders or
otherwise have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
at all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to Agent in this Agreement or in any of the other Financing
Agreements, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, subject to the other terms and
conditions contained herein, Agent may act in any manner it may deem
appropriate, in its discretion, given Agent’s own interest in the Collateral as
a Lender and that Agent shall have no duty or liability whatsoever to any other
Lender.

12.10 Agency for Perfection. Each Lender hereby appoints Agent and each other
Lender as agent and bailee for the purpose of perfecting the security interests
in and liens upon the Collateral of Agent in assets which, in accordance with
Article 9 of the UCC can be perfected only by possession (or where the security
interest of a secured party with possession has priority over the security
interest of another secured party) and Agent and each Lender hereby

 

77



--------------------------------------------------------------------------------

acknowledges that it holds possession of any such Collateral for the benefit of
Agent as secured party. Should any Lender obtain possession of any such
Collateral, such Lender shall notify Agent thereof, and, promptly upon Agent’s
request therefor shall deliver such Collateral to Agent or in accordance with
Agent’s instructions.

12.11 Successor Agent. Agent may resign as Agent upon thirty (30) days’ notice
to Lenders and Borrower. If Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for Lenders. If
no successor agent is appointed prior to the effective date of the resignation
of Agent, Agent may appoint, after consulting with Lenders and Borrower, a
successor agent from among Lenders. Upon the acceptance by the Lender so
selected of its appointment as successor agent hereunder, such successor agent
shall succeed to all of the rights, powers and duties of the retiring Agent and
the term “Agent” as used herein and in the other Financing Agreements shall mean
such successor agent and the retiring Agent’s appointment, powers and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 12 shall inure to its benefit as to any
actions taken or omitted by it while it was Agent under this Agreement. If no
successor agent has accepted appointment as Agent by the date which is thirty
(30) days after the date of a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nonetheless thereupon become effective and
Lenders shall perform all of the duties of Agent hereunder until such time, if
any, as the Required Lenders appoint a successor agent as provided for above.

12.12 Limited Effect. The provisions of this Section 12 are solely for the
benefit of the Agent and the Lenders, and neither the Borrower nor any other
party shall have rights as a third-party beneficiary of any of such provisions.

SECTION 13.    TERM OF AGREEMENT; MISCELLANEOUS.

13.1 Term.

(a) This Agreement and the other Financing Agreements shall become effective as
of the date set forth on the first page hereof and shall continue in full force
until the Maturity Date, unless terminated sooner pursuant to the terms hereof.
Borrower may terminate this Agreement at any time upon ten (10) days prior
written notice to Agent (which notice shall be irrevocable) and Agent shall, at
the direction of Required Lenders, terminate this Agreement at any time on or
after an Event of Default. Upon the Maturity Date or any other effective date of
termination of the Financing Agreements, Borrower shall pay to Agent all
outstanding and unpaid Obligations and shall furnish cash collateral to Agent
(or at Agent’s option, a letter of credit issued for the account of Borrower and
at Borrower’s expense, in form and substance satisfactory to Agent, by an issuer
acceptable to Agent and payable to Agent as beneficiary) in such amounts as
Agent determines are reasonably necessary to secure Agent and Lenders from loss,
cost, damage or expense, including attorneys’ fees and expenses, in connection
with any contingent Obligations, including checks or other payments
provisionally credited to the Obligations and/or as to which Agent or any Lender
has not yet received final and indefeasible payment. Such payments in respect of
the Obligations shall be remitted by wire transfer in Federal funds to the Agent
Payment Account or such other bank account of Agent, as Agent may, in its
discretion, designate in writing to Borrower for such purpose. Interest shall be
due

 

78



--------------------------------------------------------------------------------

until and including the next Business Day, if the amounts so paid by Borrower to
the Agent Payment Account or other bank account designated by Agent are received
in such bank account later than 12:00 noon, New York City time.

(b) No termination of this Agreement or the other Financing Agreements shall
relieve or discharge Borrower of its respective duties, obligations and
covenants under this Agreement or the other Financing Agreements until all
Obligations have been fully and finally discharged and paid, and Agent’s
continuing security interest in the Collateral and the rights and remedies of
Agent and Lenders hereunder, under the other Financing Agreements and applicable
law, shall remain in effect until all such Obligations have been fully and
finally discharged and paid. Accordingly, Borrower waives any rights it may have
under the UCC to demand the filing of termination statements with respect to the
Collateral and Agent shall not be required to send such termination statements
to Borrower, or to file them with any filing office, unless and until this
Agreement shall have been terminated in accordance with its terms and all
Obligations paid and satisfied in full in immediately available funds.

13.2 Interpretative Provisions.

(a) All terms used herein which are defined in Article 1, Article 8 or Article 9
of the UCC shall have the meanings given therein unless otherwise defined in
this Agreement.

(b) All references to the plural herein shall also mean the singular and to the
singular shall also mean the plural unless the context otherwise requires.

(c) All references to Borrower, Agent and Lenders pursuant to the definitions
set forth in the recitals hereto, or to any other Person herein, shall include
their respective successors and assigns.

(d) The words “hereof”, “herein”, “hereunder”, “this Agreement” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not any particular provision of this Agreement and as this Agreement
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

(e) The word “including” when used in this Agreement shall mean “including,
without limitation”.

(f) An Event of Default shall exist or continue or be continuing until such
Event of Default is waived in accordance with Section 11.3 or is cured in a
manner satisfactory to Agent, if such Event of Default is capable of being cured
as determined by Agent.

(g) All references to the term “good faith” used herein when applicable to Agent
or any Lender shall mean, notwithstanding anything to the contrary contained
herein or in the UCC, honesty in fact in the conduct or transaction concerned.
Borrower shall have the burden of proving any lack of good faith on the part of
Agent or any Lender alleged by Borrower at any time.

 

79



--------------------------------------------------------------------------------

(h) Any accounting term used in this Agreement shall have, unless otherwise
specifically provided herein, the meaning customarily given in accordance with
GAAP, and all financial computations hereunder shall be computed unless
otherwise specifically provided herein, in accordance with GAAP as consistently
applied and using the same method for inventory valuation as used in the
preparation of the financial statements of Borrower most recently received by
Agent prior to the date hereof. Notwithstanding anything to the contrary
contained in GAAP or any interpretations or other pronouncements by the
Financial Accounting Standards Board or otherwise, the term “unqualified
opinion” as used herein to refer to opinions or reports provided by accountants
shall mean an opinion or report that is not only unqualified but also does not
include any explanation, supplemental comment or other comment concerning the
ability of the applicable person to continue as a going concern or the scope of
the audit.

(i) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”, the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including”.

(j) Unless otherwise expressly provided herein, (i) references herein to any
agreement, document or instrument shall be deemed to include all subsequent
amendments, modifications, supplements, extensions, renewals, restatements or
replacements with respect thereto, but only to the extent the same are not
prohibited by the terms hereof or of any other Financing Agreement, and
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
recodifying, supplementing or interpreting the statute or regulation.

(k) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(l) This Agreement and other Financing Agreements may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(m) This Agreement and the other Financing Agreements are the result of
negotiations among and have been reviewed by counsel to Agent, counsel to
Borrower and counsel to Lenders and are the products of all parties.
Accordingly, this Agreement and the other Financing Agreements shall not be
construed against Agent or Lenders merely because of Agent’s or any Lender’s
involvement in their preparation.

 

80



--------------------------------------------------------------------------------

13.3 Notices.

All notices, requests and demands hereunder shall be in writing and deemed to
have been given or made: if delivered in person, immediately upon delivery; if
by telex, telegram or facsimile transmission, immediately upon sending and upon
confirmation of receipt; if by nationally recognized overnight courier service
with instructions to deliver the next Business Day, one (1) Business Day after
sending; and if by certified mail, return receipt requested, five (5) days after
mailing. All notices, requests and demands upon the parties are to be given to
the following addresses (or to such other address as any party may designate by
notice in accordance with this Section):

 

        If to Borrower:   

Trailer Bridge, Inc.

10405 New Berlin Road East

Jacksonville, FL

32226

Attention: William G. Gotimer, Jr.

Telephone No.: (904) 751-7100

Telecopy No.: (904) 751-7744

        with a copy to:   

Trailer Bridge, Inc.

10405 New Berlin Road East

Jacksonville, FL

32226

Attention: Mark Tanner

Telephone No.: (904) 751-7100

Telecopy No.: (904) 751-7744

        and to:   

DLA Piper LLP (US)

1251 Avenue of the Americas

New York, New York

10020

Attention: Gregg Galardi

Telephone No.: (212) 335-4640

Telecopy No.: (212) 884-8540

        If to Agent:   

Law Debenture Trust Company of New York

400 Madison Avenue, Suite 4D

New York, NY 10017

Attention: Corporate Trust – Trailer Bridge

Telephone No.: (212) 750-6474

Telecopy No.: (212) 750-1361

Email: new.york@lawdeb.com and

Michael.Smith@lawdeb.com

        with a copy to:   

Edwards Wildman Palmer LLP

750 Lexington Avenue

New York, NY 10022

Attention: Larry D. Henin

Telephone No.: (212) 308-4411

Telecopy No.: (212) 308-4844

Email: LHenin@edwardswildman.com

 

81



--------------------------------------------------------------------------------

        with a copy to:   

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, NY 10281

Attention: John J. Rapisardi

Telephone No.: (212) 504-5585

Telecopy No.: (212) 504-6666

13.4 Partial Invalidity. If any provision of this Agreement is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.

13.5 Confidentiality.

(a) Agent and each Lender shall use all reasonable efforts to keep confidential,
in accordance with its customary procedures for handling confidential
information and safe and sound lending practices, any non-public information
supplied to it by Borrower pursuant to this Agreement which is clearly and
conspicuously marked as confidential at the time such information is furnished
by Borrower to Agent or such Lender, provided, that, nothing contained herein
shall limit the disclosure of any such information: (i) to the extent required
by statute, rule, regulation, subpoena or court order, (ii) to bank examiners
and other regulators, auditors and/or accountants, in connection with any
litigation to which Agent or such Lender is a party, (iii) to any Lender or
Participant (or prospective Lender or Participant) or to any Affiliate of any
Lender so long as such Lender or Participant (or prospective Lender or
Participant) or Affiliate shall have been instructed to treat such information
as confidential in accordance with this Section 13.5, or (iv) to counsel for
Agent or any Lender or Participant (or prospective Lender or Participant).

(b) In the event that Agent or any Lender receives a request or demand to
disclose any confidential information pursuant to any subpoena or court order,
Agent or such Lender, as the case may be, agrees (i) to the extent permitted by
applicable law or if permitted by applicable law, to the extent Agent or such
Lender determines in good faith that it will not create any risk of liability to
Agent or such Lender, Agent or such Lender will promptly notify Borrower of such
request so that Borrower may seek a protective order or other appropriate relief
or remedy and (ii) if disclosure of such information is required, disclose such
information and, subject to reimbursement by Borrower of Agent’s or such
Lender’s expenses, cooperate with Borrower in the reasonable efforts to obtain
an order or other reliable assurance that confidential treatment will be
accorded to such portion of the disclosed information which Borrower so
designates, to the extent permitted by applicable law or if permitted by
applicable law, to the extent Agent or such Lender determines in good faith that
it will not create any risk of liability to Agent or such Lender.

(c) In no event shall this Section 13.5 or any other provision of this
Agreement, any of the other Financing Agreements or applicable law be deemed:
(i) to apply to or restrict disclosure of information that has been or is made
public by Borrower or any third

 

82



--------------------------------------------------------------------------------

party or otherwise becomes generally available to the public other than as a
result of a disclosure in violation hereof, (ii) to apply to or restrict
disclosure of information that was or becomes available to Agent or any Lender
(or any Affiliate of any Lender) on a non-confidential basis from a person other
than Borrower, (iii) to require Agent or any Lender to return any materials
furnished by Borrower to Agent or a Lender or prevent Agent or a Lender from
responding to routine informational requests in accordance with applicable
industry standards relating to the exchange of credit information. The
obligations of Agent and Lenders under this Section 13.5 shall supersede and
replace the obligations of Agent and Lenders under any confidentiality letter
signed prior to the date hereof.

13.6 Successors. This Agreement, the other Financing Agreements and any other
document referred to herein or therein shall be binding upon and inure to the
benefit of and be enforceable by Agent, Lenders, Borrower, and their respective
successors and assigns, except that Borrower may not assign its rights under
this Agreement, the other Financing Agreements and any other document referred
to herein or therein without the prior written consent of Agent and Lenders. Any
such purported assignment without such express prior written consent shall be
void. No Lender may assign its rights and obligations under this Agreement
without the prior written consent of Agent, except as provided in Section 13.7
below. The terms and provisions of this Agreement and the other Financing
Agreements are for the purpose of defining the relative rights and obligations
of Borrower, Agent and Lenders with respect to the transactions contemplated
hereby and there shall be no third party beneficiaries of any of the terms and
provisions of this Agreement or any of the other Financing Agreements.

13.7 Assignments; Participations.

(a) Each Lender may, with the prior written consent of Agent, assign all or a
portion of its rights and obligations under this Agreement to one or more
Eligible Transferees (but not including for this purpose any assignments in the
form of a participation), each of which assignees shall become a party to this
Agreement as a Lender by execution of an Assignment and Acceptance; provided,
that such transfer or assignment will not be effective until: (i) it is recorded
by Agent on the Register and (ii) Agent shall have received for its sole account
payment of a processing fee from the assigning Lender or the assignee in the
amount of $1,500.

(b) Agent shall maintain a register of the names and addresses of Lenders, their
Commitments and the principal amount and stated interest of their Loans (the
“Register”). Agent shall also maintain a copy of each Assignment and Acceptance
delivered to and accepted by it and shall modify the Register to give effect to
each Assignment and Acceptance. The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and Borrower, Agent and
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by Borrower and any Lender at any reasonable time and from time
to time upon reasonable prior notice.

(c) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and to the other Financing Agreements and, to
the extent that rights and

 

83



--------------------------------------------------------------------------------

obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and thereunder
and (ii) the assigning Lender shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement.

(d) By execution and delivery of an Assignment and Acceptance, the assignor and
assignee thereunder confirm to and agree with each other and the other parties
hereto as follows: (i) other than as provided in such Assignment and Acceptance,
the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any of the other Financing
Agreements or the execution, legality, enforceability, genuineness, sufficiency
or value of this Agreement or any of the other Financing Agreements furnished
pursuant hereto, (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrower or the performance or observance by Borrower of any of the Obligations;
(iii) such assignee confirms that it has received a copy of this Agreement and
the other Financing Agreements, together with such other documents and
information it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance, (iv) such assignee will,
independently and without reliance upon the assigning Lender, Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the other Financing Agreements, (v) such assignee appoints
and authorizes Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the other Financing Agreements as are
delegated to Agent by the terms hereof and thereof, together with such powers as
are reasonably incidental thereto, and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement and the other Financing Agreements are required to be
performed by it as a Lender. Agent and Lenders may furnish any information
concerning Borrower in the possession of Agent or any Lender from time to time
to assignees and Participants.

(e) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement and
the other Financing Agreements (including, without limitation, all or a portion
of its Commitments and the Loans owing to it, without the consent of Agent or
the other Lenders); provided, that, (i) such Lender’s obligations under this
Agreement (including, without limitation, its Commitment hereunder) and the
other Financing Agreements shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, and (iii) Borrower, the other Lenders and Agent shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Financing Agreements.

(f) The Borrower agrees that each Participant shall be entitled to the benefits
of Section 3.4(b) (subject to the requirements and limitations therein,
including the requirements under Section 3.4(b)(v) (it being understood that the
documentation required under Section 3.4(b)(v) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (a) of this

 

84



--------------------------------------------------------------------------------

Section 13.7. Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Financing Agreements (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Financing Agreement) to any Person except to the
extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

(g) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans hereunder to a Federal Reserve Bank in support of borrowings made by
such Lenders from such Federal Reserve Bank,

(h) Borrower shall assist Agent or any Lender permitted to sell assignments or
participations under this Section 13.7 in whatever manner reasonably necessary
in order to enable or effect any such assignment or participation, including
(but not limited to) the execution and delivery of any and all agreements, notes
and other documents and instruments as shall be requested and the delivery of
informational materials, appraisals or other documents for, and the
participation of relevant management in meetings and conference calls with,
potential Lenders or Participants. Borrower shall certify the correctness,
completeness and accuracy, in all material respects, of all descriptions of
Borrower and its affairs provided, prepared or reviewed by Borrower that are
contained in any selling materials and all other information provided by it and
included in such materials.

13.8 Entire Agreement. This Agreement, the other Financing Agreements, any
supplements hereto or thereto, and any instruments or documents delivered or to
be delivered in connection herewith or therewith represents the entire agreement
and understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern.

13.9 Counterparts, Etc. This Agreement or any of the other Financing Agreements
may be executed in any number of counterparts, each of which shall be an
original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement or any of the
other Financing Agreements by telefacsimile shall have the same force and effect
as the delivery of an original executed counterpart of this Agreement or any of
such other Financing Agreements. Any party delivering an executed counterpart of
any such agreement by telefacsimile shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of such agreement.

 

85



--------------------------------------------------------------------------------

13.10 USA PATRIOT Act. Each Lender and Agent (for itself and not on behalf of
any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or Agent, as applicable, to
identify Borrower in accordance with the USA PATRIOT Act. Borrower shall,
promptly following a request by Agent or any Lender, provide all documentation
and other information that Agent or such Lender requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

86



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Agent, Lenders and Borrower have caused these presents to be
duly executed as of the day and year first above written.

 

BORROWER TRAILER BRIDGE, INC. By:  

 

Title:  

 



--------------------------------------------------------------------------------

AGENT

LAW DEBENTURE TRUST COMPANY OF

NEW YORK, as Agent

By:  

 

Title:  

 



--------------------------------------------------------------------------------

LENDERS

Whippoorwill Distressed Opportunity Fund,

L.P., as Lender

By: Whippoorwill Associates, Incorporated

Its Agent and Authorized Signatory

By:  

 

Title:  

 

Whippoorwill Associates, Inc. Profit Sharing

Plan, as Lender

By: Whippoorwill Associates, Incorporated

Its Agent and Authorized Signatory

By:  

 

Title:  

 

 

Whippoorwill Institutional Partners, L.P., as

Lender

By: Whippoorwill Associates, Incorporated

Its Agent and Authorized Signatory

By:  

 

Title:  

 

 

WellPoint, Inc., as Lender

By: Whippoorwill Associates, Incorporated

Its Agent and Authorized Signatory

  By:  

 

Title:  

 



--------------------------------------------------------------------------------

Principal Variable Contracts Fund, Inc.

Income Account, as Lender

By: Edge Asset Management, Inc.

Its Authorized Signatory

By:  

 

Title:  

 

Principal Fund, Inc. – Income Fund, as Lender

By: Edge Asset Management, Inc.

Its Authorized Signatory

  By:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule I

Commitments

 

 

Lender

   Interim Funding
Commitment      Final Funding
Commitment      Total
Commitment  

Whippoorwill Distressed Opportunity Fund, L.P.

   $ 1,626,557       $ 3,253,115       $ 4,879,672   

WellPoint, Inc.

   $ 2,084,091       $ 4,168,181       $ 6,252,272   

Whippoorwill Institutional Partners, L.P.

   $ 408,376       $ 816,752       $ 1,225,128   

Whippoorwill Associates, Inc. Profit Sharing Plan

   $ 32,643       $ 65,285       $ 97,928   

Principal Variable Contracts Fund, Inc. Income Account

   $ 121,333       $ 242,667       $ 364,000   

Principal Fund, Inc. – Income Fund

   $ 727,000       $ 1,454,000       $ 2,181,000   

Total

   $ 5,000,000       $ 10,000,000       $ 15,000,000   